2:20-cv-00654-RMG   Date Filed 02/06/20   Entry Number 1-1   Page 1 of 198




                    Exhibit A
             State Court Documents
    2:20-cv-00654-RMG         Date Filed 02/06/20      Entry Number 1-1        Page 2 of 198




                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
STATE OF SOUTH CAROLINA                      )       IN THE COURT OF COMMON PLEAS
                                             )       FOR THE NINTH JUDICIAL CIRCUIT
COUNTY OF CHARLESTON                         )       CASE NO.: 2019-CP-10-
                                             )
Builders FirstSource - Southeast Group,      )
LLC,                                         )
                                             )                  SUMMONS
               Plaintiff,                    )
                                             )
       v.                                    )
                                             )
Arch Specialty Insurance Company and         )
Western World Insurance Company,             )
                                             )
               Defendants.                   )
                                             )

TO THE ABOVE NAMED DEFENDANTS:

       YOU ARE HEREBY SUMMONED and required to answer the Complaint in this action,

a copy of which is herewith served upon you, and to serve a copy of your Answer to the said

Complaint upon the subscriber at his office at 147 Wappoo Creek Drive, Suite 604, Charleston,

South Carolina 29412 within thirty (30) days after the service hereof, exclusive of the day of such

service; and if you fail to appear and defend by filing an Answer to the Complaint within the time

aforesaid, judgment by default will be rendered against you for the relief demanded in the

Complaint.



                                                       s/Keating L. Simons, III
                                                     S.C. Bar No. 5111
                                                     Simons & Dean
                                                     147 Wappoo Creek Drive, Suite 604
                                                     Charleston, SC 29412
                                                     843-762-9132
                                                     klsimons@simonsanddean.com

                                                     Attorney for Plaintiff
December 30, 2019
Charleston, South Carolina
    2:20-cv-00654-RMG          Date Filed 02/06/20      Entry Number 1-1         Page 3 of 198




                                                                                                         ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
STATE OF SOUTH CAROLINA                        )      IN THE COURT OF COMMON PLEAS
                                               )      FOR THE NINTH JUDICIAL CIRCUIT
COUNTY OF CHARLESTON                           )      CASE NO.: 2019-CP-10-
                                               )
Builders FirstSource - Southeast Group,        )
LLC,                                           )
                                               )               COMPLAINT
               Plaintiff,                      )           (Declaratory Judgment)
                                               )              (Breach of Contract)
       v.                                      )                  (Bad Faith)
                                               )            (Jury Trial Demanded)
Arch Specialty Insurance Company and           )
Western World Insurance Company,               )
                                               )
               Defendants.                     )
                                               )

       Plaintiff, Builders FirstSource - Southeast Group, LLC, (hereinafter “BFS”) complaining of

the Defendants herein, alleges as follows:

       1.      This is partially an action for declaratory relief pursuant to S.C. Code Ann. §§ 15-53-

10 et seq.

       2.      In accordance with S.C. Code Ann. § 15-53-80, all of the parties herein are proper

parties to this action in that each has or claims an interest that would be affected by the requested

declaration.

       3.      Venue is appropriate in Charleston County, South Carolina, because the incidents at

issue in the Underlying Action (defined herein) are alleged to have occurred in Charleston County,

South Carolina.

       4.      BFS was at all times material hereto a duly organized and existing limited liability

company doing business in Charleston County, South Carolina.

       5.      Upon information and belief, Defendant Arch Specialty Insurance Company (“Arch”)

is an insurance company and/or corporation organized or existing under the laws of the State of

                                             Page 1 of 7
    2:20-cv-00654-RMG          Date Filed 02/06/20      Entry Number 1-1       Page 4 of 198




                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Nebraska and at all times relevant herein was authorized to and was doing business in Charleston

County and the State of South Carolina.

          6.    Upon information and belief, Defendant Western World Insurance Company

(“Western World”) is an insurance company and/or corporation organized or existing under the laws

of the State of New Jersey and at all times relevant herein was authorized to and was doing business

in Charleston County and the State of South Carolina.

          7.    Arch issued an insurance policy to named insured Charleston Exteriors, LLC, number

AGL0011184-00, with a policy period of 3/26/2014 to 3/26/2015, a copy of which is attached hereto

as Exhibit A and incorporated herein by reference (“Arch Policy”).

          8.    Western World issued insurance policies to named insured Hurley Services, LLC,

numbers NPP1334835, NPP1354747, and NPP1379743, which were collectively effective 5/15/2012

to 5/15/2015 (collectively “Western World Policies”). A copy of the policy number NPP1379743

is attached hereto as Exhibit B and incorporated herein by reference.

          9.    BFS has been sued in a construction defect case styled Six Fifty Six Owners

Association, Inc., et al. v. Windsor South, LLC, et al., now pending in the Court of Common Pleas

for Charleston County, South Carolina as case number 2016-CP-10-03455 (the “Underlying

Action”).

          10.   A copy of the operative complaint in the Underlying Action is attached hereto as

Exhibit C and incorporated herein by reference for insurance coverage purposes only; BFS has

denied and continues to deny any liability for the damages sought against it in the Underlying

Action.




                                           Page 2 of 7
    2:20-cv-00654-RMG          Date Filed 02/06/20       Entry Number 1-1        Page 5 of 198




                                                                                                         ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
       11.      The work attributed to BFS on which the alleged liability of BFS in the Underlying

Action is premised was actually performed by BFS subcontractors, Charleston Exteriors, LLC and

Hurley Services, LLC, the named insureds in the Arch Policy and Western World Policies,

respectively.

       12.      BFS qualifies as an additional insured under the Arch Policy and under the Western

World Policies with respect to the Underlying Action.

       13.      BFS timely notified Arch and Western World of the Underlying Action and requested

that each provide defense and indemnity with respect thereto.

       14.      In response to the tender made by BFS to Arch, by letter dated June 29, 2018, Arch

agreed to defend BFS but since that time has neither provided a defense nor reimbursed BFS for

costs incurred by it in defending the Underlying Action.

       15.      In response to the tender made by BFS to Western World, by letter dated July 10,

2019, Western World acknowledged that BFS is an additional insured under one or more of the

Western World Policies but wrongfully and in breach of its policy obligations denied any coverage

to BFS and refused to provide a defense to BFS of the Underlying Action.

                               FOR A FIRST CAUSE OF ACTION
                                    (Declaratory Judgment)

       16.      BFS repeats and incorporates by reference the preceding paragraphs.

       17.      Arch and Western World have wrongfully failed or refused to accept BFS’ claims

for defense and indemnity and/or have reserved their rights to deny the claims; neither has agreed

to provide a full defense of BFS in the Underlying Action as required by their policies.

       18.      BFS has been required to retain counsel at its own expense to defend the claims

against it in the underlying action and to prosecute indemnity claims against its subcontractors, Arch

                                            Page 3 of 7
    2:20-cv-00654-RMG            Date Filed 02/06/20       Entry Number 1-1          Page 6 of 198




                                                                                                         ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
and Western World named insureds, who actually provided the work and services at issue in the

Underlying Action.

       19.        BFS has also been required to retain the undersigned and is obligated to pay them a

reasonable fee for their services.

       20.        As an additional insured under the Arch Policy and the Western World Policies BFS

is entitled to the recovery of attorneys’ fees, costs and expenses incurred in the present declaratory

judgment action and in defense of the Underlying Action from Arch and Western World, jointly and

severally.

       21.        BFS alleges, and asks that the Court find and declare, that

              a.         That this Court has jurisdiction over the parties;

              b.         That this Court has jurisdiction over the subject matter;

              c.         That BFS is an additional insured under the Arch Policy and the Western

                  World Policies by operation of an additional insured endorsement specifically

                  naming BFS or a blanket additional insured endorsement;

              d.         That Arch and Western World owed or owes a duty to defend BFS as an

                  additional insured under their respective Policies from any and all claims asserted

                  against BFS in the Underlying Action;

             e.          That the Arch Policy and the Western World Policies were in full force and

                  effect at all times relevant to the claims asserted by BFS herein;

              f.         That the damages and/or claims referenced in the Underlying Action filed

                  against BFS by any party therein represent covered losses under the Arch Policy and

                  Western World Policies;


                                              Page 4 of 7
2:20-cv-00654-RMG               Date Filed 02/06/20    Entry Number 1-1        Page 7 of 198




                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
        g.            That the damages and/or claims alleged by BFS against Charleston Exteriors,

               LLC and Hurley Services, LLC in the Underlying Action represent covered losses

               under the Arch Policy and Western World Policies;

              h.      That no exclusions or other limitations of coverage contained in the Arch

               Policy or Western World Policies are applicable to the claims against BFS in the

               Underlying Action or to the claims made by BFS against Charleston Exteriors, LLC

               and Hurley Services, LLC in the Underlying Action;

              i.      That by failing to defend BFS in the Underlying Action Arch and Western

               World have waived and/or are estopped from asserting any coverage defenses against

               BFS with respect to their coverage for such damages as may be awarded against BFS

               in the Underlying Action;

        j.            That BFS is entitled to damages from Arch and Western World in the amount

               of any damages awarded against BFS in the Underlying Action;

              k.      That BFS is entitled to recovery of its defense attorneys’ fees, costs and

               expenses BFS incurred in the defense of claims against it in the Underlying Action

               and in the prosecution of claims against Charleston Exteriors, LLC and Hurley

               Services, LLC;

         l.           That BFS is entitled to the recovery of its attorneys’ fees, costs and expenses

               incurred and to be incurred in the prosecution of this action; and

              m.      That BFS is entitled to interest, both pre-judgment and post-judgment.

                            FOR A SECOND CAUSE OF ACTION
                                   (Breach of Contract)

  22.          BFS repeats and incorporates by reference the preceding paragraphs.

                                           Page 5 of 7
    2:20-cv-00654-RMG            Date Filed 02/06/20     Entry Number 1-1       Page 8 of 198




                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
        23.       By agreeing to defend BFS in the Underlying Action but failing to do so, Arch has

breached its contract to provide insurance to BFS as an additional insured.

        24.       By refusing BFS’ tender of defense and indemnity in respect to the Underlying

Action, Western World has breached its contracts to provide insurance to BFS as an additional

insured.

        25.       Said breaches of contract by Arch and Western World have resulted in damage to

BFS in the amount of attorneys’ fees, costs and expenses, incurred in the Underlying Action and in

this action.

                                FOR A THIRD CAUSE OF ACTION
                                          (Bad Faith)

        26.       BFS repeats and incorporates by reference the preceding paragraphs.

        27.       Arch and Western World owed a duty to fully and properly investigate BFS’ claims

and to defend and indemnify BFS from the claims against it in the Underlying Action covered under

their policies.

        28.       Arch and Western World owed a duty of good faith and fair dealing not only in the

payment of BFS’ claims arising out of the insurance contracts but also in the manner in which they

were processed and handled.

        29.       Arch and Western World each breached its duty of good faith and fair dealing, duty

to defend, and duty to indemnify its insured, BFS, under the Arch Policy and the Western World

Policies, by unreasonably failing to comply with its acknowledged/accepted defense obligation

timely, failing to defend BFS, failing to accept BFS's tender for defense and indemnity, by denying

coverage, and/or by failing to pay defense fees and costs properly due and owing.




                                             Page 6 of 7
    2:20-cv-00654-RMG           Date Filed 02/06/20       Entry Number 1-1         Page 9 of 198




                                                                                                           ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
        30.     The failure or refusal of Arch and Western World to properly investigate, defend,

indemnify, negotiate, and participate in the settlement of the Underlying Action on BFS's behalf,

or to take any actions to protect the interests of BFS, constitute bad faith towards BFS and

proximately damaged BFS. Said conduct by Arch and Western World entitles BFS to an award of

actual, consequential and punitive damages, together with an award of attorneys' fees.

        WHEREFORE, Plaintiff demands trial by jury on all issues so triable, that this Court inquire

into the matters above set forth, that it grant declaratory relief as to the rights of Plaintiff and the

obligations of Defendants, that it award money damages to Plaintiff against Defendants, jointly and

severally, for the damages described herein, including attorneys’ fees, costs and expenses and

interest, pre-judgment and post-judgment, and that it grant such other and further relief as this Court

deems just and proper.




                                                          s/Keating L. Simons, III
                                                        S.C. Bar No. 5111
                                                        Simons & Dean
                                                        147 Wappoo Creek Drive, Suite 604
                                                        Charleston, SC 29412
                                                        843-762-9132
                                                        klsimons@simonsanddean.com

                                                        Attorney for Plaintiff

December 30, 2019
Charleston, South Carolina




                                             Page 7 of 7
             2:20-cv-00654-RMG             Date Filed 02/06/20                     Entry Number 1-1                  Page 10 of 198




                                                                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                                                                                                            EXHIBIT A
                                                   ~~Arch
                                                    Insurance Group®
                                     ARCH SPECIALTY INSURANCE COMPANY
                                                      (A Nebraska Corporation)

 Home Office Address:                                                                                                     Administrative Address:
 10909 Mill Valley Road, Suite 210                                                                                   One Liberty Plaza, 53rd Floor
 Omaha, NE 68154                                                                                                            New York, NY 10006
                                                                                                                             Tel: (800)-817-3252
                                      COMMON POLICY DECLARATIONS




 Policy Number:      AGL0011184-00
 Renewal Of:         NEW

 Named Insured:      Charleston Exteriors LLC
 Mailing Address:    610 Black Oak Blvd.
                     SummeNille, SC 29485


 Surplus Line        N-SURANCE OUTLETS-GA
 Producer:
 Mailing Address:    1792 WOODSTOCK ROAD

                     ROSWELL, GA 30075

 Policy Period:       From: 03/26/2014 To: 03/26/2015 at 12:01 A.M., Standard Time at your mailing address shown above.

 Business Description:        Gutter and Siding Installation
  IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
  WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

           THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS
                       INDICATED. THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                                                                                                                               PREMIUM
   COMMERCIAL GENERAL LIABILITY COVERAGE PART                                                                           $           3,254.00

   SC - Inspection Fee                     TI1lq ro111pat1y has btl'II a11p1·ovetl by lhl' director or                  $                100.00
   SC - Municipal Tax                      hlq tlesignee af Ille South Carolinn Deparhmml of                            $                 71.08
   SC - PolicyFee                          lnrn1'll.llCC> to w 1•ite- hu~lnes$ ha ll:iis SIAIC> as :Ul i:llgl bit•      $                200.00
                                           suq1lm lhll!s insm·N; bul It is noi nfforded                                                  142.16
   SC - Surplus Lines Tax                                                                                               $
                                           guaranty fund pn1tect.lo11..
   TOTAL PAYABLE AT INCEPTION:                                                                                          $              3,767.24
                                                    #444993




06 ML0217 00 0213                                                                                                                    Page 1of2
             2:20-cv-00654-RMG              Date Filed 02/06/20            Entry Number 1-1        Page 11 of 198




                                                                                                                               ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
 FORMS APPLICABLE TO ALL COVERAGE PARTS (SHOW NUMBERS):

 SEE ATTACHED FORM 00 ML0012 00-SCHEDULE OF FORMS AND ENDORSEMENTS.




 Countersigned:                                                 By:
                      March 27th 2014                                 I   __{.[:
                                                                                   ~~~~
                            (Date)                                                 (Authorized Representative)



THIS POLICY INCLUDING ALL ENDORSEMENTS ISSUED HEREIN SHALL CONSTITUTE THE CONTRACT BETWEEN
THE COMPANY AND THE NAMED INSURED.

Arch Specialty Insurance Company is licensed in the state of Nebraska only.




06 ML0217 00 0213                                                                                                Page 2 of 2
     2:20-cv-00654-RMG          Date Filed 02/06/20         Entry Number 1-1        Page 12 of 198




                                                                                                             ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                            COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                   06 AGL0123 00 02 13

    COMMERCIAL GENERAL LIABILITY DECLARATIONS
NAMED INSURED:        Charleston Exteriors LLC
MAILING ADDRESS:     610 Black Oak Blvd.
                    -  -------------------------
                     Summervi 11 e, SC 29485
                  FROM 03/26/2014
POLICY PERIOD:
                         - - - - - - - TO 03/26/2015 AT 12:01 AM. TIME AT
YOUR MAILING ADDRESS SHOWN ABOVE
IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.
                                            LIMITS OF INSURANCE
EACH OCCURRENCE LIMIT                            $          1,000,000
DAMAGE TO PREMISES
RENTED TO YOU LIMIT                              $ _ _ _ _10_0~,0_0_0 Any one premises
MEDICAL EXPENSE LIMIT                            $          10.000 Any one person
PERSONAL & ADVERTISING INJURY LIMIT              $       1,000,000 Any one person or organization
GENERAL AGGREGATE LIMIT                          $       2,000,000
PRODUCTS/COMPLETED OPERATIONS
AGGREGATE LIMIT                                  $ ---~2,~00_0~,o_o_o



                                     RETROACTIVE DATE (NONE)
THIS INSURANCE DOES NOT APPLY TO "BODILY INJURY", "PROPERTY DAMAGE" OR "PERSONAL AND
ADVERTISING INJURY" WHICH OCCURS BEFORE THE RETROACTIVE DATE, IF ANY, SHOWN BELOW.
RETROACTIVE DATE:     NONE
                      - -------------------------
                      (ENTER DATE OR "NONE" IF NO RETROACTIVE DATE APPLIES)


                                     DESCRIPTION OF BUSINESS
FORM OF BUSINESS:

D INDIVIDUAL           D PARTNERSHIP                 D JOINT VENTURE            D TRUST

D LIMITED LIABILITY COMPANY        IEl ORGANIZATION, INCLUDING A CORPORATION (BUT NOT
                                   INCLUDING A PARTNERSHIP, JOINT VENTURE OR LIMITED
                                   LIABILITY COMPANY)
D OTHER
BUSINESS DESCRIPTION: _G_u_tte_r_a_n_d_S_id_in..._g_ln_st_a_lla_ti_on_ _ _ _ _ _ _ _ _ _ _ _ _ _ __




06 AGL0123 00 02 13                   ©ISO Properties, Inc., 2000                            Page 1of2   D
     2:20-cv-00654-RMG          Date Filed 02/06/20      Entry Number 1-1          Page 13 of 198




                                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                            ALL PREMISES YOU OWN, RENT OR OCCUPY
LOCATION NUMBER                       IADDRESS OF ALL PREMISES YOU OWN, RENT OR OCCUPY
SEE ATTACHED FORM 06 AGL0129 00-SUPPLEMENTARY LOCATION, CLASSIFICATION AND PREMIUM SCHEDULE.




                                   CLASSIFICATION AND PREMIUM
 LOCATION     CLASSIFICATION       CODE       PREMIUM              RATE            ADVANCE PREMIUM
 NUMBER                             NO.        BASE        Prem/
                                                            Ops
                                                                     IProd/Comp
                                                                         Ops
                                                                                      Prem/
                                                                                       Ops
                                                                                               I   Prod/Comp
                                                                                                      Ops

SEE ATTACHED FORM 06 AGL0129 00-SUPPLEMENTARY LOCATION, CLASSIFICATION AND PREMIUM SCHEDULE.




                                          ADDITIONAL PREMIUM                      $
                                          TOTAL PREMIUM (SUBJECT TO AUDIT)
                                                                                  $                   2,154


PREMIUM SHOWN IS PAYABLE:                 AT INCEPTION                            $                    3,254
                                          AT EACH ANNIVERSARY                     $
                                          (IF POLICY PERIOD IS MORE THAN ONE YEAR AND PREMIUM
                                          IS PAID IN ANNUAL INSTALLMENTS)

AUDIT PERIOD (IF APPLICABLE)        I~ ANNUALL y   ID SEMI-
                                                    ANNUALLY
                                                                     ID   QUARTERL y          ID   MONTHLY



                                           ENDORSEMENTS
ENDORSEMENTS ATTACHED TO THIS POLICY:


SEE ATTACHED FORM 00 ML0012 00-SCHEDULE OF FORMS AND ENDORSEMENTS.




06 AGL0123 00 02 13                  ©ISO Properties, Inc., 2000                                   Page 2 of 2   D
               2:20-cv-00654-RMG                Date Filed 02/06/20                 Entry Number 1-1            Page 14 of 198




                                                                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
 POLICY NUMBER: AGL0011184-00                                                                        COMMERCIAL GENERAL LIABILITY
 ARCH SPECIAL TY INSURANCE COMPANY                                                                              06 AGL0129 00 02 13



SUPPLEMENTARY LOCATION, CLASSIFICATION AND PREMIUM
                   SCHEDULE
LOCATION NUMBER                    ADDRESS OF ALL PREMISES YOU OWN RENT OR OCCUPY
                                   610 Black Oak Blvd., Summerville, SC 29485




LOC.             CLASSIFICATION                  CODE           PREMIUM                      RATE                    ADVANCE PREMIUM

NO.                                               NO.             BASE               Prem/          Prod/Comp       Prem/            Prod/Comp
                                                                                      Ops              Ops           Ops                Ops
 1     Siding Installation                       98967          14,664 (P)      $       13.223 $         51.292 $           194 $               752
 1     Door, Window or Assembled Millwork -      91746          31,314(P)       $       11.057 $         27.517 $           346 $               862
       installation - metal
 *     BLANKET ADDITIONAL INSURED             00 AGL0100 00       1 (F)         $       500.00                              500
       ENDORSEMENT(CONTRACTOR)
 *     PRIMARY AND NON                        00 AGL0103 00        1 (F)        $       250.00                              250
       CONTRIBUTING INSURANCE
       WHERE REQUIRED BY WRITTEN
       CONTRACT(S) ENDORSEMENT
 *     WAIVER OF SUBROGATION                  00 AGL0106 00        1 (F)        $       250.00                              250
       ENDORSEMENT




 06 AGL0129 00 02 13                                                                                                              Page 1 of 1
            2:20-cv-00654-RMG              Date Filed 02/06/20                  Entry Number 1-1            Page 15 of 198




                                                                                                                                             ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
 POLICY NUMBER: AGL0011184-00                                                                    COMMERCIAL GENERAL LIABILITY
 ARCH SPECIALTY INSURANCE COMPANY                                                                           06 AGL0129 00 02 13



SUPPLEMENTARY LOCATION, CLASSIFICATION AND PREMIUM
                   SCHEDULE
LOCATION NUMBER                ADDRESS OF ALL PREMISES YOU OWN RENT OR OCCUPY
                               610 Black Oak Blvd., Summerville, SC 29485




LOC.          CLASSIFICATION                CODE            PREMIUM                      RATE                    ADVANCE PREMIUM

NO.                                           NO.             BASE               Prem/          Prod/Comp       Prem/            Prod/Comp
                                                                                  Ops              Ops           Ops                Ops
 *     ADDITIONAL INSURED OWNERS,          CG 20 10           1 (F)         $       100.00                              100
       LESSEES OR CONTRACTORS
       SCHEDULED PERSON OR
       ORGANIZATION




 06 AGL0129 00 02 13                                                                                                          Page 1 of 1
         2:20-cv-00654-RMG            Date Filed 02/06/20   Entry Number 1-1    Page 16 of 198




                                                                                                            ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                           SCHEDULE OF FORMS AND ENDORSEMENTS


  INSURED: Charleston Exteriors LLC                                TERM: 03/26/2014 to 03/26/2015
  POLICY NUMBER: AGL0011184-00


  FORM NO                        TITLE
  06 ML0217 00 02 13             COMMON POLICY DECLARATIONS
  06 AGL0123 00 02 13            COMMERCIAL GENERAL LIABILITY DECLARATIONS
  06 AGL0129 00 02 13            SUPPLEMENTARY LOCATION, CLASSIFICATION AND PREMIUM SCHEDULE
  00 ML0012 00 09 04             SCHEDULE OF FORMS AND ENDORSEMENTS
  SN 0038 0313 03 13             SURPLUS LINES NOTICE
  IL 00 21 05 04                 NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
  IL PO 01 01 04                 OFAC
  00 AGL0101 00 02 13            EXTERIOR INSULATION AND FINISH SYSTEM ABSOLUTE EXCLUSION
                                 ENDORSEMENT
 00 AGL0102 00 02 13             POLYCHLORINATED BIPHENYLS (PCBS) EXCLUSION ENDORSEMENT
 00 AGL0104 00 02 13             PUNITIVE DAMAGES EXCLUSION ENDORSEMENT
 00 AGL0105 00 02 13             SUBSIDENCE EXCLUSION
 00 AGL0107 00 02 13             WRAP-UP EXCLUSION ENDORSEMENT
 00 AGL0109 00 02 13             ASBESTOS EXCLUSION ENDORSEMENT
 00 AGL0110 00 02 13             LEAD EXCLUSION ENDORSEMENT
 00 AGL0111 00 02 13             LIMITED CROSS SUITS EXCLUSION
 00 AGL0115 00 02 13             CONTRACTOR AND SUBCONTRACTOR EXCLUSION
 00 AGL0116 00 11 13             EXPOSED WORK AREA LIMITATION ENDORSEMENT
 00 AGL0117 00 02 13             SUBCONTRACTOR WARRANTY ENDORSEMENT
 00 AGL0118 00 02 13             THREE STORY HEIGHT LIMITATION ENDORSEMENT
 00 AGL0130 00 02 13             NEW YORK STATE OPERATIONS AND WORK EXCLUSION
 00 ML0003 00 04 12              SERVICE OF SUIT
 00 ML0218 00 02 13              COMMON POLICY CONDITIONS
 00 ML0219 00 02 13              ANNUAL MINIMUM AND DEPOSIT PREMIUM ENDORSEMENT
 06 ML0215 00 02 13              CLAIMS HANDLING PROCEDURES
 06 ML0216 00 02 13              MINIMUM PREMIUM ENDORSEMENT
 CG00011207                      COMMERCIAL GENERAL LIABILITY COVERAGE FORM
 CG 21 16 04 13                  EXCLUSION - DESIGNATED PROFESSIONAL SERVICES
 CG 214712 07                    EMPLOYMENT-RELATED PRACTICES EXCLUSION
 CG 214909 99                    TOTAL POLLUTION EXCLUSION ENDORSEMENT
 CG21671204                      FUNGI OR BACTERIA EXCLUSION
 CG 21 90 01 06                  EXCLUSION OF TERRORISM
 CG 219603 05                    SILICA OR SILICA-RELATED DUST EXCLUSION
 00 AGL0100 00 02 13             BLANKET ADDITIONAL INSURED ENDORSEMENT
 00 AGL0103 00 02 13             PRIMARY AND NON-CONTRIBUTING INSURANCE WHERE REQUIRED BY
                                 WRITTEN CONTRACT(S) ENDORSEMENT
 00 AGL0106 00 02 13             WAIVER OF SUBROGATION ENDORSEMENT
 CG 20 10 07 04                  ADDITIONAL INSURED-OWNERS,LESSEES OR CONTRACTORS -
                                 SCHEDULED PERSON OR ORGANIZATION
 06 ML0002 00 01 13              SIGNATURE PAGE




00 ML0012 00 09 04                                                                            Page 1 of 1
  2:20-cv-00654-RMG      Date Filed 02/06/20    Entry Number 1-1    Page 17 of 198




                                                                                         ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                     SURPLUS LINES               NOTICE


                                SOUTH CAROLINA




THIS COMPANY HAS BEEN APPROVED BY THE DIRECTOR OR HIS DESIGNEE OF THE SOUTH CAROLINA
DEPARTMENT OF INSURANCE TO WRITE BUSINESS IN THIS STATE AS AN ELIGIBLE SURPLUS LINES
INSURER, BUT IS NOT AFFORDED GUARANTY FUND PROTECTION.




                                         1of1                             SN 0038 0313
      2:20-cv-00654-RMG                Date Filed 02/06/20           Entry Number 1-1          Page 18 of 198




                                                                                                                               ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                                              INTERLINE
                                                                                                       IL 00 21 05 04

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                      (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PROFESSIONAL LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART


1. The insurance does not apply:                                   B. Under any Medical Payments coverage, to
   A. Under any Liability Coverage, to "bodily injury"                expenses incurred with respect to "bodily
      or "property damage":                                           injury"   resulting   from    the    "hazardous
                                                                      properties" of "nuclear material" and arising out
      (1) With respect to which an "insured" under                    of the operation of a "nuclear facility" by any
          the policy is also an insured under a                       person or organization.
          nuclear energy liability policy issued by
          Nuclear     Energy       Liability       Insurance       C. Under any Liability Coverage, to "bodily injury"
          Association, Mutual Atomic Energy Liability                 or   "property    damage"      resulting   from
          Underwriters,        Nuclear             Insurance          "hazardous properties" of "nuclear material", if:
          Association of Canada or any of their                       (1) The "nuclear material" (a) is at any "nuclear
          successors, or would be an insured under                        facility" owned by, or operated by or on
          any such policy but for its termination upon                    behalf of, an "insured" or (b) has been
          exhaustion of its limit of liability; or                        discharged or dispersed therefrom;
     (2) Resulting from the "hazardous properties"                    (2) The   "nuclear material" is contained in
         of "nuclear material" and with respect to                        "spent fuel" or "waste" at any time
         which (a) any person or organization is                          possessed, handled, used, processed,
         required to maintain financial protection                        stored, transported or disposed of, by or on
         pursuant to the Atomic Energy Act of 1954,                       behalf of an "insured"; or
         or any law amendatory thereof, or (b) the                    (3) The "bodily injury" or "property damage"
         "insured" is, or had this policy not been                        arises out of the furnishing by an "insured"
         issued would be, entitled to indemnity from                      of services, materials, parts or equipment in
         the United States of America, or any                             connection with the planning, construction,
         agency thereof, under any agreement                              maintenance, operation or use of any
         entered into by the United States of                             "nuclear facility", but if such facility is
         America, or any agency thereof, with any                         located within the United States of America,
         person or organization.                                          its territories or possessions or Canada, this
                                                                          exclusion (3) applies only to "property
                                                                          damage" to such "nuclear facility" and any
                                                                          property thereat.




IL 00 21 05 04                                 © ISO Properties, Inc., 2001                                Page 1 of 2     D
      2:20-cv-00654-RMG             Date Filed 02/06/20        Entry Number 1-1          Page 19 of 198




                                                                                                                         ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
2. As used in this endorsement:                                  (c) Any equipment or device used for the
   "Hazardous properties" includes radioactive, toxic                processing, fabricating or alloying of
   or explosive properties;                                          "special nuclear material" if at any time the
                                                                     total amount of such material in the custody
   "Nuclear material" means "source material",                       of the "insured" at the premises where such
   "Special nuclear material" or "by-product material";              equipment or device is located consists of
   "Source material", "special nuclear material," and                or contains more than 25 grams of
   "by-product material" have the meanings given                     plutonium or uranium 233 or any
   them in the Atomic Energy Act of 1954 or in any                   combination thereof, or more than 250
   law amendatory thereof;                                           grams of uranium 235;
   "Spent fuel" means any fuel element or fuel                  (d) Any structure, basin, excavation, premises
   component, solid or liquid, which has been used or               or place prepared or used for the storage or
   exposed to radiation in a "nuclear reactor";                     disposal of "waste";
   "Waste" means any waste material (a) containing            and includes the site on which any of the foregoing
   "by-product material" other than the tailings or           is located, all operations conducted on such site
   wastes      produced     by       the extraction  or       and all premises used for such operations;
   concentration of uranium or thorium from any ore           "Nuclear reactor" means any apparatus designed
   processed primarily for its "source material"              or used to sustain nuclear fission in a self-
   content, and (b) resulting from the operation by           supporting chain reaction or to contain a critical
   any person or organization of any "nuclear facility"       mass of fissionable material;
   included under the first two paragraphs of the
   definition of "nuclear facility".                          "Property damage" includes all           forms    of
                                                              radioactive contamination of property.
   "Nuclear facility" means:
     (a) Any "nuclear reactor";
     (b) Any equipment or device designed or used
         for (1) separating the isotopes of uranium or
         plutonium, (2) processing or utilizing "spent
         fuel", or (3) handling, processing or
         packaging "waste";




Page 2 of 2                                ©ISO Properties, Inc., 2001                            IL 00 21 05 04     D
      2:20-cv-00654-RMG             Date Filed 02/06/20        Entry Number 1-1          Page 20 of 198




                                                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00
                                                                                                 IL P 001 01 04

   U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
               ASSETS CONTROL ("OFAC")
          ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
   • Foreign agents;
   • Front organizations;
   • Terrorists;
   • Terrorist organizations; and
   • Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States
Treasury's web site - http//www.treas.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                            ©ISO Properties, Inc., 2004                               Page 1 of 1
         2:20-cv-00654-RMG             Date Filed 02/06/20         Entry Number 1-1          Page 21 of 198




                                                                                                                         ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                  COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                         00 AGL0101 00 02 13

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               EXTERIOR INSULATION AND FINISH SYSTEM
                 ABSOLUTE EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A - Bodily Injury And
Property Damage Liability and Paragraph 2. Exclusions of Section I - Coverage B - Personal And
Advertising Injury Liability:

This insurance does not apply to any claim, "suit", demand or loss that alleges "bodily injury", "property damage",
or "personal and advertising injury" that in any way, in whole or in part, arises out of, relates to or results from:

    1.    The design, manufacture, construction, fabrication, preparation, installation, application, maintenance or
          repair, including remodeling, service, correction, or replacement, of an "exterior insulation and finish
          system" or any part thereof, or any substantially similar system or any part thereof, including the
          application or use of conditioners, primers, accessories, flashings, coatings, caulking or sealants in
          connection with such a system; or

    2.    Any moisture-related or dry-rot related decay, infection or infestation of a house or other building caused,
          in whole or in part, by the "exterior insulation and finish system".

For the purposes of this endorsement, an "exterior insulation and finish system" means an exterior cladding or
finish system applied to a house or other building, and consisting of:

          a) A rigid or semi-rigid sheathing or insulation board, including gypsum-based, wood-based, or
             insulation-based materials; and

          b) The adhesive or mechanical fasteners used to attach the insulation board to the substrate; and

          c)   A reinforcing mesh that is embedded in a coating applied to the sheathing or insulation board; and

          d) A finish coat.




All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0101 00 02 13                                                                              Page 1 of 1
       2:20-cv-00654-RMG              Date Filed 02/06/20           Entry Number 1-1           Page 22 of 198




                                                                                                                            ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                    COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                           00 AGL0102 00 0213

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     POLYCHLORINATED BIPHENYLS (PCBs) EXCLUSION
                   ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A - Bodily Injury And
Property Damage Liability and Paragraph 2. Exclusions of Section I - Coverage B - Personal And
Advertising Injury Liability:

This insurance does not apply to any claim, "suit", demand or loss that alleges "bodily injury", "property damage"
or "personal and advertising injury" that, in any way, in whole or in part, arises out of, relates to or results from the
manufacturing, handling, distribution, sale, application, consumption or use of any chemical or product known as
polychlorinated biphenyls (PCBs) or which has the same chemical formulary, or which is generally known in the
chemical trade as having a substantially similar formulation, structure, or function by whatever name
manufactured, formulated, structured, sold or distributed.



All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0102 00 02 13                                                                                Page 1 of 1
      2:20-cv-00654-RMG                  Date Filed 02/06/20         Entry Number 1-1           Page 23 of 198




                                                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                    COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                           00 AGL0104 00 0213

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        PUNITIVE DAMAGES EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A - Bodily Injury And
Property Damage Liability and Paragraph 2. Exclusions of Section I - Coverage B - Personal And
Advertising Injury Liability:

This insurance does not apply to any claim, "suit", demand or loss for punitive damages, treble damages, fines,
penalties or exemplary damages.


All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on   ~he   inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0104 00 02 13                                                                                 Page 1 of 1
       2:20-cv-00654-RMG              Date Filed 02/06/20           Entry Number 1-1           Page 24 of 198




                                                                                                                            ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                    COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                           00 AGL0105 00 02 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 SUBSIDENCE EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A - Bodily Injury And
Property Damage Liability and Paragraph 2. Exclusions of Section I - Coverage B - Personal And
Advertising Injury Liability:

This insurance does not apply to any claim, "suit", demand or loss that alleges "bodily injury", "property damage"
or "personal and advertising injury" that in any way, in whole or in part, directly or indirectly, arises out of, relates
to, results from, contributes to or is aggravated by subsidence, settling, sinking, slipping, falling away, caving in,
shifting, eroding, consolidating, compacting, flowing, rising, tilting, or any other movement of land or earth,
regardless of whether such movement is a naturally occurring phenomena or is man-made.



All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0105 00 02 13                                                                                Page 1 of 1
       2:20-cv-00654-RMG              Date Filed 02/06/20          Entry Number 1-1           Page 25 of 198




                                                                                                                           ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                   COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                          00 AGL0107 00 02 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   WRAP-UP EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A - Bodily Injury And
Property Damage Liability and Paragraph 2. Exclusions of Section I - Coverage B - Personal And
Advertising Injury Liability:

This insurance does not apply to any claim, "suit", demand or loss that alleges "bodily injury", "property damage",
or "personal and advertising injury" that in any way, in whole or in part, arises out of, relates to or results from any
entity, project or location that is or was insured, designated, scheduled or covered under a "wrap-up or any
consolidated insurance program". This exclusion applies regardless of whether:

a.     Such "wrap-up or any consolidated insurance program" is expired, cancelled, terminated or nullified;

b.     The limits of liability of such "wrap-up or any consolidated insurance program" are inadequate, impaired,
       reduced or exhausted; or

c.     Insurance coverage under such "wrap-up or any consolidated insurance program" is excluded or otherwise
       not provided.

As used in this endorsement, "wrap-up or any consolidated insurance program" includes an owner controlled
insurance program (OCIP), contractor controlled insurance program (CCIP) or any other project-specific
insurance program covering any insured, entity, project or location.



All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0107 00 02 13                                                                               Page 1 of 1
        2:20-cv-00654-RMG             Date Filed 02/06/20          Entry Number 1-1            Page 26 of 198




                                                                                                                            ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                    COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                           00 AGL0109 00 02 13

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  ASBESTOS EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A - Bodily Injury And
Property Damage Liability and Paragraph 2. Exclusions of Section I - Coverage B - Personal And
Advertising Injury Liability:

This insurance does not apply to any claim, "suit", demand or loss that alleges "bodily injury", "property damage"
or "personal and advertising injury" that, in any way, in whole or in part, arises out of, relates to or results from the
"asbestos hazard".

This exclusion includes, but is not limited to, compliance with any request, demand, order, or statutory or
regulatory requirement, or any other action authorized or required by law, or any other claim, "suit", demand, loss,
cost, or expense arising out of, relating to or resulting from the investigation of, abating, testing for, monitoring,
cleaning up, removing, containing, treating, detoxifying, neutralizing, remediating or disposing of, or in any way
responding to, or assessing the effects of "asbestos", as well as any loss, costs, fees, expenses, penalties,
judgments, fines, or sanctions arising out of, relating thereto or resulting therefrom.

As used in this exclusion, "asbestos hazard" means:

(1)     The actual, alleged or threatened exposure to, consumption, ingestion of, inhalation of, absorption of,
        existence of, or presence of, "asbestos" in any manner or form whatsoever, either directly of indirectly;

(2)     The actual or alleged failure to warn, advise or instruct related to "asbestos" in any manner or form
        whatsoever;

(3)     The actual or alleged failure to prevent exposure to "asbestos" in any manner or form whatsoever; or

(4)     The actual or alleged presence of "asbestos" in any manner or form whatsoever, in any place whatsoever,
        whether or not within a facility owned or used by the Named Insured, including its contents.

As used in this exclusion, "asbestos" means any substance, regardless of its form or state, containing asbestos.




All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0109 00 02 13                                                                                Page 1 of 1
        2:20-cv-00654-RMG             Date Filed 02/06/20          Entry Number 1-1           Page 27 of 198




                                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                  COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                         00 AGL0110 00 0213

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        LEAD EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A - Bodily Injury And
Property Damage Liability and Paragraph 2. Exclusions of Section I - Coverage B - Personal And
Advertising Injury Liability:

This insurance does not apply to any claim, "suit", demand or loss that alleges "bodily injury", "property damage",
or "personal and advertising injury" that in any way, in whole or in part, arises out of, relates to or results from
"lead hazard".

This exclusion includes but is not limited to compliance with any request, demand, order, or statutory or regulatory
requirement, or any other action authorized or required by law, or any loss, cost or expense arising out of or
relating to the investigation of, abating, testing for, monitoring, cleaning up, removing, containing, treating,
detoxifying, neutralizing, remediating or disposing of, or in any way responding to, or assessing the effects of,
lead, as well as any costs, fees, expenses, penalties, judgments, fines, or sanctions arising from or relating
thereto.

As used in this exclusion, "lead hazard" means the:

(1)     actual, alleged or threatened exposure to, consumption, ingestion of, inhalation of, absorption of, existence
        of, or presence of, lead in any manner or form whatsoever, either directly or indirectly;

(2)     actual or alleged failure to warn, advise or instruct related to lead in any manner or form whatsoever;

(3)     actual or alleged failure to prevent exposure to lead in any manner or form whatsoever; or

(4)     actual or alleged presence of lead in any manner or form whatsoever, in any place whatsoever, whether or
        not within a building or structure, including its contents.




All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0110 00 0213                                                                               Page 1 of 1
       2:20-cv-00654-RMG              Date Filed 02/06/20          Entry Number 1-1            Page 28 of 198




                                                                                                                           ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                   COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                          00 AGL0111000213

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       LIMITED CROSS SUITS EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A - Bodily Injury And
Property Damage Liability and Paragraph 2. Exclusions of Section I - Coverage B - Personal And
Advertising Injury Liability:

This insurance does not apply to any claim, "suit", demand or loss that alleges "bodily injury", "property damage",
or "personal and advertising injury" that in any way, in whole or in part, arises out of, relates to or results from any
claim or demand made, "suit" brought, or loss alleged by one insured against another insured.

However this exclusion does not apply to parties added as additional insureds via the use of an additional insured
endorsement.




All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0111 00 0213                                                                                Page 1of1
       2:20-cv-00654-RMG             Date Filed 02/06/20          Entry Number 1-1          Page 29 of 198




                                                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                 COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                        00 AGL0115 00 0213

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      CONTRACTOR AND SUBCONTRACTOR EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A - Bodily Injury and
Property Damage Liability, Paragraph 2. Exclusions of Section I - Coverage B - Personal and Advertising
Injury Liability and Paragraph 2. Exclusions of Section I - Coverage C - Medical Payments:

This insurance does not apply to any "bodily injury", "property damage", "personal and advertising injury", or
medical payments arising out of operations of any "contractor or subcontractor" working directly or indirectly on
your behalf. This exclusion also applies to your alleged failure to supervise such "contractor or subcontractor".

For the purposes of this endorsement "contractor or subcontractor" shall mean any contractor or subcontractor
that is hired to do work on your behalf and includes any other contractors or subcontractors hired by your
contractors or subcontractors to work on your behalf.




All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0115 00 02 13                                                                             Page 1 of 1
  2:20-cv-00654-RMG             Date Filed 02/06/20          Entry Number 1-1           Page 30 of 198




                                                                                                              ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                        COMMERCIAL GENERAL LIABILITY
ARCH SPECIAL TY INSURANCE COMPANY                                              00 AGL0116 00 11 13

 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  EXPOSED WORK AREA LIMITATION ENDORSEMENT

This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A - Bodily Injury
and Property Damage Liability:

Solely with respect to work or operations performed by the insured or a "subcontractor", this insurance
does not apply to any "property damage" arising out of wind, hail, snow, rain, ice or any combination of
these elements. However, this exclusion does not apply if a secure temporary covering, large enough to
cover any exposed work area and able to withstand normal anticipated elements, has been properly
secured in place before the insured or the "subcontractor'' leaves the jobsite. This covering shall be
available on all jobsites in the event of a sudden change of weather during an active job.

For the purposes of this endorsement only, "subcontractor" means any person or organization who is not
an "employee" of an insured and does work or performs services for or on behalf of an insured.

All other terms and conditions of this Policy remain unchanged.

Endorsement Number:

This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the
policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0116 00 11 13                                                                             Page 1 of 1
      2:20-cv-00654-RMG              Date Filed 02/06/20          Entry Number 1-1           Page 31 of 198




                                                                                                                          ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                  COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                         00 AGL0117 00 0213

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           SUBCONTRACTOR WARRANTY ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


Section IV - Commercial General Liability Conditions is amended by the addition of the following conditions:

      1.     You will obtain agreements, in writing, from all "subcontractors" for each and every job that you
             employ a "subcontractor'', pursuant to which the "subcontractor(s)" will be required to defend,
             indemnify and hold you harmless, and any other insured under this policy for whom the
             "subcontractor" is working, for any claim or "suit" for "bodily injury", "property damage" or "personal
             and advertising injury" arising out of the work performed by the "subcontractor".

      2.     Certificates of Insurance for Commercial General Liability coverage written on standard Insurance
             Services Office, Inc. (ISO) forms, or their equivalent, with limits equal to or greater than the Limits of
             Insurance provided by this policy, will be obtained by you from all "subcontractors" prior to
             commencement of any work performed for any insured.

      3.     You, and any other insured under this policy for whom the "subcontractor" is working, will be named
             as additional insured on all of the "subcontractors" Commercial General Liability policy(ies). Each
             Certificate of Insurance referenced in Paragraph 2. above will show this additional insured
             designation.


Your failure to comply with all of the conditions set forth above will not invalidate the insurance provided to you
under this policy or relieve of us of our obligation to you under the terms of this policy. However, if any of the
above conditions are not satisfied, or if we determine that such insurance was not in force at the time of any injury
or damage insured under this policy, we will calculate the final earned premium due to us using our rules and
rates for an "uninsured subcontractor''.

For the purposes of this endorsement only, "subcontractor" means any person or organization who is not an
"employee" of an insured and does work or performs services for or on behalf of an insured.

For the purposes of this endorsement only, "uninsured subcontractor" means any "subcontractor" who does not
meet all of the conditions set forth above.




All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0117 00 02 13                                                                               Page 1 of 1
       2:20-cv-00654-RMG             Date Filed 02/06/20          Entry Number 1-1          Page 32 of 198




                                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                 COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                        00 AGL0118 00 02 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     THREE STORY HEIGHT LIMITATION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A - Bodily Injury and
Property Damage Liability and Paragraph 2. Exclusions of Section I - Coverage B - Personal and
Advertising Injury Liability:

   This insurance does not apply to any "bodily injury", "property damage" or "personal and advertising injury"
   arising out of any contracting operations performed by you or by a subcontractor working directly or indirectly
   on your behalf on:

      (1)    The exterior sides of a building where the work is performed at a height that exceeds three stories.
             However, this paragraph (1) does not apply to roofing operations.

      (2)    Structures, other than buildings, where the work is performed at a height in excess of 50 feet.




All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0118 00 0213                                                                              Page 1of1
      2:20-cv-00654-RMG              Date Filed 02/06/20          Entry Number 1-1          Page 33 of 198




                                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                 COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                        00 AGL0130 00 02 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

NEW YORK STATE OPERATIONS AND WORK EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A - Bodily Injury And
Property Damage Liability and Paragraph 2. Exclusions of Section I - Coverage B - Personal And
Advertising Injury Liability:

This insurance does not apply to any claim, "suit", demand or loss that alleges "bodily injury", "property damage"
or "personal and advertising injury" arising out of operations or work performed in the State of New York by the
insured or by subcontractors engaged by the insured.




All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0130 00 02 13                                                                             Page 1 of 1
     2:20-cv-00654-RMG           Date Filed 02/06/20         Entry Number 1-1           Page 34 of 198




                                                                                                                ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          SERVICE OF SUIT

It is agreed that:

1.     In the event of the failure of the Insurer to pay any amount claimed to be due hereunder, the
       Insurer, at the request of the Insured, will submit to the jurisdiction of any court of competent
       jurisdiction within the United States and will comply with all requirements necessary to give such
       court jurisdiction. All matters arising under this Policy shall be determined in accordance with the
       law and practice of such Court, provided that nothing shall prohibit the Insurer from removing any
       action, suit or proceeding to a United States District Court. The Insurer shall abide by the final
       decision of such court or any appellate court in the event of an appeal.

2.     Service of process in the above described action, suit or proceeding may be made upon: General
       Counsel, Arch Insurance Group Inc., 300 Plaza Three, Jersey City, NJ 07311-1107. Upon the
       request of the Insured, such General Counsel shall give a written undertaking to enter an
       appearance on behalf of the Insurer in the event that such an action, suit or proceeding shall be
       instituted.

3.     Pursuant to any statute of any state, territory or district of the United States which makes provision
       therefore, the Insurer hereby designates the Superintendent, Commissioner, or Director of
       Insurance or other officer specified in such statute as its true and lawful attorney upon whom may
       be served any lawful process in any action, suit or proceeding instituted against the Insurer upon
       this Policy. The Superintendent, Commissioner or Director of Insurance or other officer is hereby
       authorized and directed to accept service of process on behalf of the Insurer in any such action,
       suit or proceeding and to mail a copy of such process to the above mentioned General Counsel.

All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
Policy Number:
Named Insured:
This endorsement is effective on the inception date of this Policy unless otherwise stated herein:
Endorsement Effective Date:




00 ML0003 00 04 12                                                                               Page 1 of 1
       2:20-cv-00654-RMG              Date Filed 02/06/20            Entry Number 1-1         Page 35 of 198




                                                                                                                           ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                                     00 ML0218 00 02 13



                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation
   1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us
       advance written notice of cancellation.
   2. We may cancel this policy by mailing or delivering to the first Named Insured written notice of cancellation
      at least:
       a. 15 days before the effective date of cancellation if we cancel for nonpayment of premium; or
       b. 30 days before the effective date of cancellation if we cancel for any other reason.
   3. We will mail or deliver our notice to the first Named lnsured's last mailing address known to us.
   4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
   5. If this policy is cancelled, we will send the first Named Insured any premium refund due. If we cancel, the
       refund will be pro rata. If the first Named Insured cancels, the refund may be less than pro rata. The
       cancellation will be effective even if we have not made or offered a refund.
   6. If notice is mailed, proof of mailing will be sufficient proof of notice.
B. Changes
   This policy contains all the agreements between you and us concerning the insurance afforded. The first
   Named Insured shown in the Declarations is authorized to make changes in the terms of this policy with our
   consent. This policy's terms can be amended or waived only by endorsement issued by us and made a part of
   this policy.
C. Examination Of Your Books And Records
   We may examine and audit your books and records as they relate to this policy at any time during the policy
   period and up to three years afterward.
D. Inspections And Surveys
   1. We have the rig ht to:
       a. Make inspections and surveys at any time;
       b. Give you reports on the conditions we find; and
       c. Recommend changes.
   2. We are not obligated to make any inspections, surveys, reports or recommendations and any such actions
       we do undertake relate only to insurability and the premiums to be charged. We do not make safety
       inspections. We do not undertake to perform the duty of any person or organization to provide for the
       health or safety of workers or the public. And we do not warrant that conditions:
       a. Are safe or healthful; or
       b. Comply with laws, regulations, codes or standards.
   3. Paragraphs 1. and 2. of this condition apply not only to us, but also to any rating, advisory, rate service or
      similar organization which makes insurance inspections, surveys, reports or recommendations.
   4. Paragraph 2. of this condition does not apply to any inspections, surveys, reports or recommendations we
      may make relative to certification, under state or municipal statutes, ordinances or regulations, of boilers,
      pressure vessels or elevators.
E. Premiums
   The first Named Insured shown in the Declarations:
   1. Is responsible for the payment of all premiums; and
   2. Will be the payee for any return premiums we pay.




00 ML0218 00 02 13                                                                                         Page 1of2   D
      2:20-cv-00654-RMG              Date Filed 02/06/20          Entry Number 1-1            Page 36 of 198




                                                                                                                               ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
F. Transfer Of Your Rights And Duties Under This Policy
  Your rights and duties under this policy may not be transferred without our written consent except in the case
  of death of an individual named insured.
   If you die, your rights and duties will be transferred to your legal representative but only while acting within the
   scope of duties as your legal representative. Until your legal representative is appointed, anyone having
   proper temporary custody of your property will have your rights and duties but only with respect to that
   property.


G. Amendments To The Commercial General Liability Coverage Form
  The Commercial General Liability Coverage Form is amended as follows:
   1. Under the SUPPLEMENTARY PAYMENTS - COVERAGE A AND B provision, Paragraph 2. is deleted in
      its entirety.
  2. Under SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS, Condition 9. is deleted in its
     entirety.




Page 2 of 2                   Copyright, Insurance Services Office, Inc., 1982, 1983            00 ML0218 00 0213         CJ
      2:20-cv-00654-RMG              Date Filed 02/06/20          Entry Number 1-1          Page 37 of 198




                                                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                                   00 ML0219 00 0213


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              ANNUAL MINIMUM AND DEPOSIT PREMIUM
                         ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMON POLICY CONDITIONS


The following condition is added to Common Policy Conditions:

Annual Minimum And Deposit Premium

The premium designated in this policy as "advance premium" is a minimum and deposit premium, which shall be
credited to the amount of the earned premium due at the end of the policy period.

At the close of each period (or part thereof terminating with the end of the policy period) designated in the
Declarations as the audit period, the earned premium including any premium adjustments made by endorsement
to this policy during the policy period shall be computed for such period and upon notice thereof to the Named
Insured, shall become due and payable.

If the total earned premium for the policy period is less than the premium designated as "advance premium",
premium designated in this policy as "advance premium" is the minimum premium for the policy period indicated,
and is not subject to further adjustment.



All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 ML0219 00 02 13                                                                              Page 1 of 1
  2:20-cv-00654-RMG        Date Filed 02/06/20     Entry Number 1-1     Page 38 of 198




                                                                                             ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                          Claims Handling Procedures
An important value of your insurance coverage is the ability of the insurance company
to respond when you have a claim. Arch Specialty Insurance Company is committed to
providing its insureds with effective claim services.

Notices of each incident, claim or suit must be sent immediately to:

                          Arch Specialty Insurance Company
                          Contract Binding Operations Claims
                           10909 Mill Valley Road, Suite 210
                                   P.O. Box 542033
                                  Omaha, NE 68154
                            Phone: 877 688-ARCH (2724)
                                  Fax: 866 266-3630
                          E-mail: Claims@Archlnsurance.com

You will be contacted by a representative of the company's Claim Department. This
representative will confirm receipt of the loss notice directly to you, provide a company
claim number for all future correspondence, refer to legal counsel if necessary, and
discuss further handling of the claim.




06 ML0215 00 02 13                                                             Page 1 of 1
       2:20-cv-00654-RMG             Date Filed 02/06/20          Entry Number 1-1          Page 39 of 198




                                                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                                   00 ML0216 00 0213


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      MINIMUM PREMIUM ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMON POLICY CONDITIONS


The following condition is added to Common Policy Conditions:

Minimum Premium

In the event of cancellation by the first Named Insured, the premium due under this policy will be the greater of
the following:

    (1) The Minimum and Deposit premium shown in the Declarations multiplied by the applicable short-rate
          earned premium factor;
    (2) The earned premium based upon the policy rate multiplied by the gross receipts, payroll or other premium
          adjustment basis for the policy period; or
    (3) The absolute minimum premium of 25% of the premium shown in the Declarations.

For purposes of this endorsement, cancellation of this policy for nonpayment of premium by the first Named
lnsured's premium finance company shall be deemed to be cancellation by the first Named Insured.



All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 ML0216 00 02 13                                                                              Page 1 of 1
          2:20-cv-00654-RMG             Date Filed 02/06/20        Entry Number 1-1             Page 40 of 198




                                                                                                                              ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
 POLICY NUMBER: AGL0011184-00                                                        COMMERCIAL GENERAL LIABILITY
                                                                                                    CG 00 0112 07


     COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the       b.This insurance applies to "bodily injury" and
entire policy carefully to determine rights, duties and what        "property damage" only if:
is and is not covered.                                             (1) The "bodily injury" or "property damage" is
Throughout this policy the words "you" and "your" refer to             caused by an "occurrence" that takes place in
the Named Insured shown in the Declarations, and any                   the "coverage territory";
other person or organization qualifying as a Named Insured         (2) The "bodily injury" or "property damage" occurs
under this policy. The words "we", "us" and "our" refer to                during the policy period; and
the company providing this insurance.                              (3) Prior to the policy period, no insured listed under
The word "insured" means any person or organization                       Paragraph 1. of Section II - Who Is An Insured
qualifying as such under Section II - Who Is An Insured.                  and no "employee" authorized by you to give or
Other words and phrases that appear in quotation marks                    receive notice of an "occurrence" or claim, knew
have special meaning. Refer to Section V -Definitions.                    that the "bodily injury" or "property damage" had
                                                                          occurred, in whole or in part. If such a listed
SECTION I - COVERAGES                                                     insured or authorized "employee" knew, prior to
COVERAGE A BODILY INJURY AND PROPERTY                                     the policy period, that the "bodily injury" or
DAMAGE LIABILITY                                                          "property    damage"       occurred,    then  any
1. Insuring Agreement
                                                                          continuation, change or resumption of such
                                                                          "bodily injury" or "property damage" during or
   a. We will pay those sums that the insured becomes                     after the policy period will be deemed to have
      legally obligated to pay as damages because of                      been known prior to the policy period.
      "bodily injury" or "property damage" to which this
      insurance applies. We will have the right and duty to      c. "Bodily injury" or "property damage" which occurs
      defend the insured against any "suit" seeking those           during the policy period and was not, prior to the
      damages. However, we will have no duty to defend              policy period, known to have occurred by any
      the insured against any "suit" seeking damages for            insured listed under Paragraph 1. of Section II -
      "bodily injury" or "property damage" to which this            Who Is An Insured or any "employee" authorized by
      insurance does not apply. We may, at our discretion,          you to give or receive notice of an "occurrence" or
                                                                    claim, includes any continuation, change or
      investigate any "occurrence" and settle any claim or
      "suit" that may result. But:                                  resumption of that "bodily injury" or "property
                                                                    damage" after the end of the policy period.
      (1) The amount we will pay for damages is limited as
                                                                 d. "Bodily injury" or "property damage" will be deemed
          described in Section Ill - Limits Of Insurance;
                                                                    to have been known to have occurred at the earliest
          and
                                                                    time when any insured listed under Paragraph 1. of
      (2) Our right and duty to defend ends when we have            Section II - Who Is An Insured or any "employee"
          used up the applicable limit of insurance in the          authorized by you to give or receive notice of an
          payment of judgments or settlements under                 "occurrence" or claim:
          Coverages A or B or medical expenses under
                                                                   (1) Reports all, or any part, of the "bodily injury" or
          Coverage C.
                                                                          "property damage" to us or any other insurer;
      No other obligation or liability to pay sums or
                                                                   (2) Receives a written or verbal demand or claim for
      perform acts or services is covered unless explicitly
      provided for under Supplementary Payments -                         damages because of the "bodily injury" or
                                                                          "property damage"; or
      Coverages             A            and            B.
                                                                   (3) Becomes aware by any other means that "bodily
                                                                          injury" or "property damage" has occurred or has
                                                                          begun                   to                occu~




CG 00 0112 07                               ©ISO Properties, Inc., 2006                                   Page 1of16      D
        2:20-cv-00654-RMG               Date Filed 02/06/20       Entry Number 1-1               Page 41 of 198




                                                                                                                             ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
        e.Damages because of "bodily injury" include                        c.Liquor Liability
        damages claimed by any person or organization              "Bodily injury" or "property damage" for which any
        for care, loss of services or death resulting at any       insured may be held liable by reason of:
        time from the "bodily injury".
                                                                  (1) Causing or contributing to the intoxication of any
2. Exclusions                                                            person;
  This insurance does not apply to:                               (2) The furnishing       of alcoholic beverages to a
  a. Expected Or Intended Injury                                         person under the legal drinking age or under the
     "Bodily injury" or "property damage" expected or                    influence of alcohol; or
     intended from the standpoint of the insured. This            (3) Any statute, ordinance or regulation relating to
     exclusion does not apply to "bodily injury" resulting            the sale, gift, distribution or use of alcoholic
     from the use of reasonable force to protect persons              beverages.
     or property.                                                  This exclusion applies only if you are in the business
  b. Contractual Liability                                         of manufacturing, distributing, selling, serving or
     "Bodily injury" or "property damage" for which the            furnishing alcoholic beverages.
     insured is obligated to pay damages by reason of           d. Workers' Compensation And Similar Laws
     the assumption of liability in a contract or                  Any obligation of the insured under a workers'
     agreement. This exclusion does not apply to liability         compensation, disability benefits or unemployment
     for damages:                                                  compensation law or any similar law.
     (1) That the insured would have in the absence of          e. Employer's Liability
        the contract or agreement; or
                                                                   "Bodily injury" to:
     (2) Assumed in a contract or agreement that is an
        "insured contract", provided the "bodily injury" or       (1) An "employee" of the insured arising out of and
        "property damage" occurs subsequent to the                       in the course of:
        execution of the contract or agreement. Solely                (a) Employment by the insured; or
        for the purposes of liability assumed in an
                                                                     (b) Performing duties related to the conduct of
        "insured contract", reasonable attorney fees and
                                                                            the insured's business; or
        necessary litigation expenses incurred by or for a
        party other than an insured are deemed to be              (2) The spouse, child, parent, brother or sister of
        damages because of "bodily injury" or "property                  that "employee" as a consequence of Paragraph
        damage", provided:                                               (1) above.
        (a) Liability to such party for, or for the cost of,       This exclusion applies whether the insured may be
            that party's defense has also been assumed             liable as an employer or in any other capacity and to
            in the same "insured contract"; and                    any obligation to share damages with or repay
                                                                   someone else who must pay damages because of
             (b)Such attorney fees and litigation expenses
                                                                   the injury.
             are for defense of that party against a civil or
             alternative dispute resolution proceeding in          This exclusion does not apply to liability assumed by
             which damages to which this insurance                 the   insured    under an       "insured     contract".
             applies              are               alleged.




Page 2of16                                 ©ISO Properties, Inc., 2006                              CG 00 0112 07      D
        2:20-cv-00654-RMG             Date Filed 02/06/20        Entry Number 1-1          Page 42 of 198




                                                                                                                             ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
     f.Pollution                                                            (d)At or from any premises, site or
     (1) "Bodily injury" or "property damage" arising out of                location on which any insured or any
         the actual, alleged or threatened discharge,                       contractors or subcontractors working
         dispersal, seepage, migration, release or escape                   directly or indirectly on any insured's
         of "pollutants":                                                   behalf are performing operations if the
                                                                            "pollutants" are brought on or to the
        (a) At or from any premises, site or location                       premises, site or location in connection
            which is or was at any time owned or                            with such operations by such insured,
            occupied by, or rented or loaned to, any                        contractor or subcontractor. However, this
            insured. However, this subparagraph does                        subparagraph does not apply to:
            not apply to:
                                                                        (i) "Bodily injury" or "property damage"
            (i) "Bodily injury" if sustained within a                       arising out of the escape of fuels,
                building and caused by smoke, fumes,                        lubricants or other operating fluids which
                vapor or soot produced by or originating                    are needed to perform the normal
                from equipment that is used to heat, cool                   electrical,   hydraulic     or    mechanical
                or dehumidify the building, or equipment                    functions necessary for the operation of
                that is used to heat water for personal                     "mobile equipment" or its parts, if such
                use, by the building's occupants or their                   fuels, lubricants or other operating fluids
                guests;                                                     escape from a vehicle part designed to
            (ii) "Bodily injury" or "property damage" for                   hold, store or receive them. This
                 which you may be held liable, if you are a                 exception does not apply if the "bodily
                 contractor and the owner or lessee of                      injury" or "property damage" arises out of
                 such premises, site or location has been                   the intentional discharge, dispersal or
                 added to your policy as an additional                      release of the fuels, lubricants or other
                 insured with respect to your ongoing                       operating fluids, or if such fuels, lubricants
                 operations performed for that additional                   or other operating fluids are brought on or
                 insured at that premises, site or location                 to the premises, site or location with the
                 and such premises, site or location is not                 intent that they be discharged, dispersed
                 and never was owned or occupied by, or                     or released as part of the operations being
                 rented or loaned to, any insured, other                    performed by such insured, contractor or
                 than that additional insured; or                           subcontractor;
           (iii) "Bodily injury" or "property damage"                   (ii) "Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes from a                  sustained within a building and caused by
                 "hostile fire";                                             the release of gases, fumes or vapors
        (b) At or from any premises, site or location                        from materials brought into that building in
             which is or was at any time used by or for any                  connection     with    operations     being
             insured or others for the handling, storage,                    performed by you or on your behalf by a
             disposal, processing or treatment of waste;                     contractor or subcontractor; or
        (c) Which are or were at any time transported,                 (iii) "Bodily injury" or "property damage"
             handled, stored, treated, disposed of, or                       arising out of heat, smoke or fumes from a
             processed as waste by or for:                                   "hostile fire".
             (i) Any insured; or                                    (e) At or from any premises, site or location on
                                                                         which any insured or any contractors or
            (ii) Any person or organization for whom you                 subcontractors working directly or indirectly
                 may      be     legally   responsible;  or              on any insured's behalf are performing
                                                                         operations if the operations are to test for,
                                                                         monitor, clean up, remove, contain, treat,
                                                                         detoxify or neutralize, or in any way respond
                                                                         to, or assess the effects of, "pollutants".




CG 00 0112 07                             ©ISO Properties, Inc., 2006                              Page 3of16         []
        2:20-cv-00654-RMG               Date Filed 02/06/20       Entry Number 1-1             Page 43 of 198




                                                                                                                                  ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
             (2)Any loss, cost or expense arising out of                  (5)"Bodily injury" or "property damage" arising
             any:                                                         out of:
       (a) Request,      demand, order or statutory or                (a) The operation of machinery or equipment that
             regulatory requirement that any insured or                      is attached to, or part of, a land vehicle that
             others test for, monitor, clean up, remove,                     would qualify under the definition of "mobile
             contain, treat, detoxify or neutralize, or in any               equipment" if it were not subject to a
             way respond to, or assess the effects of,                       compulsory or financial responsibility law or
             "pollutants"; or                                                other motor vehicle insurance law in the state
       (b) Claim      or "suit" by or on behalf of a                         where it is licensed or principally garaged; or
             governmental authority for damages because               (b) the operation of any of the machinery or
             of testing for, monitoring, cleaning up,                     equipment listed in Paragraph f.(2) or f.(3) of
             removing, containing, treating, detoxifying or                  the definition of "mobile equipment".
             neutralizing, or in any way responding to, or       h. Mobile Equipment
             assessing the effects of, "pollutants".
                                                                    "Bodily injury" or "property damage" arising out of:
        However, this paragraph does not apply to
        liability for damages because of "property                 (1) The transportation of "mobile equipment" by an
        damage" that the insured would have in the                     "auto" owned or operated by or rented or loaned
        absence of such request, demand, order or                      to any insured; or
        statutory or regulatory requirement, or such claim         (2) The use of "mobile equipment" in, or while in
        or "suit" by or on behalf of a governmental                       practice for, or while being prepared for, any
        authority.                                                        prearranged racing, speed, demolition, or
  g. Aircraft, Auto Or Watercraft                                         stunting activity.
     "Bodily injury" or "property damage" arising out of         i. War
     the ownership, maintenance, use or entrustment to               "Bodily injury" or "property damage", however
     others of any aircraft, "auto" or watercraft owned or           caused, arising, directly or indirectly, out of:
     operated by or rented or loaned to any insured. Use
                                                                    (1) War, including undeclared or civil war;
     includes operation and "loading or unloading".
                                                                    (2) Warlike action by a military force, including
     This exclusion applies even if the claims against any
                                                                        action in hindering or defending against an actual
     insured allege negligence or other wrongdoing in the
                                                                        or expected attack, by any government,
     supervision,    hiring, employment, training or
                                                                        sovereign or other authority using military
     monitoring of others by that insured, if the
                                                                        personnel or other agents; or
     "occurrence" which caused the "bodily injury" or
     "property damage" involved the ownership,                      (3) Insurrection,    rebellion,    revolution,    usurped
     maintenance, use or entrustment to others of any                   power, or action taken by governmental authority
     aircraft, "auto" or watercraft that is owned or                    in hindering or defending against any of these.
     operated by or rented or loaned to any insured.             j. Damage To Property
     This exclusion does not apply to:                               "Property damage" to:
    (1) A watercraft while ashore on premises you own               (1) Property you own, rent, or occupy, including any
        or rent;                                                        costs or expenses incurred by you, or any other
    (2) A watercraft you do not own that is:                            person, organization or entity, for repair,
                                                                        replacement,      enhancement,        restoration    or
       (a) Less than 26 feet long; and
                                                                        maintenance of such property for any reason,
       (b) Not being used to carry persons or property                  including prevention of injury to a person or
             for a charge;                                              damage to another's property;
    (3) Parking an "auto" on, or on the ways next to,               (2) Premises you sell, give away or abandon, if the
        premises you own or rent, provided the "auto" is                "property damage" arises out of any part of those
        not owned by or rented or loaned to you or the                  premises;
        insured;
                                                                    (3) Property loaned to you;
    (4) Liability assumed under any "insured contract"
                                                                    (4) Personal property in the care, custody or control
        for the ownership, maintenance or use of aircraft
                                                                        of                    the                      insured;
        or                 watercraft;                or




Page 4of16                                  ©ISO Properties, Inc., 2006                             CG 00 01 12 07          D
        2:20-cv-00654-RMG             Date Filed 02/06/20        Entry Number 1-1            Page 44 of 198




                                                                                                                            ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
         (5)That particular part of real property on which              This exclusion does not apply to the loss of
         you or any contractors or subcontractors working               use of other property arising out of sudden
         directly or indirectly on your behalf are                      and accidental physical injury to "your
         performing operations, if the "property damage"                product" or "your work" after it has been put
         arises out of those operations; or                             to its intended use.
     (6) That particular part of any property that must be     n. Recall Of Products, Work Or Impaired Property
         restored, repaired or replaced because "your             Damages claimed for any loss, cost or expense
         work" was incorrectly performed on it.                   incurred by you or others for the loss of use,
     Paragraphs (1 ), (3) and (4) of this exclusion do not        withdrawal, recall, inspection, repair, replacement,
     apply to "property damage" (other than damage by             adjustment, removal or disposal of:
     fire) to premises, including the contents of such           (1) "Your product";
     premises, rented to you for a period of 7 or fewer
     consecutive days. A separate limit of insurance             (2) "Your work"; or
     applies to Damage To Premises Rented To You as              (3) "Impaired property";
     described in Section Ill - Limits Of Insurance.
                                                                  if such product, work, or property is withdrawn or
     Paragraph (2) of this exclusion does not apply if the        recalled from the market or from use by any person
     premises are "your work" and were never occupied,            or organization because of a known or suspected
     rented or held for rental by you.                            defect, deficiency, inadequacy or dangerous
     Paragraphs (3), (4), (5) and (6) of this exclusion do        condition in it.
     not apply to liability assumed under a sidetrack          o. Personal And Advertising Injury
     agreement.
                                                                  "Bodily injury" arising      out   of   "personal   and
     Paragraph (6) of this exclusion does not apply to            advertising injury".
     "property damage" included in the "products-
                                                               p. Electronic Data
     completed operations hazard".        ·
                                                                  Damages arising out of the loss of, loss of use of,
   k. Damage To Your Product
                                                                  damage to, corruption of, inability ·to access, or
     "Property damage" to "your product" arising out of it        inability to manipulate electronic data.
     or any part of it.
                                                                  As used in this exclusion, electronic data means
   I. Damage To Your Work                                         information, facts or programs stored as or on,
      "Property damage" to "your work" arising out of it or       created or used on, or transmitted to or from
      any part of it and included in the "products-               computer      software,    including systems    and
      completed operations hazard".                               applications software, hard or floppy disks, CD-
                                                                  ROMS, tapes, drives, cells, data processing devices
      This exclusion does not apply if the damaged work           or any other media which are used with
      or the work out of which the damage arises was              electronically controlled equipment.
      performed on your behalf by a subcontractor.
                                                               q. Distribution Of Material In Violation Of Statutes
  m. Damage To Impaired Property Or Property Not
     Physically Injured                                           "Bodily injury" or "property damage" arising directly
                                                                  or indirectly out of any action or omission that
     "Property damage" to "impaired property" or                  violates or is alleged to violate:
     property that has not been physically injured, arising
     out of:                                                     (1) The       Telephone Consumer Protection Act
                                                                        (TCPA), including any amendment of or addition
     (1) A defect, deficiency, inadequacy or dangerous                  to such law; or
        condition in "your product" or "your work"; or
                                                                 (2) The CAN-SPAM Act of 2003, including any
     (2) A delay or failure by you or anyone acting on                  amendment of or addition to such law; or
        your behalf to perform a contract or agreement in
        accordance           with        its       terms.        (3) Any statute, ordinance or regulation, other than
                                                                        the TCPA or CAN-SPAM Act of 2003, that
                                                                        prohibits or limits the sending, transmitting,
                                                                        communicating or distribution of material or
                                                                        information.




CG 00 0112 07                             ©ISO Properties, Inc., 2006                                Page 5of16       D
        2:20-cv-00654-RMG              Date Filed 02/06/20       Entry Number 1-1            Page 45 of 198




                                                                                                                              ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
        Exclusions c. through n. do not apply to                   c.Material Published Prior To Policy Period
        damage by fire to premises while rented to                 "Personal and advertising injury" arising out of oral
        you or temporarily occupied by you with                    or written publication of material whose first
        permission of the owner. A separate limit of               publication took place before the beginning of the
        insurance applies to this coverage as                      policy period.
        described in Section Ill - Limits Of Insurance.
                                                                d. Criminal Acts
COVERAGE B PERSONAL AND ADVERTISING INJURY
LIABILITY                                                          "Personal and advertising injury" arising out of a
                                                                   criminal act committed by or at the direction of the
1. Insuring Agreement                                              insured.
  a. We will pay those sums that the insured becomes            e. Contractual Liability
     legally obligated to pay as damages because of
     "personal and advertising injury" to which this               "Personal and advertising injury" for which the
     insurance applies. We will have the right and duty to         insured has assumed liability in a contract or
     defend the insured against any "suit" seeking those           agreement. This exclusion does not apply to liability
     damages. However, we will have no duty to defend              for damages that the insured would have in the
     the insured against any "suit" seeking damages for            absence of the contract or agreement.
     "personal and advertising injury" to which this            f. Breach Of Contract
     insurance does not apply. We may, at our discretion,
                                                                   "Personal and advertising injury" arising out of a
     investigate any offense and settle any claim or "suit"
                                                                   breach of contract, except an implied contract to use
     that may result. But:
                                                                   another's advertising idea in your "advertisement".
     (1) The amount we will pay for damages is limited as
                                                                g. Quality Or Performance Of Goods - Failure To
         described in Section Ill - Limits Of Insurance;
                                                                   Conform To Statements
         and
                                                                   "Personal and advertising injury" arising out of the
     (2) Our right and duty to defend end when we have
                                                                   failure of goods, products or services to conform
         used up the applicable limit of insurance in the
                                                                   with any statement of quality or performance made
         payment of judgments or settlements under
                                                                   in your "advertisement".
         Coverages A or B or medical expenses under
         Coverage C.                                            h. Wrong Description Of Prices
     No other obligation or liability to pay sums or               "Personal and advertising injury" arising out of the
     perform acts or services is covered unless explicitly         wrong description of the price of goods, products or
     provided for under Supplementary Payments -                   services stated in your "advertisement".
     Coverages A and B.                                         i. Infringement Of Copyright, Patent, Trademark Or
  b. This insurance applies to "personal and advertising           Trade Secret
     injury" caused by an offense arising out of your              "Personal and advertising injury" arising out of the
     business but only if the offense was committed in             infringement of copyright, patent, trademark, trade
     the "coverage territory" during the policy period.            secret or other intellectual property rights. Under this
2. Exclusions                                                      exclusion, such other intellectual property rights do
                                                                   not include the use of another's advertising idea in
  This insurance does not apply to:
                                                                   your "advertisement".
  a. Knowing Violation Of Rights Of Another
                                                                   However, this exclusion does not apply to
     "Personal and advertising injury" caused by or at the         infringement, in your "advertisement", of copyright,
     direction of the insured with the knowledge that the          trade dress or slogan.
     act would violate the rights of another and would
                                                                j. Insureds In Media And Internet Type Businesses
     inflict "personal and advertising injury".
                                                                   "Personal and advertising injury" committed by an
  b. Material Published With Knowledge Of Falsity
                                                                   insured whose business is:
     "Personal and advertising injury" arising out of oral
                                                                  (1) Advertising,      broadcasting,     publishing    or
     or written publication of material, if done by or at the
                                                                         telecasting;
     direction of the insured with knowledge of its falsity.
                                                                  (2) Designing or determining content of web-sites for
                                                                      others;                                        or




Page6of16                                  ©ISO Properties, Inc., 2006                            CG 00 01 12 07        [J
        2:20-cv-00654-RMG             Date Filed 02/06/20        Entry Number 1-1             Page 46 of 198




                                                                                                                              ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
        (3)An Internet search, access, content or service               (3)1nsurrection, rebellion, revolution, usurped
        provider.                                                       power, or action taken by governmental authority
     However, this exclusion does not apply to                          in hindering or defending against any of these.
     Paragraphs 14.a., b. and c. of "personal and              p. Distribution Of Material In Violation Of Statutes
     advertising injury" under the Definitions Section.           "Personal and advertising injury" arising directly or
     For the purposes of this exclusion, the placing of           indirectly out of any action or omission that violates
     frames, borders or links, or advertising, for you or         or is alleged to violate:
     others anywhere on the Internet, is not by itself,          (1) The       Telephone Consumer Protection Act
     considered     the    business      of   advertising,              (TCPA), including any amendment of or addition
     broadcasting, publishing or telecasting.                           to such law; or
   k. Electronic Chatrooms Or Bulletin Boards                    (2) The CAN-SPAM Act of 2003, including any
     "Personal and advertising injury" arising out of an                amendment of or addition to such law; or
     electronic chatroom or bulletin board the insured           (3) Any statute, ordinance or regulation, other than
     hosts, owns, or over which the insured exercises                   the TCPA or CAN-SPAM Act of 2003, that
     control.                                                           prohibits or limits the sending, transmitting,
   I. Unauthorized Use Of Another's Name Or Product                     communicating or distribution of material or
     "Personal and advertising injury" arising out of the               information.
     unauthorized use of another's name or product in COVERAGE C MEDICAL PAYMENTS
     your e-mail address, domain name or metatag, or 1. Insuring Agreement
     any other similar tactics to mislead another's
     potential customers.                                 a. We will pay medical expenses as described below
                                                             for "bodily injury" caused by an accident:
  m. Pollution
                                                                 (1) On premises you own or rent;
     "Personal and advertising injury" arising out of the
     actual, alleged or threatened discharge, dispersal,         (2) On ways next to premises you own or rent; or
     seepage, migration, release or escape of                    (3) Because of your operations;
     "pollutants" at any time.
                                                                  provided that:
  n. Pollution-Related
                                                                    (a) The accident takes place in the "coverage
     Any loss, cost or expense arising out of any:                         territory" and during the policy period;
     (1) Request,   demand, order or statutory or                   (b) The expenses are incurred and reported to us
        regulatory requirement that any insured or others                  within one year of the date of the accident;
        test for, monitor, clean up, remove, contain, treat,               and
        detoxify or neutralize, or in any way respond to,
                                                                    (c) The injured person submitS to examination, at
        or assess the effects of, "pollutants"; or
                                                                           our expense, by physicians of our choice as
     (2) Claim or suit by or on behalf of a governmental                   often as we reasonably require.
        authority for damages because of testing for,
                                                               b. We will make these payments regardless of fault.
        monitoring, cleaning up, removing, containing,
                                                                  These payments will not exceed the applicable limit
        treating, detoxifying or neutralizing, or in any way
                                                                  of insurance. We will pay reasonable expenses for:
        responding to, or assessing the effects of,
        "pollutants".                                            (1) First aid administered at the time of an accident;
  o. War                                                         (2) Necessary medical, surgical, x-ray and dental
                                                                        services, including prosthetic devices; and
     "Personal and advertising injury", however caused,
     arising, directly or indirectly, out of:                    (3) Necessary       ambulance, hospital,      professional
                                                                        nursing       and       funeral           services.
    (1) War, including undeclared or civil war;
     (2) Warlike action by a military force, including
        action in hindering or defending against an actual
        or expected attack, by any government,
        sovereign or other authority using military
        personnel        or     other      agents;      or




CG 00 0112 07                             ©ISO Properties, Inc., 2006                                 Page 7of16
         2:20-cv-00654-RMG               Date Filed 02/06/20           Entry Number 1-1            Page 47 of 198




                                                                                                                                   ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
          2.Exclusions                                                  f.Prejudgment interest awarded against the insured
   We will not pay expenses for "bodily injury":                        on that part of the judgment we pay. If we make an
                                                                        offer to pay the applicable limit of insurance, we will
   a. Any Insured                                                       not pay any prejudgment interest based on that
      To any insured, except "volunteer workers".                       period of time after the offer.
   b. Hired Person                                                   g. All interest on the full amount of any judgment that
      To a person hired to do work for or on behalf of any              accrues after entry of the judgment and before we
      insured or a tenant of any insured.                               have paid, offered to pay, or deposited in court the
                                                                        part of the judgment that is within the applicable limit
   c. Injury On Normally Occupied Premises                              of insurance.
      To a person injured on that part of premises you               These payments will not reduce the limits of insurance.
      own or rent that the person normally occupies.
                                                                  2. If we defend an insured against a "suit" and an
   d. Workers Compensation And Similar Laws                          indemnitee of the insured is also named as a party to
      To a person, whether or not an "employee" of any               the "suit", we will defend that indemnitee if all of the
      insured, if benefits for the "bodily injury" are payable       following conditions are met:
      or must be provided under a workers' compensation              a. The "suit" against the indemnitee seeks damages
      or disability benefits law or a similar law.                      for which the insured has assumed the liability of the
   e. Athletics Activities                                              indemnitee in a contract or agreement that is an
                                                                        "insured contract";
      To a person injured while practicing, instructing or
      participating in any physical exercises or games,              b. This insurance applies to such liability assumed by
      sports, or athletic contests.                                     the insured;
   f. Products-Completed Operations Hazard                           c. The obligation to defend, or the cost of the defense
                                                                        of, that indemnitee, has also been assumed by the
      Included within the "products-completed operations
                                                                        insured in the same "insured contract";
      hazard".
                                                                     d. The allegations in the "suit" and the information we
   g. Coverage A Exclusions
                                                                        know about the "occurrence" are such that no
      Excluded under Coverage A.                                        conflict appears to exist between the interests of the
SUPPLEMENTARY PAYMENTS - COVERAGES A AND                                insured and the interests of the indemnitee;
B                                                                    e. The indemnitee and the insured ask us to conduct
1. We will pay, with respect to any claim we investigate or             and control the defense of that indemnitee against
   settle, or any "suit" against an insured we defend:                  such "suit" and agree that we can assign the same
                                                                        counsel to defend the insured and the indemnitee;
   a. All expenses we incur.                                            and
   b. Up to $250 for cost of bail bonds required because             f. The indemnitee:
      of accidents or traffic law violations arising out of the
      use of any vehicle to which the Bodily Injury Liability          (1) Agrees in writing to:
      Coverage applies. We do not have to furnish these                    (a) Cooperate with us in the investigation,
      bonds.                                                                   settlement or defense of the "suit";
   c. The cost of bonds to release attachments, but only                   (b) Immediately send us copies of any demands,
      for bond amounts within the applicable limit of                          notices, summonses or legal papers received
      insurance. We do not have to furnish these bonds.                        in connection with the "suit";
   d. All reasonable expenses incurred by the insured at                   (c) Notify any other insurer whose coverage is
      our request to assist us in the investigation or                         available to the indemnitee; and
      defense of the claim or "suit", including actual loss of
                                                                          (d) Cooperate      with  us with     respect to
      earnings up to $250 a day because of time off from
                                                                              coordinating other applicable insurance
      work.
                                                                              available to the indemnitee; and
   e. All court costs taxed against the insured in the "suit".         (2) Provides us with written authorization to:
      However, these payments do not include attorneys'
      fees or attorneys' expenses taxed against the                        (a) Obtain records and other information related
      insured.                                                                 to          the         "suit";          and




Page 8of16                                   ©ISO Properties, Inc., 2006                               CG 00 01 12 07        [J
         2:20-cv-00654-RMG              Date Filed 02/06/20       Entry Number 1-1             Page 48 of 198




                                                                                                                                ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
             (b)Conduct and control the defense of the              2.Each of the following is also an insured:
             indemnitee in such "suit".                         a. Your "volunteer workers" only while performing
   So long as the above conditions are met, attorneys'             duties related to the conduct of your business, or
   fees incurred by us in the defense of that indemnitee,          your "employees", other than either your "executive
   necessary litigation expenses incurred by us and                officers" (if you are an organization other than a
   necessary litigation expenses incurred by the                   partnership, joint venture or limited liability company)
   indemnitee at our request will be paid as                       or your managers (if you are a limited liability
   Supplementary        Payments.   Notwithstanding     the        company), but only for acts within the scope of their
   provisions of Paragraph 2.b.(2) of Section I - Coverage         employment by you or while performing duties
   A - Bodily Injury And Property Damage Liability, such           related to the conduct of your business. However,
   payments will not be deemed to be damages for "bodily           none of these "employees" or "volunteer workers"
   injury" and "property damage" and will not reduce the           are insureds for:
   limits of insurance.                                            (1) "Bodily    injury"   or "personal   and    advertising
   Our obligation to defend an insured's indemnitee and to             injury":
   pay for attorneys' fees and necessary litigation                   (a) To you, to your partners or members (if you
   expenses as Supplementary Payments ends when we                        are a partnership or joint venture), to your
   have used up the applicable limit of insurance in the                  members (if you are a limited liability
   payment of judgments or settlements or the conditions                  company), to a co-"employee" while in the
   set forth above, or the terms of the agreement                         course of his or her employment or
   described in Paragraph f. above, are no longer met.                    performing duties related to the conduct of
SECTION II - WHO IS AN INSURED                                            your business, or to your other "volunteer
1. If you are designated in the Declarations as:                          workers" while performing duties related to
                                                                          the conduct of your business;
   a. An individual, you and your spouse are insureds, but
      only with respect to the conduct of a business of               (b) To the spouse, child, parent, brother or sister
      which you are the sole owner.                                       of that co-"employee" or "volunteer worker"
                                                                          as a consequence of Paragraph (1 )(a) above;
   b. A partnership or joint venture, you are an insured.
      Your members, your partners, and their spouses are              (c) For which there is any obligation to share
      also insureds, but only with respect to the conduct of              damages with or repay someone else who
      your business.                                                      must pay damages because of the injury
                                                                          described in Paragraphs (1 )(a) or (b) above;
   c. A limited liability company, you are an insured. Your               or
      members are also insureds, but only with respect to
      the conduct of your business. Your managers are                 (d) Arising out of his or her providing or failing to
      insureds, but only with respect to their duties as your             provide professional health care services.
      managers.                                                    (2) "Property damage" to property:
   d. An organization other than a partnership, joint                 (a) Owned, occupied or used by,
      venture or limited liability company, you are an                (b) Rented to, in the care, custody or control of,
      insured. Your "executive officers" and directors are                or over which physical control is being
      insureds, but only with respect to their duties as your             exercised for any purpose by
      officers or directors. Your stockholders are also
      insureds, but only with respect to their liability as               you, any of your "employees", "volunteer
      stockholders.                                                       workers", any partner or member (if you are a
                                                                          partnership or joint venture), or any member (if
   e. A trust, you are an insured. Your trustees are also                 you    are   a     limited   liability company).
      insureds, but only with respect to their duties as
      trustees.




CG 00 01 12 07                             © ISO Properties, Inc., 2006                               Page 9of16          D
           2:20-cv-00654-RMG              Date Filed 02/06/20          Entry Number 1-1          Page 49 of 198




                                                                                                                                ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
            b.Any person (other than your "employee" or                 3.The Products-Completed Operations Aggregate
            "volunteer worker"), or any organization                    Limit is the most we will pay under Coverage A for
            while acting as your real estate manager.                   damages because of "bodily injury" and "property
     c. Any person or organization having proper temporary              damage" included in the "products-completed
        custody of your property if you die, but only:                  operations hazard".
       (1) With respect to liability arising out of the           4. Subject to Paragraph 2. above, the Personal and
           maintenance or use of that property; and                  Advertising Injury Limit is the most we will pay under
                                                                     Coverage B for the sum of all damages because of all
       (2) Until  your    legal   representative   has   been        "personal and advertising injury" sustained by any one
            appointed.                                               person or organization.
     d. Your legal representative if you die, but only with       5. Subject to Paragraph 2. or 3. above, whichever applies,
        respect to duties as such. That representative will          the Each Occurrence Limit is the most we will pay for
        have all your rights and duties under this Coverage          the sum of:
        Part.
                                                                     a. Damages under Coverage A; and
3. Any organization you newly acquire or form, other than
     a partnership, joint venture or limited liability company,      b. Medical expenses under Coverage C
     and over which you maintain ownership or majority               because of all "bodily injury" and "property damage"
     interest, will qualify as a Named Insured if there is no        arising out of any one "occurrence".
     other similar insurance available to that organization.      6 . Subject to Paragraph 5. above, the Damage To
     However:                                                         Premises Rented To You Limit is the most we will pay
     a. Coverage under this provision is afforded only until          under Coverage A for damages because of "property
        the 90th day after you acquire or form the                    damage" to any one premises, while rented to you, or in
        organization or the end of the policy period,                 the case of damage by fire, while rented to you or
        whichever is earlier;                                         temporarily occupied by you with permission of the
     b. Coverage A does not apply to "bodily injury" or               owner.
        "property damage" that occurred before             you    7. Subject to Paragraph 5. above, the Medical Expense
        acquired or formed the organization; and                     Limit is the most we will pay under Coverage C for all
    c. Coverage B does not apply to "personal and               medical expenses because of "bodily injury" sustained
       advertising injury" arising out of an offense            by any one person.
       committed before you acquired or formed the The Limits of Insurance of this Coverage Part apply
       organization.                                         separately to each consecutive annual period and to any
No person or organization is an insured with respect to the remaining period of less than 12 months, starting with the
conduct of any current or past partnership, joint venture or beginning of the policy period shown in the Declarations,
limited liability company that is not shown as a Named unless the policy period is extended after issuance for an
Insured in the Declarations.                                 additional period of less than 12 months. In that case, the
                                                             additional period will be deemed part of the last preceding
SECTION Ill - LIMITS OF INSURANCE                            period for purposes of determining the Limits of Insurance.
1. The Limits of Insurance shown in the Declarations and SECTION IV - COMMERCIAL GENERAL LIABILITY
    the rules below fix the most we will pay regardless of CONDITIONS
    the number of:
                                                                  1. Bankruptcy
     a. Insureds;
                                                                     Bankruptcy or insolvency of the insured or of the
     b. Claims made or "suits" brought; or                           insured's estate will not relieve us of our obligations
     c. Persons or organizations making claims or bringing           under this Coverage Part.
        "suits".                                                  2. Duties In The Event Of Occurrence, Offense, Claim
2. The General Aggregate Limit is the most we will pay for           Or Suit
     the sum of:                                                     a. You must see to it that we are notified as soon as
     a. Medical expenses under Coverage C;                              practicable of an "occurrence" or an offense which
                                                                        may result in a claim. To the extent possible, notice
     b. Damages under Coverage A,       except damages
                                                                        should include:
        because of "bodily injury" or "property damage"
        included in the "products-completed operations                 (1) How, when       and where the "occurrence" or
        hazard"; and                                                         offense took place;
     c. Damages under Coverage                                         (2) The    names and addresses       of any    injured
                                                                             persons and witnesses; and
B.




Page 10 of 16                                 © ISO Properties, Inc., 2006                           CG 00 01 12 07       D
         2:20-cv-00654-RMG              Date Filed 02/06/20         Entry Number 1-1            Page 50 of 198




                                                                                                                                 ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
     (3) The nature and location of any injury or damage          4.0ther Insurance
         arising out of the "occurrence" or offense.              If other valid and collectible insurance is available to the
   b. If a claim is made or "suit" is brought against any         insured for a loss we cover under Coverages A or 8 of
      insured, you must:                                          this Coverage Part, our obligations are limited as
                                                                  follows:
     (1) Immediately record the specifics of the claim or
         "suit" and the date received; and                        a. Primary Insurance

     (2) Notify us as soon as practicable.                           This insurance is primary except when Paragraph b.
                                                                     below applies. If this insurance is primary, our
      You must see to it that we receive written notice of           obligations are not affected unless any of the other
      the claim or "suit" as soon as practicable.                    insurance is also primary. Then, we will share with
   c. You and any other involved insured must:                       all that other insurance by the method described in
                                                                     Paragraph c. below.
     (1) Immediately send us copies of any demands,
         notices, summonses or legal papers received in           b. Excesslnsurance
         connection with the claim or "suit";                       (1) This insurance is excess over:
     (2) Authorize us     to   obtain   records   and   other           (a) Any of the other insurance, whether primary,
         information;                                                       excess, contingent or on any other basis:
     (3) Cooperate with us in the investigation or                          (i) That is Fire, Extended Coverage, Builder's
         settlement of the claim or defense against the                         Risk, Installation Risk or similar coverage
         "suit"; and                                                            for "your work";
     (4) Assist us, upon our request, in the enforcement                    (ii) That is Fire insurance for premises rented
         of any right against any person or organization                         to you or temporarily occupied by you with
         which may be liable to the insured because of                           permission of the owner;
         injury or damage to which this insurance may
         also apply.                                                       (iii) That is insurance purchased by you to
                                                                                 cover your liability as a tenant for
  d. No insured will, except at that insured's own cost,                         "property damage" to premises rented to
      voluntarily make a payment, assume any obligation,                         you or temporarily occupied by you with
      or incur any expense, other than for first aid, without                    permission of the owner; or
      our consent.
                                                                           (iv) If the loss arises out of the maintenance
3. Legal Action Against Us                                                      or use of aircraft, "autos" or watercraft to
  No person or organization has a right under this                              the extent not subject to Exclusion g. of
  Coverage Part:                                                                Section I - Coverage A - Bodily Injury
                                                                                And Property Damage Liability.
   a. To join us as a party or otherwise bring us into a
      "suit" asking for damages from an insured; or                     (b) Any other primary insurance available to you
                                                                            covering liability for damages arising out of
  b. To sue us on this Coverage Part unless all of its
     terms have been fully complied with.                                   the premises or operations, or the products
                                                                            and completed operations, for which you
  A person or organization may sue us to recover on an                      have been added as an additional insured by
  agreed settlement or on a final judgment against an                       attachment of an endorsement.
  insured; but we will not be liable for damages that are
                                                                    (2) When this insurance is excess, we will have no
  not payable under the terms of this Coverage Part or
                                                                        duty under Coverages A or 8 to defend the
  that are in excess of the applicable limit of insurance.
                                                                        insured against any "suit" if any other insurer has
  An agreed settlement means a settlement and release
                                                                        a duty to defend the insured against that "suit". If
  of liability signed by us, the insured and the claimant or
                                                                        no other insurer defends, we will undertake to do
  the           claimant's        legal      representative.
                                                                        so, but we will be entitled to the insured's rights
                                                                        against all those other insurers.




CG 00 0112 07                                ©ISO Properties, Inc., 2006                              Page 11of16          D
         2:20-cv-00654-RMG              Date Filed 02/06/20          Entry Number 1-1           Page 51 of 198




                                                                                                                                ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
      (3) When     this insurance is excess over other            c.We have issued this policy in reliance upon your
          insurance, we will pay only our share of the            representations.
          amount of the loss, if any, that exceeds the sum 7. Separation Of Insureds
          of:                                                 Except with respect to the Limits of Insurance, and any
         (a) The total amount that all such other insurance   rights or duties specifically assigned in this Coverage
              would pay for the loss in the absence of this   Part to the first Named Insured, this insurance applies:
              insurance; and                                  a. As if each Named Insured were the only Named
         (b) The total of all deductible and self-insured             Insured; and
             amounts under all that other insurance.               b. Separately to each insured against whom claim is
      (4) We will share the remaining loss, if any, with any          made or "suit" is brought.
          other insurance that is not described in this 8. Transfer Of Rights Of Recovery Against Others To
          Excess Insurance provision and was not bought          Us
          specifically to apply in excess of the Limits of
          Insurance shown in the Declarations of this            If the insured has rights to recover all or part of any
          Coverage Part.                                         payment we have made under this Coverage Part,
                                                                 those rights are transferred to us. The insured must do
   c. Method Of Sharing                                          nothing after loss to impair them. At our request, the
      If all of the other insurance permits contribution by      insured will bring "suit" or transfer those rights to us and
      equal shares, we will follow this method also. Under       help us enforce them.
      this approach each insurer contributes equal 9. When We Do Not Renew
      amounts until it has paid its applicable limit of
      insurance or none of the loss remains, whichever           If we decide not to renew this Coverage Part, we will
      comes first.                                               mail   or deliver to the first Named Insured shown in the
                                                                 Declarations written notice of the nonrenewal not less
      If any of the other insurance does not permit              than 30 days before the expiration date.
      contribution by equal shares, we will contribute by
      limits. Under this method, each insurer's share is         If notice is mailed, proof of mailing will be sufficient
      based on the ratio of its applicable limit of insurance    proof of notice.
      to the total applicable limits of insurance of all SECTION V - DEFINITIONS
      insurers.
                                                              1. "Advertisement" means a notice that is broadcast or
5. Premium Audit                                                 published to the general public or specific market
   a. We will compute all premiums for this Coverage Part        segments about your goods, products or services for
      in accordance with our rules and rates.                    the purpose of attracting customers or supporters. For
                                                                 the purposes of this definition:
   b. Premium shown in this Coverage Part as advance
      premium is a deposit premium only. At the close of         a. Notices that are published include material placed
      each audit period we will compute the earned                   on the Internet or on similar electronic means of
      premium for that period and send notice to the first           communication; and
      Named Insured. The due date for audit and                  b. Regarding web-sites, only that part of a web-site
      retrospective premiums is the date shown as the                that is about your goods, products or services for the
      due date on the bill. If the sum of the advance and            purposes of attracting customers or supporters is
      audit premiums paid for the policy period is greater           considered an advertisement.
      than the earned premium, we will return the excess
                                                              2. "Auto" means:
      to the first Named Insured.
                                                                 a. A land motor vehicle, trailer or semitrailer designed
   c. The first Named Insured must keep records of the
                                                                     for travel on public roads, including any attached
      information we need for premium computation, and
                                                                     machinery or equipment; or
      send us copies at such times as we may request.
                                                                 b. Any other land vehicle that is subject to a
6. Representations
                                                                     compulsory or financial responsibility law or other
   By accepting this policy, you agree:                              motor vehicle insurance law in the state where it is
   a. The statements in the Declarations are accurate and            licensed   or principally garaged.
      complete;                                                  However, "auto" does not include "mobile equipment".
   b. Those statements are based upon representations
      you           made          to         us;          and




Page 12 of 16                               ©ISO Properties, Inc., 2006                             CG 00 01 12 07        CJ
          2:20-cv-00654-RMG             Date Filed 02/06/20        Entry Number 1-1             Page 52 of 198




                                                                                                                                ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
   3."Bodily injury" means bodily injury, sickness or            9."lnsured contract" means:
   disease sustained by a person, including death                a. A contract for a lease of premises. However, that
   resulting from any of these at any time.                         portion of the contract for a lease of premises that
4. "Coverage territory" means:                                      indemnifies any person or organization for damage
   a. The     United States of America (including its               by fire to premises while rented to you or temporarily
      territories and possessions), Puerto Rico and                 occupied by you with permission of the owner is not
      Canada;                                                       an "insured contract";
   b. International waters or airspace, but only if the injury   b. A sidetrack agreement;
      or damage occurs in the course of travel or                c. Any easement or license agreement, except in
      transportation between any places included in                 connection    with    construction     or    demolition
      Paragraph a. above; or                                        operations on or within 50 feet of a railroad;
   c. All other parts of the world if the injury or damage       d. An obligation, as required by ordinance, to indemnify
      arises out of:                                                a municipality, except in connection with work for a
      (1) Goods or products made or sold by you in the              municipality;
          territory described in Paragraph a. above;             e. An elevator maintenance agreement;
      (2) The activities of a person whose home is in the        f. That part of any other contract or agreement
          territory described in Paragraph a. above, but is         pertaining to your business (including an
          away for a short time on your business; or                indemnification of a municipality in connection with
      (3) "Personal and advertising injury" offenses that           work performed for a municipality) under which you
          take place through the Internet or similar                assume the tort liability of another party to pay for
          electronic means of communication                         "bodily injury" or "property damage" to a third person
                                                                    or organization. Tort liability means a liability that
   provided the insured's responsibility to pay damages is          would be imposed by law in the absence of any
   determined in a "suit" on the merits, in the territory           contract or agreement.
   described in Paragraph a. above or in a settlement we
   agree to.                                                        Paragraph f. does not include that part of any
                                                                    contract or agreement:
5. "Employee" includes a "leased worker". "Employee"
   does not include a "temporary worker".                          (1) That indemnifies a railroad for "bodily injury" or
                                                                       "property damage" arising out of construction or
6. "Executive officer" means a person holding any of the               demolition operations, within 50 feet of any
   officer positions created by your charter, constitution,            railroad property and affecting any railroad
   by-laws or any other similar governing document.                    bridge or trestle, tracks, road-beds, tunnel,
7. "Hostile fire" means one which becomes uncontrollable               underpass or crossing;
   or breaks out from where it was intended to be.                 (2) That     indemnifies an architect, engineer or
8. "Impaired property" means tangible property, other than                surveyor for injury or damage arising out of:
   "your product" or "your work", that cannot be used or is            (a) Preparing, approving, or failing to prepare or
   less useful because:                                                      approve, maps, shop drawings, opinions,
   a. It incorporates "your product" or "your work" that is                  reports, surveys, field orders, change orders
       known or thought to be defective, deficient,                          or drawings and specifications; or
       inadequate or dangerous; or                                    (b) Giving directions or instructions, or failing to
   b. You have failed to fulfill the terms of a contract or                  give them, if that is the primary cause of the
       agreement;                                                            injury or damage; or
   if such property can be restored to use by the repair,          (3) Under which the insured, if an architect, engineer
   replacement, adjustment or removal of "your product" or                or surveyor, assumes liability for an injury or
   "your work" or your fulfilling the terms of the contract or            damage arising out of the insured's rendering or
   agreement.                                                             failure to render professional services, including
                                                                          those listed in (2) above and supervisory,
                                                                          inspetion, architectural or engineering activities.




CG 00 0112 07                               ©ISO Properties, Inc., 2006                               Page 13of16         D
          2:20-cv-00654-RMG               Date Filed 02/06/20           Entry Number 1-1            Page 53 of 198




                                                                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
          10."Leased worker" means a person leased to                    However, self-propelled vehicles with the
          you by a labor leasing firm under an agreement                 following  types   of permanently   attached
          between you and the labor leasing firm, to                     equipment are not "mobile equipment" but will
          perform duties related to the conduct of your                  be considered "autos":
          business. "Leased worker" does not include a                  (1) Equipment designed primarily for:
          "temporary worker".
                                                                            (a) Snow removal;
11. "Loading or unloading" means the handling of property:
                                                                            (b) Road maintenance, but not construction or
   a. After it is moved from the place where it is accepted                       resurfacing; or
      for movement into or onto an aircraft, watercraft or
      "auto";                                                               (c) Street cleaning;
   b. While it is in or on an aircraft, watercraft or "auto"; or        (2) Cherry pickers and similar devices mounted on
                                                                            automobile or truck chassis and used to raise or
   c. While it is being moved from an aircraft, watercraft                  lower workers; and
      or "auto" to the place where it is finally delivered;
                                                                        (3) Air   compressors, pumps and generators,
   but "loading or unloading" does not include the                          including spraying, welding, building cleaning,
   movement of property by means of a mechanical                            geophysical exploration, lighting and well
   device, other than a hand truck, that is not attached to                 servicing equipment.
   the aircraft, watercraft or "auto".
                                                                      However, "mobile equipment" does not include any land
12. "Mobile equipment" means any of the following types of            vehicles that are subject to a compulsory or financial
   land vehicles, including any attached machinery or                 responsibility law or other motor vehicle insurance law
   equipment:                                                         in the state where it is licensed or principally garaged.
   a. Bulldozers,  farm machinery, forklifts and other                Land vehicles subject to a compulsory or financial
      vehicles designed for use principally off public                responsibility law or other motor vehicle insurance law
      roads;                                                          are considered "autos".
   b. Vehicles maintained for use solely on or next to 13. "Occurrence" means an accident, including continuous
      premises you own or rent;                            or repeated exposure to substantially the same general
   c. Vehicles that travel on crawler treads;              harmful conditions.
   d. Vehicles, whether self-propelled or not, maintained          14."Personal and advertising injury" means injury,
      primarily to     provide    mobility    to   permanently        including consequential "bodily injury", arising out of
      mounted:                                                        one or more of the following offenses:
     (1) Power cranes, shovels, loaders, diggers or drills;           a. False arrest, detention or imprisonment;
         or                                                           b. Malicious prosecution;
     (2) Road construction or resurfacing equipment such              c. The wrongful eviction from, wrongful entry into, or
         as graders, scrapers or rollers;                                invasion of the right of private occupancy of a room,
   e. Vehicles not described in Paragraph a., b., c. or d.               dwelling or premises that a person occupies,
      above that are not self-propelled and are maintained               committed by or on behalf of its owner, landlord or
      primarily to provide mobility to permanently attached              lessor;
      equipment of the following types:                               d. Oral or written publication, in any manner, of
      (1) Air  compressors, pumps and generators,                        material that slanders or libels a person or
         including spraying, welding, building cleaning,                 organization    or disparages a person's or
         geophysical exploration, lighting and well                      organization's goods, products or services;
         servicing equipment; or                                      e. Oral or written publication, in any manner, of
     (2) Cherry pickers and similar devices used to raise                material that violates a person's right of privacy;
         or lower workers;                                            f. The use of another's advertising idea in your
   f. Vehicles not described in Paragraph a., b., c. or d.               "advertisement"; or
      above maintained primarily for purposes other than              g. Infringing upon another's copyright, trade dress or
      the   transportation  of    persons    or   cargo.                 slogan           in        your        "advertisement".




Page 14 of 16                                 ©ISO Properties, Inc., 2006                                  CG 00 01 12 07      CJ
         2:20-cv-00654-RMG                 Date Filed 02/06/20         Entry Number 1-1            Page 54 of 198




                                                                                                                                  ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
      15."Pollutants" mean any solid, liquid, gaseous or                b.Loss of use of tangible property that is not
      thermal irritant or contaminant, including smoke,                 physically injured. All such loss of use shall be
      vapor, soot, fumes, acids, alkalis, chemicals and                 deemed to occur at the time of the "occurrence" that
      waste. Waste includes materials to be recycled,                   caused it.
      reconditioned or reclaimed.                                    For the purposes of this insurance, electronic data is
16. "Products-completed operations hazard":                          not tangible property.
   a. Includes all "bodily injury" and "property damage"             As used in this definition, electronic data means
      occurring away from premises you own or rent and               information, facts or programs stored as or on, created
      arising out of "your product" or "your work" except:           or used on, or transmitted to or from computer software,
     (1) Products    that   are    still   in    your   physical     including systems and applications software, hard or
          possession; or                                             floppy disks, CD-ROMS, tapes, drives, cells, data
                                                                     processing devices or any other media which are used
     (2) Work that has        not yet been completed or              with electronically controlled equipment.
           abandoned. However, "your work" will be
           deemed completed at the earliest of the following 18. "Suit" means a civil proceeding in which damages
           times:                                                because of "bodily injury", "property damage" or
                                                                 "personal and advertising injury" to which this insurance
          (a) When all of the work called for in your            applies are alleged. "Suit" includes:
              contract has been completed.
                                                                 a. An arbitration proceeding in which such damages
         (b) When all of the work to be done at the job site         are claimed and to which the insured must submit or
              has been completed if your contract calls for          does submit with our consent; or
              work at more than one job site.
                                                                 b. Any other alternative dispute resolution proceeding
          (c) When that part of the work done at a job site          in which such damages are claimed and to which
              has been put to its intended use by any                the insured submits with our consent.
              person or organization other than another
              contractor or subcontractor working on the 19. "Temporary worker" means a person who is furnished
              same project.                                      to you to substitute for a permanent "employee" on
                                                                 leave or to meet seasonal or short-term workload
           Work that may need service, maintenance,              conditions.
           correction, repair or replacement, but which is
           otherwise complete, will be treated as 20. "Volunteer worker" means a person who is not your
           completed.                                            "employee", and who donates his or her work and acts
                                                                 at the direction of and within the scope of duties
   b. Does not include "bodily injury" or "property              determined by you, and is not paid a fee, salary or other
       damage" arising out of:                                   compensation by you or anyone else for their work
      (1) The transportation of property, unless the injury      performed for you.
           or damage arises out of a condition in or on a 21. "Your product":
           vehicle not owned or operated by you, and that
           condition was created by the "loading or              a. Means:
           unloading" of that vehicle by any insured;               (1) Any goods or products, other than real property,
      (2) The existence of tools, uninstalled equipment or               manufactured, sold, handled, distributed or
           abandoned or unused materials; or                            disposed  of by:
     (3) Products      or operations     for which       the               (a) You;
         classification, listed in the Declarations or in a               (b) Others trading under your name; or
         policy schedule, states that products-completed                   (c) A person or organization whose business or
         operations are subject to the General Aggregate                       assets you have acquired; and
         Limit.
                                                                       (2) Containers (other than vehicles), materials, parts
17. "Property damage" means:                                                  or equipment furnished in connection with such
   a. Physical injury to tangible property, including all                     goods or products.
      resulting loss of use of that property. All such loss of       b. Includes:
      use shall be deemed to occur at the time of the
      physical      injury     that     caused       it;    or         (1) Warranties or representations made at any time
                                                                              with respect to the fitness, quality, durability,
                                                                              performance or use of "your product"; and




CG 00 0112 07                                   ©ISO Properties, Inc., 2006                              Page 15of16        [J
          2:20-cv-00654-RMG            Date Filed 02/06/20        Entry Number 1-1   Page 55 of 198




                                                                                                             ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
      (2) The providing of or failure to provide warnings or
          instructions.
   c. Does not include vending machines or other
      property rented to or located for the use of others
      but not sold.
22. "Your work":
   a. Means:
      (1) Work or operations performed by you or on your
          behalf; and
      (2) Materials, parts or equipment furnished         in
          connection with such work or operations.
   b. Includes:
      (1) Warranties or representations made at any time
          with respect to the fitness, quality, durability,
          performance or use of "your work", and
      (2) The providing of or failure to provide warnings or
          instructions.




Page 16of16                                ©ISO Properties, Inc., 2006                  CG 00 01 12 07   D
       2:20-cv-00654-RMG            Date Filed 02/06/20        Entry Number 1-1           Page 56 of 198




                                                                                                                   ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                               COMMERCIAL GENERAL LIABILITY
                                                                                          CG21160413

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  EXCLUSION - DESIGNATED PROFESSIONAL SERVICES
This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                  SCHEDULE

                                     Description Of Professional Services
1.


2.

3.


Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


With respect to any professional services shown in         This exclusion applies even if the claims against any
the Schedule, the following exclusion is added to          insured allege negligence or other wrongdoing in the
Paragraph 2. Exclusions of Section I - Coverage A          supervision,   hiring,  employment,      training  or
- Bodily Injury And Property Damage Liability and          monitoring of others by that insured, if the
Paragraph 2. Exclusions of Section I - Coverage B          "occurrence" which caused the "bodily injury" or
- Personal And Advertising Injury Liability:               "property damage", or the offense which caused the
This insurance does not apply to "bodily injury",          "personal and advertising injury", involved the
"property damage" or "personal and advertising injury"     rendering of or failure to render any professional
due to the rendering of or failure to render any           service.
professional service.




CG21160413                           ©Insurance Services Office, Inc., 2012                          Page 1 of 1
       2:20-cv-00654-RMG               Date Filed 02/06/20      Entry Number 1-1           Page 57 of 198




                                                                                                                          ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                              COMMERCIAL GENERAL LIABILITY
                                                                                         CG21471207

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,        B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I - Coverage A - Bodily               Exclusions of Section I - Coverage B -
   Injury And Property Damage Liability:                       Personal And Advertising Injury Liability:
   This insurance does not apply to:                           This insurance does not apply to:
   "Bodily injury" to:                                         "Personal and advertising injury" to:
  (1) A person arising out of any:                            (1) A person arising out of any:
      (a) Refusal to employ that person;                         (a) Refusal to employ that person;
     (b) Termination of that person's employment;                (b) Termination of that person's employment;
         or                                                          or
      (c) Employment-related      practices,   policies,         (c) Employment-related      practices,   policies,
          acts or omissions, such as coercion,                       acts or omissions, such as coercion,
          demotion,      evaluation,     reassignment,               demotion,     evaluation,      reassignment,
          discipline,    defamation,       harassment,               discipline,    defamation,       harassment,
          humiliation, discrimination or malicious                   humiliation, discrimination or malicious
          prosecution directed at that person; or                    prosecution directed at that person; or
  (2) The spouse, child, parent, brother or sister of         (2) The spouse, child, parent, brother or sister of
      that person as a consequence of "bodily injury"             that person as a consequence of "personal and
      to that person at whom any of the employment-               advertising injury" to that person at whom any
      related practices described in Paragraphs (a),              of the employment-related practices described
      (b), or (c) above is directed.                              in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies:                                     This exclusion applies:
  (1) Whether the injury-causing event described in           (1) Whether the injury-causing event described in
      Paragraphs (a), (b) or (c) above occurs before              Paragraphs (a), (b) or (c) above occurs before
      employment, during employment or after                      employment, during employment or after
      employment of that person;                                  employment of that person;
  (2) Whether the insured may be liable as an                 (2) Whether the insured may be liable as an
      employer or in any other capacity; and                      employer or in any other capacity; and
  (3) To any obligation to share damages with or              (3) To any obligation to share damages with or
      repay someone else who must pay damages                     repay someone else who must pay damages
      because of the injury.                                      because of the injury.




CG 21 47 12 07                              ©ISO Properties, Inc., 2006                                Page 1 of 1    D
      2:20-cv-00654-RMG                Date Filed 02/06/20        Entry Number 1-1           Page 58 of 198




                                                                                                                            ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                COMMERCIAL GENERAL LIABILITY
                                                                                           CG 214909 99

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         TOTAL POLLUTION EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion f. under Paragraph 2., Exclusions of                   (2) Any loss, cost or expense arising out of any:
Section I - Coverage A - Bodily Injury And                          (a) Request, demand, order or statutory or
Property Damage Liability is replaced by the                            regulatory requirement that any insured or
following:                                                              others test for, monitor, clean up, remove,
This insurance does not apply to:                                       contain, treat, detoxify or neutralize, or in
f. Pollution                                                            any way respond to, or assess the effects
                                                                        of "pollutants"; or
  (1) "Bodily injury" or "property damage" which
      would not have occurred in whole or part but                  (b) Claim or suit by or on behalf of a
      for the actual, alleged or threatened di;;charge,                 governmental      authority for    damages
      dispersal, seepage, migration, release or                         because of testing for, monitoring, cleaning
      escape of "pollutants" at any time.                               up,     removing,     containing,   treating,
                                                                        detoxifying or neutralizing, or in any way
                                                                        responding to, or assessing the effects of,
                                                                        "pollutants".




CG 214909 99                        Copyright, Insurance Services Office, Inc., 1998                     Page 1 of 1    D
      2:20-cv-00654-RMG              Date Filed 02/06/20       Entry Number 1-1           Page 59 of 198




                                                                                                                          ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Policy Number: AGL0011184-00                                              COMMERCIAL GENERAL LIABILITY
                                                                                         CG21671204

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.        B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I - Coverage A - Bodily              Exclusions of Section I - Coverage B -
   Injury And Property Damage Liability:                      Personal And Advertising Injury Liability:
   2. Exclusions                                               2. Exclusions
      This insurance does not apply to:                           This insurance does not apply to:
      Fungi Or Bacteria                                           Fungi Or Bacteria
      a. "Bodily injury" or "property damage" which               a. "Personal and advertising injury" which
         would not have occurred, in whole or in                     would not have taken place, in whole or in
         part, but for the actual, alleged or                        part, but for the actual, alleged or
         threatened inhalation of, ingestion of,                     threatened inhalation of, ingestion of,
         contact with, exposure to, existence of, or                 contact with, exposure to, existence of, or
         presence of, any "fungi" or bacteria on or                  presence of any "fungi" or bacteria on or
         within a building or structure, including its               within a building or structure, including its
         contents, regardless of whether any other                   contents, regardless of whether any other
         cause,     event,    material    or    product              cause,     event,  material     or   product
         contributed concurrently or in any sequence                 contributed concurrently or in any sequence
         to such injury or damage.                                   to such injury.
      b. Any loss, cost or expenses arising out of                b. Any loss, cost or expense arising out of the
         the abating, testing for, monitoring, cleaning              abating, testing for, monitoring, cleaning up,
         up,     removing,      containing,    treating,             removing, containing, treating, detoxifying,
         detoxifying, neutralizing, remediating or                   neutralizing, remediating or disposing of, or
         disposing of, or in any way responding to,                  in any way responding to, or assessing the
         or assessing the effects of, "fungi" or                     effects of, "fungi" or bacteria, by any
         bacteria, by any insured or by any other                    insured or by any other person or entity.
         person or entity.                                 C. The following definition is added to the Definitions
      This exclusion does not apply to any "fungi" or         Section:
      bacteria that are, are on, or are contained in, a       "Fungi" means any type or form of fungus,
      good or product intended for bodily                     including mold or mildew and any mycotoxins,
      consumption.                                            spores, scents or byproducts produced or
                                                              released by fungi.




CG 21 67 12 04                             © ISO Properties, Inc., 2003                               Page 1 of 1     D
      2:20-cv-00654-RMG               Date Filed 02/06/20        Entry Number 1-1            Page 60 of 198




                                                                                                                              ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                               COMMERCIAL GENERAL LIABILITY
                                                                                          CG 21 90 01 06

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              EXCLUSION OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The following definitions are added and apply             B. The following exclusion is added:
   under this endorsement wherever the term                     EXCLUSION OF TERRORISM
   terrorism, or the phrase any injury or damage, are
   enclosed in quotation marks:                                 We will not pay for "any injury or damage" caused
                                                                directly or indirectly by "terrorism", including action
   1. "Terrorism" means activities against persons,             in hindering or defending against an actual or
      organizations or property of any nature:                  expected incident of "terrorism". "Any injury or
      a. That involve the following or preparation for          damage" is excluded regardless of any other
          the following:                                        cause or event that contributes concurrently or in
         (1) Use or threat of force or violence; or             any sequence to such injury or damage. But this
                                                                exclusion applies only when one or more of
         (2) Commission or threat of a dangerous                the following are attributed to an incident of
             act; or                                            "terrorism":
         (3) Commission or threat of an act that                1. The "terrorism" is carried out by means of the
             interferes with or disrupts an electronic,            dispersal or application of radioactive material,
             communication,         information,     or            or through the use of a nuclear weapon or
             mechanical system; and                                device that involves or produces a nuclear
      b. When one or both of the following applies:                reaction, nuclear radiation or radioactive
                                                                   contamination; or
         (1) The effect is to intimidate or coerce a
             government or the civilian population or           2. Radioactive   material is released, and it
             any segment thereof, or to disrupt any                appears that one purpose of the "terrorism"
             segment of the economy; or                            was to release such material; or
         (2) It appears that the intent is to intimidate        3. The "terrorism" is carried out by means of the
             or coerce a government, or to further                 dispersal or application of pathogenic or
             political, ideological, religious, social or          poisonous biological or chemical materials; or
             economic objectives or to express (or              4. Pathogenic or poisonous biological or chemical
             express opposition to) a philosophy or                materials are released, and it appears that one
             ideology.                                             purpose of the "terrorism" was to release such
   2. "Any injury or damage" means any injury or                   materials; or
      damage covered under any Coverage Part or
      Policy to which this endorsement is applicable,
      and includes but is not limited to "bodily injury",
      "property damage", "personal and advertising
      injury", "injury" or "environmental damage" as
      may be defined in any applicable Coverage
      Part or Policy.




CG 21 90 01 06                               ©ISO Properties, Inc., 2004                                 Page 1of2        D
      2:20-cv-00654-RMG            Date Filed 02/06/20        Entry Number 1-1          Page 61 of 198




                                                                                                                         ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
   5. The total of insured damage to all types of            Multiple incidents of "terrorism" which occur within
      property exceeds $25,000,000. In determining           a 72-hour period and appear to be carried out in
      whether the       $25,000,000 threshold       is       concert or to have a related purpose or common
      exceeded, we will include all insured damage           leadership will be deemed to be one incident, for
      sustained by property of all persons and               the purpose of determining whether the thresholds
      entities affected by the "terrorism" and               in Paragraphs 8.5. or 8.6. are exceeded.
      business interruption losses sustained by              With respect to this Exclusion, Paragraphs 8.5.
      owners or occupants of the damaged property.           and 8.6. describe the threshold used to measure
      For the purpose of this provision, insured             the magnitude of an incident of "terrorism" and the
      damage means damage that is covered by any             circumstances in which the threshold will apply, for
      insurance plus damage that would be covered            the purpose of determining whether this Exclusion
      by any insurance but for the application of any        will apply to that incident. When the Exclusion
      terrorism exclusions; or                               applies to an incident of "terrorism", there is no
   6. Fifty or more persons sustain death or serious         coverage under this Coverage Part or Policy.
      physical injury. For the purposes of this              In the event of any incident of "terrorism" that is
      provision, serious physical injury means:              not subject to this Exclusion, coverage does not
      a. Physical injury that involves a substantial         apply to "any injury or damage" that is otherwise
         risk of death; or                                   excluded under this Coverage Part or Policy.
      b. Protracted      and    obvious    physical
         disfigurement; or
      c. Protracted loss of or impairment of the
         function of a bodily member or organ.




Page 2 of 2                               © ISO Properties, Inc., 2004                          CG 21 90 01 06      CJ
      2:20-cv-00654-RMG               Date Filed 02/06/20         Entry Number 1-1             Page 62 of 198




                                                                                                                                 ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                COMMERCIAL GENERAL LIABILITY
                                                                                           CG 219603 05

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,          B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I - Coverage A - Bodily                 Exclusions of Section I - Coverage B -
   Injury And Property Damage Liability:                         Personal And Advertising Injury Liability:
   2. Exclusions                                                 2. Exclusions
      This insurance does not apply to:                             This insurance does not apply to:
      Silica Or Silica-Related Dust                                 Silica Or Silica-Related Dust
      a. "Bodily injury" arising, in whole or in part,              a. "Personal and advertising injury" arising, in
         out of the actual, alleged, threatened or                     whole or in part, out of the actual, alleged,
         suspected inhalation of, or ingestion of,                     threatened or suspected inhalation of,
         "silica" or "silica-related dust".                            ingestion of, contact with, exposure to,
      b. "Property damage" arising, in whole or in                     existence of, or presence of, "silica" or
         part, out of the actual, alleged, threatened                  "silica-related dust".
         or suspected contact with, exposure to,                    b. Any loss, cost or expense arising, in whole
         existence of, or presence of, "silica" or                      or in part, out of the abating, testing for,
         "silica-related dust".                                         monitoring,       cleaning      up,    removing,
      c. Any loss, cost or expense arising, in whole                    containing,          treating,        detoxifying,
         or in part, out of the abating, testing for,                   neutralizing, remediating or disposing of, or
         monitoring,       cleaning      up,    removing,               in any way responding to or assessing the
         containing,          treating,        detoxifying,             effects of, "silica" or "silica-related dust", by
         neutralizing, remediating or disposing of, or                  any insured or by any other person or
         in any way responding to or assessing the                      entity.
         effects of, "silica" or "silica-related dust", by    C. The following definitions       are    added    to   the
         any insured or by any other person or                   Definitions Section:
         entity.                                                 1. "Silica" means silicon dioxide (occurring in
                                                                    crystalline, amorphous and impure forms),
                                                                    silica particles, silica dust or silica compounds.
                                                                 2. "Silica-related     dust" means a mixture or
                                                                    combination       of silica and other dust or
                                                                    particles.




CG 219603 05                                  ©ISO Properties, Inc., 2004                                   Page 1 of 1      D
       2:20-cv-00654-RMG                 Date Filed 02/06/20          Entry Number 1-1          Page 63 of 198




                                                                                                                            ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                     COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                            00 AGL0100 00 02 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         BLANKET ADDITIONAL INSURED ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


SECTION II - WHO             IS AN INSURED is amended to include as an additional insured those persons or
organizations who are        required under a written contract with you to be named as an additional insured, but only
with respect to liability   for "bodily injury", "property damage", or "personal and advertising injury" caused, in whole
or in part, by your acts    or omissions or the acts or omissions of your subcontractors:

       a.     In the performance of your ongoing operations or "your work", including "your work" that has been
              completed; or

       b.     In connection with your premises owned by or rented to you.




All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0100 00 02 13                                                                                 Page 1 of 1
       2:20-cv-00654-RMG             Date Filed 02/06/20          Entry Number 1-1           Page 64 of 198




                                                                                                                         ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                  COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                         00 AGL0103 00 02 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PRIMARY AND NON-CONTRIBUTING INSURANCE WHERE
 REQUIRED BY WRITTEN CONTRACT(S) ENDORSEMENT
This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following is added to Paragraph 4. Other Insurance under the Conditions section:

d.     Primary and Non-Contributing Insurance

       Where you are specifically required by a written contract to provide insurance that is primary and non-
       contributory and the written contract so requiring is executed by you before any "occurrence" or offense,
       this insurance will be primary and the other insurance will not contribute with this insurance, but only if and
       to the extent required by that written contract.



All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0103 00 02 13                                                                              Page 1 of 1
       2:20-cv-00654-RMG             Date Filed 02/06/20          Entry Number 1-1          Page 65 of 198




                                                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                 COMMERCIAL GENERAL LIABILITY
ARCH SPECIALTY INSURANCE COMPANY                                                        00 AGL0106 00 0213

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             WAIVER OF SUBROGATION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                    SCHEDULE

Name of Person or Organization: Where required by written contract




The following is added to Paragraph 8. Transfer Of Rights Of Recovery Against Others To Us under the
Conditions section:

We waive any right of recovery we may have against the person or organization shown in the SCHEDULE above
because of payments we make for injury or damage arising out of your operations or "your work" done under a
written contract with that person or organization.


All other terms and conditions of this Policy remain unchanged.
Endorsement Number:
This endorsement is effective on the inception date of this policy unless otherwise stated herein.
(The information below is required only when this endorsement is issued subsequent to preparation of the policy.)
Policy Number:
Named Insured:
Endorsement Effective Date:




00 AGL0106 00 02 13                                                                             Page 1 of 1
       2:20-cv-00654-RMG               Date Filed 02/06/20         Entry Number 1-1           Page 66 of 198




                                                                                                                           ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
POLICY NUMBER: AGL0011184-00                                                   COMMERCIAL GENERAL LIABILITY
                                                                                              CG 2010 07 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED - OWNERS, LESSEES OR
           CONTRACTORS - SCHEDULED PERSON OR
                       ORGANIZATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                       SCHEDULE

           Name Of Additional Insured Person(s)
                                                                           Location(s) Of Covered Operations
                   Or Or~anization(s):
 Builders FirstSource Group LLC South East                     610 Black Oak Blvd
Attn: Leagal Department                                        Summerville SC 29485
2001 Bryan Street
Suite 1600
Dallas TX 75201




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II - Who Is An Insured is amended to               B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or             additional insureds, the following additional
   organization(s) shown in the Schedule, but only               exclusions apply:
   with respect to liability for "bodily injury", "property      This insurance does not apply to "bodily injury" or
   damage" or "personal and advertising injury"                  "property damage" occurring after:
   caused, in whole or in part, by:
                                                                  1. All   work, including materials, parts or
   1. Your acts or omissions; or                                     equipment furnished in connection with such
   2. The acts or omissions of those acting on your                  work, on the project (other than service,
      behalf;                                                        maintenance or repairs) to be performed by or
   in the performance of your ongoing operations for                 on behalf of the additional insured(s) at the
   the additional insured(s) at the location(s)                      location of the covered operations has been
   designated above.                                                 completed; or
                                                                  2. That portion of "your work" out of which the
                                                                     injury or damage arises has been put to its
                                                                     intended use by any person or organization
                                                                     other than another contractor or subcontractor
                                                                     engaged in performing operations for a
                                                                     principal as a part of the same project.




CG 20 10 07 04                                ©ISO Properties, Inc., 2004                               Page 1 of 1    D
  2:20-cv-00654-RMG    Date Filed 02/06/20   Entry Number 1-1       Page 67 of 198




                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                            "~A
                            ~f;:   Areh
                            Insurance Group®

                                Signature Page


IN WITNESS WHEREOF, Arch Specialty Insurance Company has caused this policy to
be executed and attested.




 Michael R. Murphy                                   Patrick K. Nails
 President                                           Secretary




06 ML0002 00 01 13                                                        Page 1 of 1
        2:20-cv-00654-RMG              Date Filed 02/06/20         Entry Number 1-1      Page 68 of 198




                                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                    HOWELL, GIBSON AND HUGHES, P.A.
                                         ATTORNEYS AT LAW
                                                   Post Office Box 40
STEPHEN P. HUGHES                         Beaufort, South Carolina 29901-0040            25 RUE DU BOIS
PATRICKM. HIGGINS*                                                                       LADY'S ISLAND
                                                  www.hghpa.com                   BEAUFORT, SOUTH CAROLINA 29907
ROBERT W. ACHURCH III*
DAVIDS. BLACK
MARY BASS LOHR
THOMAS A. BENDLE, JR.                                                                  TELEPHONE: 843 - 522-2400
                                                                                       FAX NUMBER: 843 - 522-2429
                                                                                       E-Mail: sphughes@hghpa.com
MATT WILLIAMS                                                                         WRITER'S DIRECT: 843-522-2414
WILLIAM H. COX, III


JAMES S. GIBSON, JR.*
    Of Counsel

*Certified Mediator


       VIA US MAIL
       June 14, 2017

       Arch Specialty Insurance Group
       Post Office Box 542033
       Omaha, NE 68154

        Re:           The Retreat at Charleston National Country Club Home Owners
                      Association, Inc., et al vs. Winston Carlyle Charleston National, LLC,
                      Builders FirstSource-Southeast Group, LLC, etc.
                      Civil Action No.:     2016-CP-10-03783
                      Pending:              Court of Common Pleas, Charleston County, SC
                      Project Name:         The Retreat at Charleston National Country Club,
                                            National Drive, Mt. Pleasant, SC 29466
                      Your Insured:         Charleston Exteriors, LLC
                      Liability Carrier:    Arch Specialty Insurance Group
                      Our File No.:         11981 SPH

       To Whom It May Concern:

       This firm has been retained to represent the interests of Builders FirstSource-
       Southeast Group, LLC, in connection with the defense of its interests against
       those claims asserted, in the captioned action, by Amended Complaint of the
       Plaintiffs, The Retreat at Charleston National Country Club Home Owners
       Association, Inc. and The Retreat at Charleston National Country Club Horizontal
       Property Regime. By that action, the Plaintiffs have sought recovery of damages
       allegedly occasioned by deficiencies in the design, development, construction,
       and/or component materials of The Retreat at Charleston National Country Club,
       townhome/condominium project, in Charleston County, South Carolina.
       Damages, as asserted by the Plaintiffs, include damages purportedly relating to
       alleged defects in framing, inclusive of the installation of windows and doors at all
       or a portion of the project. A review of the relevant subcontract agreements
       reveals that your insured, Charleston Exteriors, LLC, was responsible for
       performing this work.
2:20-cv-00654-RMG       Date Filed 02/06/20   Entry Number 1-1     Page 69 of 198




                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                        2




The relevant subcontract agreements, as executed between Builders
FirstSource-Southeast Group, LLC, as "Contractor", and Charleston Exteriors,
LLC, as "Subcontractor", required that Builders FirstSource-Southeast Group,
LLC be designated as an additional insured, for ongoing and completed
operations, under any comprehensive general liability policy or policies issued in
favor of Charleston Exteriors, LLC in connection with its services at The Retreat
at Charleston National Country Club project. The subcontract agreements
further required that coverage afforded to Builders FirstSource-Southeast Group,
LLC, as an additional insured, be primary for any claim associated with, arising
out of, or in any way related to, the work performed at The Retreat at Charleston
National Country Club. The subcontract agreements further required that
Charleston Exteriors, LLC indemnify and hold harmless Builders FirstSource-
Southeast Group, LLC against claims arising out of the subcontractor's acts or
omissions.

Moreover, it is my understanding that the relevant policies issued in favor of
Charleston Exteriors, LLC in fact identified Builders FirstSource-Southeast
Group, LLC as an additional insured thereunder. Those policies include
(perhaps among others), the following:

Arch Specialty Insurance Group
      Policy#       AGL 0011184-00
      Effective     05/26/2014 - 05/26/2015

Please consider this correspondence as a formal demand, on behalf of Builders
FirstSource-Southeast Group, LLC, that Charleston Exteriors, LLC defend,
indemnify, and hold harmless Builders FirstSource-Southeast Group, LLC from
and against any and all liability, loss, or damage arising out of defects and/or
deficiencies in performance of the work by Charleston Exteriors, LLC, at The
Retreat at Charleston National Country Club townhome/condominium project,
specifically to include claims relating to and/or arising out of the acts and/or
omissions of Charleston Exteriors, LLC. Additionally, please consider this as a
formal demand, on behalf of Builders FirstSource-Southeast Group, LLC, that all
insurers of Charleston Exteriors, LLC, from the date of the subcontract
agreements between Builders FirstSource-Southeast Group, LLC, as
"Contractor", and Charleston Exteriors, LLC as "Subcontractor" (dated October
17, 2012), whether or not such insurers are identified hereinabove, undertake the
defense and indemnification of Builders FirstSource-Southeast Group, LLC, as
an additional insured, against those claims asserted in the above referenced
litigation. Copies of the referenced Subcontracts are enclosed herewith, together
with the related Certificates of Insurance.

In the event that this correspondence has failed to reach the proper person or
entity, I would appreciate your cooperation in forwarding this correspondence to
such appropriate department or person within Arch Specialty Insurance Group,
2:20-cv-00654-RMG      Date Filed 02/06/20   Entry Number 1-1   Page 70 of 198




                                                                                 ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                      3



for responsive action. Please contact me upon your receipt of this demand, so
that we may coordinate the participation of Arch Specialty Insurance Group in
providing a defense and indemnity in favor of Builders FirstSource-Southeast
Group, LLC in the captioned litigation.

Yours truly,

HOWELL, GIBSON AND HUGHES, P.A.



Stephen P. Hughes

SPH/hw

Enclosure
             2:20-cv-00654-RMG          Date Filed 02/06/20     Entry Number 1-1        Page 71 of 198




                                                                                                         ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Hart, Quinn K.

 From:                Breck Miller
 Sent:                7/20/201711:04 PM
 To:                  Stephen P. Hughes
 CC:
 BCC:

 Attachments:

 Priority:            Normal
 Request:             None
 Security:            Normal
 Deliver After        O days(s)
 Subject:             The Retreat at Charleston National Country Club (Charleston Exteriors US 217433)


 Stephen,



 Again, thank you for taking my call and your professional courtesy to you have extended to both
 myself and my client.

 I have attached my request for information. I understand that some of what I have requested,
 you don't have .. at least

 At this time. If you would please forward what you do have, I will review it and get back to you as
 quick as possible.



 Also, please send the information and documents to my firms' e-mail; NOT US Claim Solutions
 e-mail listed on my letter.



 It is:

              My cell is:            (949) 280-2504



 Cordially,



 Breck Miller, JD MCNE
      2:20-cv-00654-RMG                Date Filed 02/06/20                   Entry Number 1-1       Page 72 of 198




                                                                                                                                            ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                                                                                         Arch Specialty Insurance Company

                                                                                                         1299 Farnam Street
                                    Insurance                                                            Suite 500
                                                                                                         Omaha, NE 68102

                                                                                                         P.O. Box 542033
                                                                                                         Omaha, NE 68154

                                                                                                         T: 877.688.2724
                                                                                                         F: 866,266.3630

                                                                                                         archlnsurance.com


 July 20, 2017


CERTIFIED MAILIRRR
ARTICLE# 9214 8969 009997901616 2243 44
& REGULAR MAIL

Howell, Gibson and Hughes, P.A.
Attn: Stephen P. Hughes
P.O. Box40
Beaufort, SC 29901-0040


Re:    Charleston Exteriors, LLC/ Retreat at Charleston National Country Club HOA
       Arch Insured   : Charleston Exteriors, LLC
       Policy No(s).  : AGLOOl 1184-00 I 03/26/14 to 03/26/15
       Claimant(s)    : Retreat at Charleston National Countly Club HOA, Builders FirstSource-
                      : Southeast Group, LLC
       Arch Claim No. : 000013080570


To Whom It May Concern:

On behalf of Arch Specialty Insurance Company (hereinafter, "Arch"), this letter follows up on
the captioned matter by this office. Please address all c01Tespondence to the undersigned at Arch
Insurance Group, P.O. Box 542033, Omaha, NE 68154. Be sure to reference the claim number
on any correspondence. You also may reach me by phone at (818) 237-3392 or e-mail at


Arch is in receipt of this matter regarding alleged damages caused by Charleston Exteriors, LLC
(hereafter "Charleston Exteriors"). Builder First Source-Southeast Group, LLC has also tendered
a request for defense and indemnity as an additional insured for The Retreat at Charleston
National Countly Club. Arch's coverage investigation is not yet completed as it pertains to the
referenced policy. Correspondingly, we may neither accept nor reject the claims presented at
this time under said policy. Arch will however, continue to investigate and handle this claim
under a reservation of rights for the aforementioned policy as it relates to Charleston Exteriors
and The Retreat at Charleston National Country Club HOA.


                       Arch Specialty Insurance company is licensed in the state of Missouri only
     2:20-cv-00654-RMG         Date Filed 02/06/20       Entry Number 1-1        Page 73 of 198




                                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Charleston Exteriors, LLC                                                       July 20, 2017
Re: Charleston Exteriors, LLC/Retreat at Charleston National Country Club HOA



                                FACTUAL BACKGROUND
This construction defect claim action arises from a tender from the claimant's legal counsel
regarding alleged damages caused by the insured work at The Retreat at Charleston National
Country Club. It appears the damages are related to defects in framing and the installation of
windows and doors. It appears that the country club is seeking coverage as and additional
insured.

We have engaged U.S. Claim Solutions to investigate this matter on our behalf.

                                          THE POLICY

Arch issued Commercial General Liability Policy AGLOOll 184-00 with effective dates March
26, 2014 to March 26, 2015 to Charleston Exteriors, LLC. The policy has limits of $1,000,000
each occurrence, $2,000,000 general aggregate limit and a $2,000,000 products/ completed
operations aggregate limit.

We now refer you to certain sections of the policies as follows:

                   COMMERCIAL GENERAL LIABILITY COVERAGE

SECTION I - COVERAGES

COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE LIABILITY

1.     Insuring Agreement

       a.      We will pay those sums that the insured becomes legally obligated to pay as
               damages because of 'bodily injury" or ''property damage" to which this
               insurance applies. We will have the right and duty to defend the insured against
               any "suit" seeking those damages. However, we will have no duty to defend the
               insured against any "suit" seeking damages for "bodily injury" or ''property
               damage" to which this insurance does not apply. We may, at our sole discretion,
               investigate any "occurrence" and settle any claim or "suit" that may result But:

               (1) The amount we will pay for damages is limited as described in Section -
                   Limits Of Insurance; and

               (2) Our right and duty to defend end when we have used up the applicable limit of
                   insurance in the payment ofjudgments or settlements under Coverages A or B
                   or medical expenses under Coverage C.




                                                 2
     2:20-cv-00654-RMG        Date Filed 02/06/20       Entry Number 1-1         Page 74 of 198




                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Charleston Exteriors, LLC                                                        July 20, 2017
Re: Charleston Exteriors, LLC/Retreat at Charleston National Country Club HOA

               No other obligation or liability to pay sums or pe1form acts or services is covered
               unless explicitly provided for under Supplementary Payments - Coverages A and
               B.

2.     Exclusions

This insurance does not apply to:

               Expected Or Intended Injury

               "Bodily injury" or 'property damage" expected or intended from the standpoint
               of the insured. This exclusion does not apply to "bodily injury" resulting from the
               use of reasonable force to protect persons or property.

Requirement of an Occurrence

The Arch policy(s) requires an "occurrence" of "property damage" or "bodily injury" within the
policy period(s) before coverage is triggered. The definition of occurrence is:

       "Occurrence " means an accident, including continuous or repeated exposure to
       substantially the same general harmful conditions.

Certain claims cannot arise out of an accident that would satisfy the definition of an occurrence.
These claims include breach of contract and breach of warranties. The Arch policy(s) does not
afford coverage for these claims.

                                         *      *       *
The policy(s) also contains the following language:

1.     Insm·ing Agreement

       b.      This insurance applies to "bodily injury" and ''property damage" only if:

               (3) Prior to the policy period, no insured listed under Paragraph 1. of Section -
               Who Is An Insured and no "employee" authorized by you to give or receive notice
               of an "occurrence" or claim, knew that the "bodily injury" or "property damage"
               had occurred, in whole or in part. lf such a listed insured or authorized
               "employee" knew, prior to the policy period, that the "bodily ir{jury" or ''property
               damage" occurred, then any continuation, change or resumption of such "bodily
               injury" or ''property damage" during or after the policy period will be deemed to
               have been known prior to the policy period.

       c.      "Bodily injury" or ''property damage" which occurs during the policy period and
               was not, prior to the policy period, known to have occurred by any insured listed


                                                3
   2:20-cv-00654-RMG          Date Filed 02/06/20       Entry Number 1-1         Page 75 of 198




                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Charleston Exteriors, LLC                                                          July 20, 2017
Re: Charleston Exteriors, LLC/Retreat at Charleston National Countty Club HOA

               under Paragraph 1. ofSection- Who Is An Insured or any "employee" authorized
               by you to give or receive notice of an "occurrence" or claim, includes any
               continuation, change or resumption of that "bodily injury" or ''property damage"
               after the end of the policy period.

       d.     "Bodily injury" or ''property damage" will be deemed to have been known to have
              occurred at the earliest time when any insured listed under Paragraph 1. of
              Section - Who Is An Insured or any "employee" authorized by you to give or
              receive notice of an "occurrence" or claim:

               (1) Reports all, or any part, of the "bodily injwy" or ''property damage" to us or
               any other insurer,·

               (2) Receives a written or verbal demand or claim for damages because of the
               "bodily injury" or ''property damage"; or

              (3) Becomes aware by any other means that "bodily injury" or ''property damage"
              has occurred or has begun to occur.

This policy language eliminates coverage for any "bodily injury" or "property damage" which
was known by an "insured" prior to the inception date of the policy(s). If it is later determined
that Charleston Exteriors and The Retreat at Charleston National Country Club HOA received
notice of an "occurrence" or claim, in whole or in part, prior to the policy period(s), then the
aforementioned policy language will serve to bar coverage for those damages, as well as any
which continued into the Arch policy period(s).

                                         *      *       *
Definition of Property Damage

       "Property damage" means:

       a.     Physical injury to tangible property, including all resulting loss of use of that
              property. All such loss of use shall be deemed to occur at the time of the physical
              injury that caused it,' or

       b.     Loss of use of tangible property that is not physically injured. All such loss of use
              shall be deemed to occur at the time ofthe "occurrence" that caused it.

       For the purposes of this insurance, electronic data is not tangible property.

       As used in this definition, electronic data means information, facts or programs stored as
       or on, created or used on, or transmitted to or from computer software, including systems
       and applications software, hard or floppy disks, CD-ROMS, tapes, drives, cells, data



                                                4
     2:20-cv-00654-RMG        Date Filed 02/06/20      Entry Number 1-1        Page 76 of 198




                                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Charleston Exteriors, LLC                                                      July 20, 2017
Re: Charleston Exteriors, LLC/Retreat at Charleston National Country Club HOA

       processing devices or any other media which are used with electronically controlled
       equipment.

Most courts consistently uphold the rule that economic losses such as loss of profits and loss of
benefit of the bargain do not constitute "property damage" as defined by the policy. Further, a
claim for diminution in value is an economic damage, which does not meet the definition of
"property damage" would not be considered under the Arch policy(s).

                                        *       *      *
The claim alleges faulty construction. Arch recognizes that these construction defects could
have led to property damage. These allegations could potentially satisfy the policy(s)
requirements and/or meet the threshold to be considered as property damage.

To the extent the claims against Charleston Exteriors and The Retreat at Charleston National
Country Club HOA include out-of-pocket expenses, such as the defects themselves or Breach of
Warranty and Breach of Contract, these do not satisfy the definition of property damage.

Arch reserves the right to disclaim coverage for the claims for property damage that are not
included within the definition described above.

Work Product Exclusions

The Arch policy(s) precludes coverage for injury or damage to, and the cost to restore, repair or
replace the insured' s own work. "Your work" includes warranties or representations made at
any time with respect to the fitness, quality, durability, performance or use of "your work". For
your convenience, the work product exclusions and definitions are produced below:

2.     Exclusions

This insurance does not apply to:

              Damage to Property

               "Property damage" to:

               (1) Property you own, rent, or occupy, including any costs or expenses incurred
                   by you, or any other person, organization or entity, for repair, replacement,
                   enhancement, restoration or maintenance of such property for any reason,
                   including prevention of injury to a person or damage to another's property;

               (2) Premises you sell, give away, or abandon, if the ''property damage" arises
                   out of any part of those premises;

               (3) Property loaned to you;



                                                5
   2:20-cv-00654-RMG         Date Filed 02/06/20       Entry Number 1-1        Page 77 of 198




                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Charleston Exteriors, LLC                                                         July 20, 2017
Re: Charleston Exteriors, LLC/Retreat at Charleston National Country Club HOA

              (4) Personal property in the care, custody or control of the insured;

              (5) That particular part of real property on which you or any contractors or
                  subcontractors working directly or indirectly on your behalf are pe1forming
                  operations, if the ''property damage " arises out of those operations; or

              (6) That particular part of any property that must be restored, repaired, or
                  replaced because "your work" was incorrectly performed on it.

              Paragraphs (I), (3) and (4) of this exclusion do not apply to ''property damage"
              (other than damage by fire) to premises, including the contents of such premises,
              rented to you/or a period o/7 or fewer consecutive days.

              Paragraph (2) of this exclusion does not apply if the premises are ''your work"
              and were never occupied, rented, or held for rental by you.

              Paragraph (3), (4), (5) and (6) of this exclusion do not apply to liability assumed
              under a sidetrack agreement.

              Paragraph (6) of this exclusion does not apply to ''property damage" included in
              the ''products - completed operations hazard".

              Damage to "your product"

              "Property damage " to "your product" arising out of it or any part of it.

              Damage to ''your work"

              "Property damage" to "your work" arising out of it or any part of it and
              included in the ''products - completed operation hazard".

              This exclusion does not apply if the damaged work or the work out of which the
              damage arises was performed on your behalf by a subcontractor.

              Damage to Impaired Property Or Property Not Physically Injured

             "Property damage" to "impaired property" or property that has not been
             physically injured, arising out of'

              (I) A defect, deficiency, inadequacy, or dangerous condition in ''your product" or
                  "your work"; or

              (2) A delay or failure by you or anyone acting on your behalf to perform a
                  contract or agreement in accordance with its terms,



                                               6
   2:20-cv-00654-RMG          Date Filed 02/06/20       Entry Number 1-1          Page 78 of 198




                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Charleston Exteriors, LLC                                                        July 20, 2017
Re: Charleston Exteriors, LLC/Retreat at Charleston National Country Club HOA

              This exclusion does not apply to the loss of use of other property arising out of
              sudden and accidental physical injury to "your product" or "your work" after it
              has been put to its intended use.

The aforementioned exclusions regarding "Damage to Property" do not apply to damage by fire
to premises while rented to you or temporarily occupied by you with permission of the owner. A
separate limit of insurance applies to this coverage as described in Section ~ LIMITS OF
INSURANCE.

              Recall of Products, Work or Impaired Property

              Damages claimed for any loss, cost or expense incurred by you or others for the
              loss of use, withdrawal, recall, inspection, repair, replacement, acijustment,
              removal or disposal of

              (1) "Your product";

              (2) "Your work",· or

              (3) "Impaired property

              If such product, work, or property is withdrawn or recalled from the market or
              from use by any person or organization because of a known or suspected defect,
              deficiency, inadequacy, or dangerous condition in it.

                                         *      *       *
       "Impaired property" means tangible property, other than "your product" or "your
       work", that cannot be used or is less useful because:

       a.     It incorporates "your product" or "your work" that is known or thought to be
              defective, deficient, inadequate or dangerous; or

       b.     You have failed to fulfill the terms of a contract or agreement,'

       if such property can be restorecj to use by the repair, replacement, acijustment or removal
       of "your product" or "your work" or your fulfilling the terms of the contract or
       agreement.

       "Your product":

       a.     Means:

              (1) Any goods or products, other than real property, manufactured, sold, handled,
                  distributed or disposed of by:


                                                7
   2:20-cv-00654-RMG           Date Filed 02/06/20       Entry Number 1-1        Page 79 of 198




                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Charleston Exteriors, LLC                                                         July 20, 2017
Re: Charleston Exteriors, LLC/Retreat at Charleston National Country Club HOA

                       (a) You,·

                       (h) Others trading under your name;

                       (c) A person or organization whose business or assets you have acquired;
                           and

                (2) Containers (other than vehicles) materials, parts or equipment furnished in
                   connection with such goods or products.

       h.      Includes:

               (1) Warranties or representations made at any time with respect to the fitness,
                   quality, durability, performance or use of "your product"; and

               (2) The providing of or failure to provide warnings or instructions.

       c.      Does not include vending machines or other property rented to or located for use
               of others but not sold.

To the extent that Charleston Exterior's and The Retreat at Charleston National Country Club
HOA's work is damaged or defective, Arch reserves the right to disclaim coverage based upon
the above exclusions.

Arch reserves the right to decline coverage for claims of loss of use for property not physically
injured based upon the impaired property exclusion, that are not the result of a sudden and
accidental injury after the work has been put to its intended use.

Arch further reserves its rights as to the work product exclusions.

Products-Completed Operations Hazard

The policy(s) contains definitions for Products-Completed Operations Hazard, which includes
"bodily injury" and "property damage". Work that has not ;yet been completed does not fit
within the definition of products-completed operations. The definition states:

        "Products-completed operations hazard" means:

       a.      All "bodily injury" and ''property damage" occurring away from premises you
               own or rent and arising out of "your product' or "your work" except:

               (1) Products that are still in your physical possession; or

               (2) Work that has not yet been completed or abandoned. However, "your work"
                   will be deemed completed at the earliest of the following times:


                                                 8
     2:20-cv-00654-RMG        Date Filed 02/06/20       Entry Number 1-1        Page 80 of 198




                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Charleston Exteriors, LLC                                                       July 20, 2017
Re: Charleston Exteriors, LLC/Retreat at Charleston National Country Club HOA

                      (a) When all of the work called for in your contract has been completed.

                      (b) When all of the work to be done at the job site has been completed if
                          your contract calls for work at more than one job site.

                      (c) When that part of the work done at a job site has been put to its
                          intended use by any person or organization other than another
                          contractor or subcontractor working on the same project.

                      Work that may need maintenance, correction, repair or replacement, but
                      which is otherwise complete, will be treated as completed.

       h.      This does not include "bodily injwy" or "property damage " arising out of'

               (1) The transportation of property, unless the tnjury or damage arises out of a
                   condition in or on a vehicle not owned or operated by you, and that condition
                   was created by the "loading or unloading" of that vehicle by any insured;

               (2) The existence of tools, uninstalled equipment or abandoned or unused
                   materials,· or

               (3) Products or operations for which the classification, listed in the Declarations
                   or in a policy schedule, states that products-completed operations are subject
                   to the General Aggregate Limit.

                                        *       *      *
To the extent that the work is incomplete or abandoned, the policy(s) may preclude coverage.

Contractual Liability Exclusion

2.     Exclusions

This insurance does not apply to:

              Contractual Liability

              "Bodily injury" or "property damage" for which the insured is obligated to pay
              damages by reason of the assumption of liability in a contract or agreement. This
              exclusion does not apply to liability for damages:

              (1) That the insured would have in the absence of the contract or agreement; or

              (2) Assumed in a contract or agreement that is an "insured contract', provided
              the "bodily injury" or "property damage " occurs subsequent to the execution of


                                                9
   2:20-cv-00654-RMG         Date Filed 02/06/20       Entry Number 1-1        Page 81 of 198




                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Charleston Exteriors, LLC                                                       July 20, 2017
Re: Charleston Exteriors, LLC/Retreat at Charleston National Country Club HOA

              the contract or agreement. Solely for the purposes of liability assumed in an
              "insured contract'~ reasonable attorney fees and necessary litigation expenses
              incurred by or for a party other than an insured are deemed to be damages
              because of "bodily injury" or ''property damage", provided:

                     (a) Liability to such party for, or for the cost of, that party's defense has
                         also been assumed in the same "insured contract"; and

                     (b) Such attorney fees and litigation expenses are for defense of that party
                         against a civil or alternative dispute resolution proceeding in which
                         damages to which this insurance applies are alleged.

       "Insured contract" means:

       a.     A written contract for a lease of premises. However, that portion of the written
              contract for a lease of premises that indemnifies any person or organization for
              damage by fire to premises while rented to you or temporarily occupied by you
              with permission of the owner is not an "insured contract",'

       b.     A written sidetrack agreement,'

       c.     Any easement or license agreement, except in connection with construction or
              demolition operations on or within 50 feet of a railroad,'

       d.     An obligation, as required by ordinance, to indemnifY a municipality, except in
              connection with work for a municipality,'

       e.     A written elevator maintenance agreement,'

      f.      That part of any other written contract or written agreement pertaining to your
              business (including an indemnification of a municipality in connection with work
              performed for a municipality) under which you assume the tort liability of another
              party to pay for "bodily iJ?jury" or ''property damage to a third person or
                                                                         JI


              organization. Tort liability means a liability that would be imposed by law in the
              absence ofany contract or agreement.

              Paragraph f. does not include that part ofany contract or agreement:

              (1) That indemnities a railroad for 'bodily injwy" or ''property damage arising
                                                                                        JI


                  out of construction or demolition operations, within 50 feet of any railroad
                  property and affecting any railroad bridge or trestle, tracks, road-beds,
                  tunnel, underpass or crossing;

              (2) That indemnifies an architect, engineer or surveyor for iJ?jury damage arising
                  out of·


                                                10
   2:20-cv-00654-RMG           Date Filed 02/06/20      Entry Number 1-1        Page 82 of 198




                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Charleston Exteriors, LLC                                                        July 20, 2017
Re: Charleston Exteriors, LLC/Retreat at Charleston National Country Club HOA

                   (a) Preparing, approving, or failing to prepare or approve, maps, shop
                       drawings, opinions, reports, surveys, field orders, change orders or
                       drawings and specifications; or

                   (h) Giving directions or instructions, or failing to give them,   if that   is the
                       primary cause of the injury or damage; or

               (3) Under which the insured, if an architect, engineer or surveyor, assumes
                   liability for an injury or damage arising out of the insured 's rendering or
                  failure to render professional services, including those listed in Paragraph (2)
                   above or supervisory, inspection, architectural or engineering activities.

The policies contain the following endorsement:

 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 SUBSIDENCE EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A -
Bodily Injury And Property Damage Liability and Paragraph 2. Exclusions of Section I -
Coverage B - Personal And Advertising Injury Liability:

This insurance does not apply to any claim, "suit", demand or loss that alleges "bodily injury",
''property damage" or ''personal and advertising injury" that in any way, in whole or in part,
directly or indirectly, arises out of, relates to, results from, contributes to or is aggravated by
subsidence, settling, sinking, slipping, falling away, caving in, shifting, eroding, consolidating,
compacting, flowing, rising, tilting, or any other movement of land or earth, regardless of
whether such movement is a naturally occurring phenomena or is man-made.

All other terms and conditions of this Policy remain unchanged.



THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EXPOSED WORK AREA LIMITATION ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART




                                                11
    2:20-cv-00654-RMG          Date Filed 02/06/20       Entry Number 1-1         Page 83 of 198




                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Charleston Exteriors, LLC                                                         July 20, 2017
Re: Charleston Exteriors, LLC/Retreat at Charleston National Country Club HOA

The following exclusion is added to Paragraph 2. Exclusions ofSection I- CoverageA-
Bodily Injury and Property Damage Liability:

Solely with respect to work or operations performed by the insured or a "subcontractor", this
insurance does not apply to any ''property damage" arising out of wind, hail, snow, rain, ice or
any combination of these elements. However, this exclusion does not apply if a secure temporary
covering, large enough to cover any exposed work area and able to withstand normal
anticipated elements, has been properly secured in place before the insured or the
"subcontractor" leaves the jobsite. This covering shall be available on all jobsites in the event of
a sudden change of weather during an active job. For the purposes of this endorsement only,
"subcontractor" means any person or organization who is not an "employee" of an insured and
does work or performs services for or on behalf of an insured.

All other terms and conditions of this Policy remain unchanged.

TIDS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               TOTAL POLLUTION EXCLUSION ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion f, under Paragraph 2., Exclusions of Section I - Coverage A - Bodily Injury And
Property Damage Liability is replaced by the following:

This insurance does not apply to:

f. Pollution
 (1) "Bodily injury" or ''property damage" which would not have occurred in whole or part but
for the actual, alleged or threatened discharge, dispersal, seepage, migration, release or escape
of ''pollutants" at any time.

(2) Any loss, cost or expense arising out of any:

    (a) Request, demand, order or statutory or regulatory requirement that any insured or others
       test for, monitor, clean up, remove, contain, treat, detoxifY or neutralize, or in any way
       respond to, or assess the effects of ''pollutants"; or

    (b) Claim or suit by or on behalf of a governmental authority for damages because of testing
        for, monitoring, cleaning up, removing, containing, treating, detoxifYing or neutralizing,
         or in any way responding to, or assessing the effects of, ''pollutants".

Arch expressly reserves their right to apply the terms of the above exclusion.



                                                    12
   2:20-cv-00654-RMG           Date Filed 02/06/20      Entry Number 1-1        Page 84 of 198




                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Chru'leston Exteriors, LLC                                                      July 20, 2017
Re: Charleston Exteriors, LLC/Retreat at Chru'leston National Country Club HOA

                                         CONCLUSION

Arch will reserve its rights under the policies and proceed accordingly with its handling of this
matter. Please note that nothing stated or omitted herein or any other action or inaction by or on
behalf of Arch should be seen as a waiver of the right to rely on any policy term or condition or
provision of applicable law in determining Arch's rights and obligations.

Arch reserves the right to commence and prosecute any legal action including but not limited to a
declaratory relief action to obtain a judicial determination of whether the policies afford
coverage for any of the claims set forth in this action and of the obligation, if any, of Arch to
defend this action.

Thank you for your attention to this matter.

Respectfully,


 ¥d&A_--
Stacy Green- Claims Examiner
Empirical Loss Management LLC



/cmd-t




                                               13
             2:20-cv-00654-RMG       Date Filed 02/06/20       Entry Number 1-1         Page 85 of 198




                                                                                                         ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Hart, Quinn K.

 From:              Witt Cox
Sent:               7/24/2017 12:31 PM
To:                 bmiller@breckenridgegroupllc.com
 CC:                Cece A Boyne; Stephen P. Hughes
 BCC:

 Attachments:       445007.docx

 Priority:           Normal
 Request:            None
 Security:           Normal
 Deliver After       0 days(s)
 Subject:            {Matter No.[11981 SPH]}{Retreat at Charleston National vs Builders FirstSource}


 Dear Ms. Miller,



 Attached hereto is correspondence responding to your July 20, 2017 letter requesting documents
 relating to Charleston Exteriors, LLC and the above referenced matter.



 Best,

 Witt Cox

 Howell, Gibson and Hughes, P.A.

 P.O. Box40

 Beaufort, SC 29901

 843-522-2413
         2:20-cv-00654-RMG              Date Filed 02/06/20          Entry Number 1-1      Page 86 of 198




                                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                      HOWELL, GIBSON AND HUGHES, P.A.
                                           ATTORNEYS AT LAW
                                                     Post Office Box 40
STEPHEN P. HUGHES                           Beaufort, South Carolina 29901-0040            25 RUE DU BOIS
                                                                                           LADY'S ISLAND
PATRICK M. HIGGINS*                                 www.hghpa.com                   BEAUFORT, SOUTH CAROLINA 29907
ROBERT W. ACHURCH III *
DAVIDS. BLACK
MARY BASS LOHR
                                                                                         TELEPHONE: 843 - 522-2400
THOMAS A. BENDLE, JR.
                                                                                         FAX NUMBER: 843 - 522-2429
                                                                                         E-Mail: sphughes@hghpa.com
MATT WILLIAMS                                                                           WRITER'S DIRECT: 843-522-2414
WILLIAM H. COX, III


JAMES S. GIBSON, JR.*
    Of Counsel

* Certified Mediator


        August 4, 2017

        Ms. Stacy Green
        Claims Examiner
        Arch Specialty Insurance Group
        Post Office Box 542033
        Omaha, NE 68154

        Re:            The Retreat at Charleston National Country Club Home Owners
                       Association, Inc., et al vs. Winston Carlyle Charleston National, LLC,
                       Builders FirstSource-Southeast Group, LLC, etc.
                       Arch Claim Number: 000013080570
                       Civil Action No.:     2016-CP-10-03783
                       Our File No.:         11981 SPH

        Dear Ms. Green:

        This will acknowledge receipt of and thank you for your letter of July 20, 2017, by
        which you responded on behalf of Arch Specialty Insurance Company, to my
        previous demand for defense and indemnity against those claims asserted in the
        captioned litigation.

        I would note, initially, that your referenced correspondence of July 20, 2017
        appears to set forth a response to a demand for defense and indemnity as
        purportedly asserted by The Retreat at Charleston National County Club HOA.
        Contrary to what appear to be your understandings however, The Retreat at
        Charleston National Country Club HOA, Inc., along with The Retreat at
        Charleston National Country Club Horizontal Property Regime, is a designated
        Plaintiff in the captioned action, which seeks recovery of damages against
        various entities, inclusive of my client, Builders FirstSource-Southeast Group,
        LLC. As more specifically set forth within my earlier correspondence of June 14,
        2017 (a copy of which is enclosed herewith), my demand on behalf of Builders
        FirstSource-Southeast Group, LLC, sought defense and indemnity, against the
2:20-cv-00654-RMG       Date Filed 02/06/20   Entry Number 1-1    Page 87 of 198




                                                                                   ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
claims asserted by the referenced Plaintiffs (The Retreat at Charleston National
Country Club HOA, et al), pursuant to the Builders FirstSource status as an
additional insured under any policy or policies issued by Arch Specialty
Insurance Company to its primary insured, Charleston Exteriors, LLC. To the
extent that you may have any continuing misunderstanding or question as to the
referenced claim for defense and indemnity, I would ask that you contact me so
that we can discuss the matter in greater detail.

I would also note that the general explanation of those policy provisions, as
contained within the Arch Specialty Insurance Policy (referenced within your
correspondence of July 20, 2017), as issued to Charleston Exteriors, LLC would
appear to me to confirm coverage to Builders FirstSource-Southeast Group as an
additional insured, and to require defense and indemnity, in favor of Builders
FirstSource, by Arch Specialty Insurance Company, against those claims
asserted in the captioned action. Under the circumstances, please consider the
within correspondence as my reiterated demand on behalf of Builders
FirstSource for such defense and indemnity.

Thanking you for your continuing consideration.

With kindest regards, I am

Yours truly,

HOWELL, GIBSON AND HUGHES, P.A.



Stephen P. Hughes
SPH/ad
Enclosure




                                        2
            2:20-cv-00654-RMG          Date Filed 02/06/20          Entry Number 1-1      Page 88 of 198




                                                                                                                                  ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                    HOWELL, GIBSON AND HUGHES, P.A.
STEPHEN P. HUGHES                              ATTORNEYS AT LAW
PATRICKM. HIGGINS*                                                                       25 RUE DU BOIS
ROBERT W. ACHURCH III *                            Post Office Box 40                     LADY'S ISLAND
DAVIDS. BLACK                              Beaufort, South Carolina 29901-0040    BEAUFORT, SOUTH CAROLINA 29907
MARY BASS LOHR                                      www.hghpa.com
THOMAS A. BENDLE, JR.
                                                                                      TELEPHONE: 843 - 522-2400
                                                                                      FAX NUMBER: 843 - 522-2429
MATT WILLIAMS                                                                       WRITER'S E-Mail:
WILLIAM H. COX, III                                                               PARALEGAL'S E-Mail: !~g_Hrt<!Lh.12,hv,\J,'HOl
                                                                                     WRITER'S DIRECT: 843-522-2413

JAMES S. GIBSON, JR.*
   Of Counsel

*Certified Mediator
                                                  August 9, 2017
          VIA EMAIL ONLY

           Ms. Stacy Green
           Claims Examiner
           Arch Specialty Insurance Group
           Post Office Box 542033
           Omaha, NE 68154

           Re:        The Retreat at Charleston National Country Club Home Owners
                      Association, Inc., et al vs. Winston Carlyle Charleston National, LLC,
                      Builders FirstSource-Southeast Group, LLC, etc.
                      File No:      11981 SPH
                      Civil Action: 2016-CP-10-03783
                      Your Insured: Charleston Exteriors, LLC

           Dear Ms. Green:

           Please provide a copy of the Commercial General Liability Policy AGL0011184-
           00 with effective dates March 26, 2014 to March 26, 105 to Charleston Exteriors,
           LLC referenced in your July 20, 2017 correspondence.

           Should you have any question or comment as to any matters set forth herein,
           please feel free to contact me.

           Sincerely,

           HOWELL, GIBSON AND HUGHES, P.A

             s/Witt

           William H. Cox, Ill

           WHC/whc
   2:20-cv-00654-RMG                  Date Filed 02/06/20                   Entry Number 1-1                     Page 89 of 198




                                                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                                                                                    Arch Specialty Insurance Company


;c.~ Arch Insurance                                                                             1299 Farnam Street
                                                                                                Suite soo
                                                                                                Omaha, NE 68102-1880

                                                                                                P.O. Box 542033
                                                                                                Omaha, NE 68154

                                                                                                    T: 877.688.2724
                                                                                                    F: 866.266.3630

                                                                                                    archlnsurance.com


December 14, 2017

CERTIFIED MAIL/RRR
ARTICLE# 9214 8969 009997901618 6258 59

Howell, Gibson and Hughes, P.A.
Attention: Stephen P. Hughes
P.O. Box40
Beauford, South Carolina 29901-0040


RE:       The Retreat at Charleston National Country Club Home Owners Association Inc. v.
          Winston Carlyle Charleston National LLC et al
          Court ofCommon Pleas Fifteenth Judicial District, South Carolina Case No. 2016-CP-3783
          Insured                            Charleston Exteriors LLC
          Policy No.                         AGLOO 11184-00
          Effective Date                     March 26, 2014 to March 26, 2015
          Date of Loss                       Continuous
          Our Claim No.                      000013080570 (Arch)

Dear Mr. Hughes:

This letter follows up on our acknowledgement of the above captioned matter by Arch Specialty
Insurance Company (hereafter "Arch"). Arch retained Empirical Loss Management LLC
(hereafter "Empirical") to administer this claim. Please address all correspondence to the
undersigned at the Nebraska offices of Arch, P.O. Box 542033, Omaha, NE 68154. Be sure to
reference the claim number on any correspondence. You also may reach me by phone at (818)
237-3392 or e-mail at Dianna.OShea@empiricallm.com

Arch is in receipt of your letter sent on behalf of Builders FirstSource-Southeast Group, LLC,
tendering its defense under the referenced Arch policies. Arch's coverage investigation is not yet
completed as it pe1tains to the policies. However, Arch will defend Builders FirstSource-Southeast
Group, LLC subject to a full and complete reservation of rights as set forth below. In addition to the
rights reserved below, Arch specifically reserves the following rights under the policy:

      •   The right to withdraw from the defense should facts or circumstances arise indicating that
          the lawsuit presents no potential for liability under the policies;
      •   The right to seek a declaration of its rights and duties regarding its defense and/or indemnity
          obligations;




                       Arch Specialty Insurance Company ls licensed In the state of Missouri only
   2:20-cv-00654-RMG            Date Filed 02/06/20     Entry Number 1-1         Page 90 of 198




                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Howell, Gibson and Hughes, P.A.
Re: The Retreat at Charleston National Country Club Home Owners Association Inc. v. Winston
    Carlyle Charleston National LLC et al
Date: December 14, 2017

    •   The right to seek reimbursement for any judgement or settlement paid pursuant to the
        reservations stated herein;
    •   The right to seek an allocation and reimbursement of defense costs paid to defend non-
        covered allegations, claims and causes of action;
    •   The right to seek reimbursement of all defense costs paid to defend the suit should it be
        established that the suit never presented a potential for covered liability; and
   •    The right to supplement or amend this reservation of rights.

Arch will agree to participate in Builders FirstSource-Southeast Group, LLC's defense on an
equitable basis with all other parties and carriers providing coverage. Arch will open up a separate
additional insured file and assign your file to another examiner for further handling.

The following is our analysis to date.

                                   FACTUAL BACKGROUND

This matter involves claims of construction defects to the Retreat at Charleston National Country
Club located at National Drive, Mount Pleasant, South Carolina, 29466. The complaint alleges that
after completion of the Project, the property sustained moisture and water infiltration. The
claimed construction defects including but limited to failure of waterproofing, failure of building
envelope, improper installation of windows, lack of sealants, and improper framing.

We received a contractor agreement executed between Builders FirstSource-Southeast Group,
LLC and Charleston Exteriors LLC dated October 17, 2012. It includes an indemnity agreement
and additional insured language.

                                         THE POLICY

Arch Specialty Insurance Company issued Commercial General Liability Policy AGLOOl 1184-
00 with effective dates of March 26, 2014 to March 26, 2015 to Charleston Exteriors LLC. The
policy has limits of $1,000,000 each occurrence, $2,000,000 general aggregate limit and a
$2,000,000 products/ completed operations aggregate limit.

We received contractor agreement executed between Builders FirstSource-Southeast Group,
LLC's and Charleston Exteriors LLC dated October 17, 2012. It includes an indemnity
agreement and additional insured language.

We now refer you to certain sections of the policy, as follows:




                                                 2
     2:20-cv-00654-RMG        Date Filed 02/06/20      Entry Number 1-1        Page 91 of 198




                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Howell, Gibson and Hughes, P.A.
Re: The Retreat at Charleston National Country Club Home Owners Association Inc. v. Winston
    Carlyle Charleston National LLC et al
Date: December 14, 2017


                  COMMERCIAL GENERAL LIABILITY COVERAGE

SECTION I - COVERAGES

COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE LIABILITY

1.      Insuring Ag1•eement

        a.     We will pay those sums that the insured becomes legally obligated to pay as
               damages because of 'bodily injury" or "property damage" to which this
               insurance applies. We will have the right and duty to defend the insured against
               any "suit" seeking those damages. However, we will have no duty to defend the
               insured against any "suit" seeldng damages for "bodily irifury" or "property
               damage" to which this insurance does not apply. We may, at our sole discretion,
               investigate any "occurrence" and settle any claim or "suit" that may result But:

               (1) The amount we will pay for damages is limited as described in Section -
                  Limits Of Insurance; and

               (2) Our right and duty to defend end when we have used up the applicable limit of
                   insurance in the payment ofjudgments or settlements under Coverages A or B
                   or medical expenses under Coverage C.

              No other obligation or liability to pay sums or perform acts or services is covered
              unless explicitly provided for under Supplementary Payments - Coverages A and
              B.

2.      Exclusions

This insurance does not apply to:

              Expected Or Intended Injury

              "Bodily injury" or 'property damage " expected or intended from the standpoint
              of the insured. This exclusion does not apply to "bodily irifury" resulting from the
              use of reasonable force to protect persons or property.

Requirement of an Occurrence

The Arch policy(s) requires an "occurrence" of "property damage" or "bodily injury" within the
policy period(s) before coverage is triggered. The definition of occurrence is:




                                               3
     2:20-cv-00654-RMG        Date Filed 02/06/20      Entry Number 1-1        Page 92 of 198




                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Howell, Gibson and Hughes, P.A.
Re: The Retreat at Charleston National Country Club Home Owners Association Inc. v. Winston
    Carlyle Charleston National LLC et al
Date: December 14, 2017

        "Occurrence" means an accident, including continuous or repeated exposure to
        substantially the same general harmful conditions.

Certain claims cannot arise out of an accident that would satisfy the definition of an occurrence.
These claims include breach of contract and breach of warranties. The Arch policy does not
afford coverage for these claims.


                                        *       *      *
The policy also contains the following language:

J.     Insuring Agreement

        b.     This insurance applies to "bodily injury" and ''property damage" only if:

               (3) Prior to the policy period, no insured listed under Paragraph 1. of Section -
               Who Is An Insured and no "employee" authorized by you to give or receive notice
               of an "occurrence" or claim, knew that the "bodily injury" or ''property damage"
               had occurred, in whole or in part. If such a listed insured or authorized
               "employee" knew, prior to the policy period, that the "bodily injury" or ''property
               damage" occurred, then any continuation, change or resumption of such "bodily
               injury" or ''property damage" during or after the policy period will be deemed to
               have been known prior to the policy period.

       c.     "Bodily injury" or ''property damage" which occurs during the policy period and
              was not, prior to the policy period, known to have occurred by any insured listed
              under Paragraph 1. ofSection- Who Is An Insured or any "employee" authorized
              by you to give or receive notice of an "occurrence" or claim, includes any
              continuation, change or resumption of that "bodily injury" or ''property damage"
              after the end of the policy period.

       d.     "Bodily injury" or ''property damage" will be deemed to have been known to have
              occurred at the earliest time when any insured listed under Paragraph J. of
              Section - Who Is An Insured or any "employee" authorized by you to give or
              receive notice of an "occurrence" or claim:

              (1) Reports all, or any part, of the "bodily injury" or ''property damage" to us or
              any other insurer;

               (2) Receives a written or verbal demand or claim for damages because of the
               "bodily injury" or ''property damage"; or




                                                4
   2:20-cv-00654-RMG          Date Filed 02/06/20       Entry Number 1-1        Page 93 of 198




                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Howell, Gibson and Hughes, P.A.
Re: The Retreat at Charleston National Country Club Home Owners Association Inc. v. Winston
    Carlyle Charleston National LLC et al
Date: December 14, 2017

               (3) Becomes aware by any other means that "bodily injury" or ''property damage"
               has occurred or has begun to occur.

This policy language eliminates coverage for any "bodily injury" or "property damage" which
was known by an "insured" prior to the inception date of the policy. If it is later determined that
Charleston Exteriors LLC received notice of an "occurrence" or claim, in whole or in part, prior
to the policy, then the aforementioned policy language will serve to bar coverage for those
damages, as well as any which continued into the Arch policy.

                                         *       *      *
Definition of Property Damage

        "Property damage" means:

       a.      Physical injury to tangible property, including all resulting loss of use of that
               property. All such loss of use shall be deemed to occur at the time of the physical
               injury that caused it,· or
                       '
       h.      Loss of use of tangible property that is not physically injured All such loss of use
               shall be deemed to occur at the time of the "occurrence" that caused it.

       For the purposes of this insurance, electronic data is not tangible property.

       As used in this definition, electronic data means information, facts or programs stored as
       or on, created or used on, or transmitted to or from computer software, including systems
       and applications software, hard or floppy disks, CD-ROMS, tapes, drives, cells, data
       processing devices or any other media which are used with electronically controlled
       equipment.

Most courts consistently uphold the rule that economic losses such as loss of profits and loss of
benefit of the bargain do not constitute "property damage" as defined by the policy. Further, a
claim for diminution in value is an economic damage, which does not meet the definition of
"property damage" would not be considered under the Arch policy.

                                         *       *      *
The complaint alleges faulty construction. Arch recognizes that these construction defects could
have led to property damage. These allegations could potentially satisfy the policy requirements
and/or meet the threshold to be considered as property damage.

To the extent the claims against Charleston Exteriors LLC include out-of-pocket expenses, such
as the defects themselves or Breach of Warranty and Breach of Contract, these do not satisfy the
definition of property damage.




                                                 5
     2:20-cv-00654-RMG        Date Filed 02/06/20      Entry Number 1-1        Page 94 of 198




                                                                                                  ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Howell, Gibson and Hughes, P.A.
Re: The Retreat at Charleston National Country Club Home Owners Association Inc. v. Winston
    Carlyle Charleston National LLC et al
Date: December 14, 2017


Arch reserves the right to disclaim coverage for the claims for property damage that are not
included within the definition described above.

Work Product Exclusions

The Arch policy precludes coverage for injury or damage to, and the cost to restore, repair or
replace the insured's own work. "Your work" includes warranties or representations made
at any time with respect to the fitness, quality, durability, performance or use of "your
work". For your convenience, the work product exclusions and definitions are produced
below:

2.      Exclusions

This insurance does not apply to:

              Damage to Property

               "Property damage" to:

              (1) Property you own, rent, or occupy, including any costs or expenses incurred
                  by you, or any other person, organization or entity, for repair, replacement,
                  enhancement, restoration or maintenance of such property for any reason,
                  including prevention of injury to a person or damage to another 's property;

              (2) Premises you sell, give away, or abandon, if the ''property damage" arises
                  out of any part of those premises;

              (3) Property loaned to you;

              (4) Personal property in the care, custody or control of the insured;

              (5) That particular part of real property on which you or any contractors or
                  subcontractors working directly or indirectly on your behalf are performing
                  operations, if the ''property damage" arises out of those operations; or

              (6) That particular part of any property that must be restored, repaired, or
                  replaced because "your work" was incorrectly pe1formed on it.

              Paragraplls (1), (3) and (4) of this exclusion do not apply to ''property damage"
              (other than damage by fire) to premises, including the contents of such premises,
              rented to you for a period of 7 or fewer consecutive days.

              Paragraplt (2) of this exclusion does not apply if the premises are "your work"
              and were never occupied, rented, or held for rental by you.




                                               6
   2:20-cv-00654-RMG         Date Filed 02/06/20       Entry Number 1-1        Page 95 of 198




                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Howell, Gibson and Hughes, P.A.
Re: The Retreat at Charleston National Country Club Home Owners Association Inc. v. Winston
    Carlyle Charleston National LLC et al
Date: December 14, 2017

              Paragraplt (3), (4), (5) and (6) of this exclusion do not apply to liability assumed
              under a sidetrack agreement.

              Paragraplt (6) of this exclusion does not apply to "property damage " included in
              the ''products- completed operations hazard".

              Damage to ''your product"

              "Property damage" to "your product" arising out of it or any part of it.

              Damage to ''your work"

              "Property damage" to "your work" arising out of it or any part of it and
              included in the ''products- completed operation hazard".

              This exclusion does not apply if the damaged work or the work out of which the
              damage arises was performed on your behalf by a subcontractor.

              Damage to Impaired Property Or Property Not Physically Injured

              "Property damage" to "impaired property" or property that has not been
              physically irifured, arising out of'

              (1) A defect, deficiency, inadequacy, or dangerous condition in "your product" or
                  "your work"; or

              (2) A delay or failure by you or anyone acting on your behalf to perform a
                  contract or agreement in accordance with its terms,

              This exclusion does not apply to the loss of use of other property arising out of
              sudden and accidental physical injury to "your product" or "your work" after it
              has been put to its intended use.

The aforementioned exclusions regarding "Damage to Property" do not apply to damage by fire
to premises while rented to you or temporarily occupied by you with permission of the owner. A
separate limit of insurance applies to this coverage as described in Section - LIMITS OF
INSURANCE.

              Recall ofProducts, Work or Impaired Property

              Damages claimed for any loss, cost or expense incurred by you or others for the
              loss of use, withdrawal, recall, inspection, repair, replacement, adjustment,
              removal or disposal of'




                                               7
  2:20-cv-00654-RMG           Date Filed 02/06/20      Entry Number 1-1          Page 96 of 198




                                                                                                  ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Howell, Gibson and Hughes, P.A.
Re: The Retreat at Charleston National Country Club Home Owners Association Inc. v. Winston
    Carlyle Charleston National LLC et al
Date: December 14, 2017

              (1) "Your product";

              (2) "Your work"; or

              (3) "Impaired property

              If such product, work, or property is withdrawn or recalled from the market or
              from use by any person or organization because of a known or suspected defect,
              deficiency, inadequacy, or dangerous condition in it.

                                         *      *       *
       "Impaired property" means tangible property, other than "your product" or "your
       work", that cannot be used or is less useful because:

       a.     It incorporates "your product" or "your work" that is known or thought to be
              defective, deficient, inadequate or dangerous; or

       b.     You have failed to fulfill the terms of a contract or agreement;

       if such property can be restored to use by the repair,
                                                      replacement, adjustment or removal
       of "your product" or "your work" or your fulfilling the terms of the contract or
       agreement.

       "Your product":

       a.     Means:

              (1) Any goods or products, other than real property, manufactured, sold, handled,
                  distributed or disposed of by:

                       (a) You;

                       (b) Others trading under your name;

                       (c) A person or organization whose business or assets you have acquired;
                           and

               (2) Containers (other than vehicles) materials, parts or equipment furnished in
                  connection with such goods or products.




                                                8
  2:20-cv-00654-RMG           Date Filed 02/06/20       Entry Number 1-1        Page 97 of 198




                                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Howell, Gibson and Hughes, P.A.
Re: The Retreat at Charleston National Country Club Home Owners Association Inc. v. Winston
    Carlyle Charleston National LLC et al
Date: December 14, 2017



       b.      Includes:

               (1) Warranties or representations made at any time with respect to the fitness,
                   quality, durability, performance or use of "your product"; and

               (2) The providing of or failure to provide warnings or instructions.

       c.      Does not include vending machines or other property rented to or located for use
               of others but not sold.

To the extent that Charleston Exteriors LLCs work is damaged or defective, Arch reserves the
right to disclaim coverage based upon the above exclusions.

Arch reserves the right to decline coverage for claims of loss of use for property not physically
injured based upon the impaired property exclusion, that are not the result of a sudden and
accidental injury after the work has been put to its intended use.

Arch further reserves its rights as to the work product exclusions.

Products-Completed Operations Hazard

The policy contains definitions for Products-Completed Operations Hazard, which includes
"bodily injury" and "property damage". Work that has not yet been completed does not fit
within the definition of products-completed operations. The definition states:

       "Products-completed operations hazard" means:

       a.      All "bodily injury" and ''property damage" occurring away from premises you
               own or rent and arising out of "your product' or "your work" except:

               (1) Products that are still in your physical possession; or

               (2) Work that has not yet been completed or abandoned However, "your work"
                   will be deemed completed at the earliest of the following times:

                       (a) When all of the work called for in your contract has been completed.

                       (b) When all of the work to be done at the job site has been completed if
                           your contract calls for work at more than one job site.




                                                 9
     2:20-cv-00654-RMG       Date Filed 02/06/20      Entry Number 1-1        Page 98 of 198




                                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Howell, Gibson and Hughes, P.A.
Re: The Retreat at Charleston National Country Club Home Owners Association Inc. v. Winston
    Carlyle Charleston National LLC et al
Date: December 14, 2017

                      (c) When that part of the work done at a job site has been put to its
                          intended use by any person or organization other than another
                          contractor or subcontractor working on the same project.

                      Work that may need maintenance, correction, repair or replacement, but
                      which is otherwise complete, will be treated as completed.

        b.    This does not include "bodily injury" or "property damage " arising out of

              (1) The transportation of property, unless the injury or damage arises out of a
                  condition in or on a vehicle not owned or operated by you, and that condition
                  was created by the "loading or unloading" of that vehicle by any insured;

              (2) The existence of tools, uninstalled equipment or abandoned or unused
                  materials; or

              (3) Products or operations for which the classification, listed in the Declarations
                  or in a policy schedule, states that products-completed operations are subject
                  to the General Aggregate Limit.

                                        *      *      *
To the extent that the work is incomplete or abandoned, the policy may preclude coverage.

Contractual Liability Exclusion

2.      Exclusions

This insurance does not apply to:

              Contractual Liability

              "Bodily injury" or "property damage" for which the insured is obligated to pay
              damages by reason of the assumption of liability in a contract or agreement. This
              exclusion does not apply to liability for damages:

              (1) That the insured would have in the absence of the contract or agreement; or

              (2) Assumed in a contract or agreement that is an "insured contract', provided
              the "bodily injury" or "property damage" occurs subsequent to the execution of
              the contract or agreement. Solely for the purposes of liability assumed in an
              "insured contract", reasonable attorney fees and necessary litigation expenses
              incurred by or for a party other than an insured are deemed to be damages
              because of "bodily injury" or ''property damage", provided:




                                              10
  2:20-cv-00654-RMG         Date Filed 02/06/20       Entry Number 1-1        Page 99 of 198




                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Howell, Gibson and Hughes, P.A.
Re: The Retreat at Charleston National Country Club Home Owners Association Inc. v. Winston
    Carlyle Charleston National LLC et al
Date: December 14, 2017


                     (a) Liability to such party for, or for the cost of, that party's defense has
                         also been assumed in the same "insured contract"; and

                     (h) Such attorney fees and litigation expenses are for defense of that party
                         against a civil or alternative dispute resolution proceeding in which
                         damages to which this insurance applies are alleged.

       "Insured contract" means:

       a.     A written contract for a lease of premises. However, that portion of the written
              contract for a lease of premises that indemnifies any person or organization for
              damage by fire to premises while rented to you or temporarily occupied by you
              with permission of the owner is not an "insured contract";

       h.     A written sidetrack agreement;

       c.     Any easement or license agreement, except in connection with construction or
              demolition operations on or within 50 feet of a railroad,'

       d.     An obligation, as required by ordinance, to indemnify a municipality, except in
              connection with work for a municipality;

       e.     A written elevator maintenance agreement;

      f.      That part of any other written contract or written agreement pertaining to your
              business (including an indemnification of a municipality in connection with work
              performed for a municipality) under which you assume the tort liability of another
              party to pay for "bodily injury" or ''property damage" to a third person or
              organization. Tort liability means a liability that would be imposed by law in the
              absence of any contract or agreement.

              Paragraplt f. does not include that part of any contract or agreement:

              (1) That indemnities a railroad for 'bodily il'ifury" or ''property damage" arising
                 out of construction or demolition operations, within 50 feet of any railroad
                 property and affecting any railroad bridge or trestle, tracks, road-beds,
                 tunnel, underpass or crossing;

              (2) That indemnifies an architect, engineer or surveyor for injury damage arising
                  out of




                                               11
  2:20-cv-00654-RMG          Date Filed 02/06/20      Entry Number 1-1         Page 100 of 198




                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Howell, Gibson and Hughes, P.A.
Re: The Retreat at Charleston National Country Club Home Owners Association Inc. v. Winston
    Carlyle Charleston National LLC et al
Date: December 14, 2017

                   (a) Preparing, approving, or failing to prepare or approve, maps, shop
                       drawings, opinions, reports, surveys, field orders, change orders or
                       drawings and specifications; or

                   (b) Giving directions or instructions, or failing to give them,   if that   is the
                       primary cause of the injury or damage; or

               (3) Under which the insured, if an architect, engineer or surveyor, assumes
                   liability for an injury or damage arising out of the insured's rendering or
                  failure to render professional services, including those listed in Paragraplt (2)
                   above or supervisory, inspection, architectural or engineering activities.


The above referenced Arch policy also include the following endorsement:

 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   BLANKET ADDITIONAL INSURED ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

SECTION II - WHO IS AN INSURED is amended to include as an additional insured those
persons or organizations who are required under a written contract with you to be named as an
additional insured, but only with respect to liability for "bodily irtjury", "property damage", or
"personal and advertising injury" caused, in whole or in part, by your acts or omissions or the
acts or omissions of your subcontractors:

       a. In the performance of your ongoing operations or "your work", including "your work"
       that has been completed; or

       b. In connection with your premises owned by or rented to you.

All other terms and conditions of this Policy remain unchanged.

The above referenced Arch policy also include the following endorsement:




                                                12
  2:20-cv-00654-RMG         Date Filed 02/06/20       Entry Number 1-1       Page 101 of 198




                                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Howell, Gibson and Hughes, P.A.
Re: The Retreat at Charleston National Country Club Home Owners Association Inc. v. Winston
    Carlyle Charleston National LLC et al
Date: December 14, 2017


                        WRAP-UP EXCLUSION ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A -
Bodily Injury And Property Damage Liability and Paragraph 2. Exclusions of Section I -
Coverage B - Personal And Advertising Injury Liability:

This insurance does not apply to any claim, "suit", demand or loss that alleges "bodily injury",
"property damage", or "personal and advertising injury" that in any way, in whole or in part,
arises out of, relates to or results from any entity, project or location that is or was insured,
designated, scheduled or covered under a "wrap-up or any consolidated insurance program".
This exclusion applies regardless of whether:

a. Such "wrap-up or any consolidated insurance program" is expired, cancelled, terminated or
nullified;

b. The limits of liability of such ''wrap-up or any consolidated insurance program" are
inadequate, impaired, reduced or exhausted; or

c. Insurance coverage under such "wrap-up or any consolidated insurance program" is excluded
or otherwise not provided.

As used in this endorsement, "wrap-up or any consolidated insurance program'' includes an
owner controlled insurance program (OCIP), contractor controlled insurance program (CCIP) or
any other project-specific insurance program covering any insured, entity, project or location.

As it pertains to the policies, we received no information indicating that D.R. Horton and The
Best Turn, Inc. agreed to participate in the project under a WRAP-UP program. To the extent it
is shown that a WRAP-UP or other Owner Controlled Insurance Program was in place Arch
expressly declines coverage pursuant to the terms and conditions of the above exclusion.

All other terms and conditions of this Policy remain unchanged

The above referenced Arch policy also include the following endorsement:

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                               13
  2:20-cv-00654-RMG          Date Filed 02/06/20      Entry Number 1-1         Page 102 of 198




                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Howell, Gibson and Hughes, P.A.
Re: The Retreat at Charleston National Country Club Home Owners Association Inc. v. Winston
    Carlyle Charleston National LLC et al
Date: December 14, 2017



                  CONTRACTOR AND SUBCONTRACTOR EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A -
Bodily Injury and Property Damage Liability, Paragraph 2. Exclusions of Section I -
Coverage B - Personal and Advertising Injury Liability and Paragraph 2. Exclusions of
Section I - Coverage C - Medical Payments:

This insurance does not apply to any "bodily injury'', "property damage", "personal and
advertising injury'', or medical payments arising out of operations of any "contractor or
subcontractor" working directly 01· indirectly on your behalf. This exclusion also applies to your
alleged failure to supervise such "contractor or subcontractor".

For the purposes of this endorsement "contractor or subcontractor" shall mean any contractor or
subcontractor that is hired to do work on your behalf and includes any other contractors or
subcontractors hired by your contractors or subcontractors to work on your behalf.

All other terms and conditions of this Policy remain unchanged

The above referenced Arch policies also include the following endorsement:



The above referenced Arch policy also include the following endorsement:

   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            FUNGI OR BACTERIA EXCLUSION

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A -
Bodily Injury And Property Damage Liability:

       2. Exclusions

       This insurance does not apply to:




                                                14
  2:20-cv-00654-RMG          Date Filed 02/06/20       Entry Number 1-1        Page 103 of 198




                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Howell, Gibson and Hughes, P.A.
Re: The Retreat at Charleston National Country Club Home Owners Association Inc. v. Winston
    Carlyle Charleston National LLC et al
Date: December 14, 2017

               Fungi Or Bacteria

               a. "Bodily irifury" or ''property damage" which would not have occurred, in whole
               or in part, but for the actual, alleged or threatened inhalation of, ingestion of,
               contact with, exposure to, existence of, or presence of, any ''fungi" or bacteria on
               or within a building or structure, including its contents, regardless ofwhether any
               other cause, event, material or product contributed concurrently or in any
               sequence to such irifury or damage.

               h. Any loss, cost or expenses arising out of the abating, testing for, monitoring,
               cleaning up, removing, containing, treating, detoxifYing, neutralizing,
               remediating or disposing of, or in any way responding to, or assessing the effects
               of, ''fungi" or bacteria, by any insured or by any other person or entity.

               This exclusion does not apply to any ''fungi" or bacteria that are, are on, or are
               contained in, a good or product intended for bodily consumption.

B. The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage B -
Personal And Advertising Injury Liability:

       2. Exclusions

       This insurance does not apply to:

               Fungi Or Bacteria

               a. "Personal and advertising irifury" which would not have taken place, in whole
               or in part, but for the actual, alleged or threatened inhalation of, ingestion of,
               contact with, exposure to, existence of, or presence of any ''fungi" or bacteria on
               or within a building or structure, including its contents, regardless of whether any
               other cause, event, material or product ·contributed concurrently or in any
               sequence to such injury.

               b. Any loss, cost or expense arising out of the abating, testing for, monitoring,
               cleaning up, removing, containing, treating, detoxifYing, neutralizing,
               remediating or disposing of, or in any way responding to, or assessing the effects
               of, ''fungi" or bacteria, by any insured or by any other person or entity.

C. The following definition is added to the Definitions Section:

       "Fungi" means any type or form of fungus, including mold or mildew and any
       mycotoxins, spores, scents or byproducts produced or released by fungi.

All other terms and conditions of this Policy remain unchanged




                                                15
  2:20-cv-00654-RMG                             Date Filed 02/06/20   Entry Number 1-1   Page 104 of 198




                                                                                                           ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
To: Howell, Gibson and Hughes, P.A.
Re: The Retreat at Charleston National Country Club Home Owners Association Inc. v. Winston
    Carlyle Charleston National LLC et al
Date: December 14, 2017

Arch expressly reserves their right to apply the terms of the above exclusion.

                                                         CONCLUSION

In sum, there appears to be coverage available for Builders FirstSource-Southeast Group, LLC
under the referenced Arch policy. Arch will reserve its rights under the policy and proceed
accordingly with its handling of this matter. Please note that nothing stated or omitted herein or
any other action or inaction by or on behalf of Arch should be seen as a waiver of the right to
rely on any policy term or condition or provision of applicable law in dete1mining Arch's rights
and obligations.

Arch reserves the right to commence and prosecute any legal action including but not limited to a
declaratory relief action to obtain a judicial determination of whether the policies afford
coverage for any of the claims set forth in this action and of the obligation, if any, of Arch to
defend this action.

Arch will continue its investigation of this matter subject to a strict reservation of rights. Please
advise us if you have any additional information which you would like to provide in supp01t of
your claim. While Arch will at any time re-analyze its position with the presentation of
additional information, it would hope to hear something within 60 days from the date of this
letter. Should anyone claiming coverage fail to submit additional information or documentation
within that time frame, it may consider the tender formally declined for the reasons set f01th
herein.


Thank you for your attention to this matter.


Sincerely,



~     ..................................... -




Dianna O'Shea
Claims Examiner
Empirical Loss Management LLC

/mk




                                                               16
          2:20-cv-00654-RMG             Date Filed 02/06/20           Entry Number 1-1            Page 105 of 198




                                                                                                                                 ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                                                                                           EXHIBIT B

  STOCK COMPANY                         COMMERCIAL LINES POLICY


   \\t          Western World
                   INSURANCE          CROUP
                                                                         POLICY NUMBER: NPP1379743
                                                                          Prior Policy Number:   NPP1354747

 ~ WESTERN WORLD INSURANCE COMPANY             0    TUDOR INSURANCE COMPANY           0   STRATFORD INSURANCE COMPANY

COMMON POLICY DECLARATIONS                                                      SLA# 482773
                                                                  Agent/Broker# 7101
Named Insured and Mailing Address:                                              William P. Pinson Jr.
HURLEY SERVICES LLC                                                             TAPCO Underwriters, Inc.
                                                                                3060 South Church Street
                                                                                Burlington, NC 27215
836 LEBBY STREET

CHARLESTON, SC 29412


Producer:
ROE & ASSOCIATES INSURANCE & FINANCIAL SERVICES
7089 RIVERS AVE

CHARLESTON, SC 29406



Polley Period: (Mo./DayNr.)
                                                 12:01 AM, standard time at your mailing address shown above.
From: 05/15/2014            To:05/15/2015
IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE
AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY
 THIS POLICY CONSISTS OF THE FOLLOWING COVERAGES FOR WHICH A PREMIUM IS INDICATED.
 THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                    Commercial Property Coverage Part                                              $   NOT COVERED
                    Commercial General Liability Coverage Part                                     $   1 044.00
                    Commercial Auto Coverage Part                                                  $ NOT COVERED
                    Commercial Inland Marine Coverage Part                                         $ NOT COVERED
                                                                                                   $
                                                                                                   $
Other Coverages:    Terrorism Risk Insurance Act                                                  $    NOT COVERED
                                                                                                  $
                                                                                                  $
                                                                                                  $
                                                                  TOTAL ADVANCE PREMIUM           $      1,044.00
                                                            Policy Fee                            $       110.00
                                                            Tax                                   $       69.24
                                                                                                  $

Forms and endorsements applying to this policy and
attached at time of Issue:                                                                        $
                                                                                                  $
See Applicable Schedule Of Forms And Endorsements
                                                                                                  $
                                                                               GRAND TOTAL        $     1,223.24
KHALL                                                   Page 1 of 2
                                              COMPANY                                                             wwz:HURLEY 1
          2:20-cv-00654-RMG                Date Filed 02/06/20              Entry Number 1-1               Page 106 of 198




                                                                                                                                            ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                    COMMON POLICY DECLARATIONS (continued)


                                                                               POLICY NUMBER: NPP1379743

  The Named Insured Is:
     Individual       Partnership   X Limited Llablllty Company    I     Organization/Corporation      I I Trust
     Other_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _--1

  Location of Business:                                                   Business Description:
  836 LEBBY STREET, CHARLESTON, SC 29412                                  HANDYMAN




THESE DECLARATIONS TOGETHER WITH THE COVERAGE PART DECLARATIONS, THE COMMON POLICY
CONDITIONS, COVERAGE FORM(S), AND FORMS AND ENDORSEMENTS, IF ANY, COMPLETE THE ABOVE NUMBERED
POLICY.




                          WESTERN WORLD INSURANCE GROUP
                                      Western World Insurance Company
                                         Tudor Insurance Company
                                        Stratford Insurance Company

                                                     Administrative Office
                                                   400 Parson's Pond Drive
                                           Franklin Lakes, New Jersey 07417-2600



We will provide the insurance described in this policy in return for the premium and compliance with all applicable
provisions of this policy. If required by state law, this policy shall not be valid unless countersigned by our authorized
representative.




    ~~
                       Secretary                                                            President




 Countersigned: TAPCO Underwriters, Inc.
                  Burlington, NC                                                 By
                  05/15/14       KHALL
                                                                                                    Authorized Representative




                                                           Page 2 of 2                                                      ww 2:HURLEY 2
        2:20-cv-00654-RMG             Date Filed 02/06/20       Entry Number 1-1                 Page 107 of 198




                                                                                                                                   ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
               SCHEDULE OF FORMS AND ENDORSEMENTS
POLICY NUMBER:                                            NAMED INSURED
NPP1379743                                                HURLEY SERVICES LLC

Form/Endorsement No./Edition Date                 Title   (Note- Titles are indications only. See actual form tor correct name.)
WW230 (08/11)                  COMMON DECLARATIONS PAGE
TAP-CRF (10/12)                CLAIM REPORTING INFORMATION
WW13(06/12)                    CLASSIFICATION LIMITATION
WW615SC(03/ll)                 SOUTH CAROLINA CANCELLATION & NO
IL0017(11/98)                  COMMON POLICY CONDITIONS
IL0021(09/08)                  NUCLEAR ENERGY LIABILITY EXCLUSI
WW232(01/12)                   COMMERCIAL LIABILITY COVERAGE PA
WW1(06/12)                     DEDUCTIBLE ENDORSEMENT
WW183(05/12)                   MINIMUM-EARNED PREMIUM (EXCEPT N
WW192(04/13)                   PREMIUM BASIS END 1 T
WW204A(02/13)                  STANDARD PROVISIONS ENDORSEMENT
WW251(12/94)                   EARTH MOVEMENT EXCL
WW252(09/12)                   LEAD CONTAMINATION EXCL (CONTRAC
WW254(06/12)                   WHEN OTHER INSURANCE APPLIES
WW257(06/12)                   EXCL-INJURY TO INDEP CONTRS
WW258A(06/12)                  NON-CUMULATION OF POLICY LIMITS
WW266(1/96)                    CROSS SUITS EXCLUSION
WW268(03/10)                   CONTINUOUS & PROGRESSIVE AI & PI
WW269(09/12)                   CONTINUOUS & PROGRESSIVE INJURY
WW401(06/12)                   TOTAL ASBESTOS EXCLUSION
WW419(03/10)                   PRIMARY INSURANCE - ADDITIONAL I
WW421(11/13)                   WAIVER OF TRANSFER OF RIGHTS REC
WW424(09/10)                   EXCL OF NUCLEAR/BIOLOGICAL/CHEMI
WW428(06/09)                   ROOFING EXCLUSION-OPS/COMPL OPS
WW456(01/12)                   COMMERCIAL GENERAL LIABILITY AME
CG0001(12/07)                  COMMERCIAL GENERAL LIABILITY COV
CG0068(05/09)                  RECORDING & DISTR OF MATERIAL/IN
CG2139(10/93)                  CONTRACTUAL LIAB LIMITITATION
CG2147(12/07)                  EMPLOYMENT-RELATED PRACTICES EXC
CG2167(12/04)                  FUNGI OR BACTERIA EXCLUSION
CG2173(01/08)                  EXCL-CERT ACTS OF TERROR
CG2186(12/04)                  EXCL-EXTERIOR INSUL/FINISH SYST
CG2187(01/07)                  CONDITIONAL EXCL OF CERTIFIED AC
UTS-246s(8-96)                 CONTRACTORS SPEC COND




                                    ADDITIONAL FORMS AND ENDORSEMENTS




                                      COMPANY                                                                         HURLEY 3
            2:20-cv-00654-RMG                                         Date Filed 02/06/20      Entry Number 1-1                       Page 108 of 198




                                                                                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                                 COMMERCIAL LIABILITY COVERAGE PART
                                                          DECLARATIONS
                                                                                                                Effective Date:       05/15/2011
 Policy Number:      .N""'P;...;;P=1=-37;_;;9"""7.;;..;43;;___ _ __                                                                   12:01 AM, Standard lime




 General Aggregate Limit (Other Than Products-Completed Operations) $                                  2, ooo, ooo
 Products - Completed Operations Aggregate Limit                    $                                  1,000,000         t
 Personal and Advertising Injury Limit                                                             $.1,000,000           Any One Person or Organization
 Each Occurrence Limit                                                                             $·1,000,000

 Damage to Premises Rented to You                                                                  $ 100, ooo            Any One Premises
 Medical Expense Limit                                                                             $ _5~,o_o_o_ _ Any One Person
 Each Professional Incident Limit (if applicable)                                                  $ NOT covERED
  t If the Limit Is shown as Included, Products·Completed Operations are subject to the General Aggregate Limit.

                                                                                                   Rate                                 Advance Premium
                                                                              Premium
           Classification                                    Code No.          Basis       Pr/Co          All Other               Pr/Co                 All Other

Handyman                                                         95625      p Payroll         10.730            32.170            161.00                483.00
                                                                            15,000




ADDITIONAL INSURED & PRIMARY                                                                                                                            250.00
NON-CONTRIBUTORY WORDING -
SEE FORM WW419




WAIVER OF SUBROGATION -                                                                                                                                 150. 00
SEE FORM WW421




                                                                                               Total Advance Premium              $   1, 044. oo




Forms and Endorsements applying to this coverage part and made part of policy at time of issue:

                                                                      See Schedule of Forms and Endorsements



THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND
THE POLICY PERIOD.


                                                                                                                                                   ww232 (HURLEY    4
                                       2:20-cv-00654-RMG        Date Filed 02/06/20          Entry Number 1-1        Page 109 of 198




                                                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
     Policy number NPP1379743
                                                     RATING WORKSHEET                    Inspection Ordered Yes _ No.!_
                                                     TAPCO Underwriters, Inc.            Date Inspection Ordered, _ _ _ __
    Business description: HANDYMAN

    Program? Yes__..! No_ (AMS rate sheet attached)
    GL LIMITS

    General Aggregate                   $    2.000.000

    Products!Completed Operations       $    1.000.000

    Personal and Advertising Injury     $    1.000.000

    Occurrence                          $    1.000.000

    Fire Damage                         $    100,000

    Medical Expense                     $    5,000

    Each Professional Incident Limit    $    NOT COVERED


                                                                                                          Premiums
           Code                   Premium Basis          Products Rate   Prern!Ops Rate              Pr/Co        All Other
          95625            p Payroll        15.000            10.730            32.170                 161.00     483.00

                                                                                                                   250.00

                                                                                                                   150.00




      Company Approval By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      Application Requested       Yes _ _ No~ Application N e e d e d - - - - - - - - - - - - - - - - - - - - - - - - - -
      Additional Comments RATES PER TAPCO E-Z RATE CONTRACTORS PROGRAM [RI
:r:                             RATED SAME AS EXPIRING                                   ~
c
;o
I
                                TAPCO RENEWAL                                            D
rn
-<
(51
          2:20-cv-00654-RMG             Date Filed 02/06/20          Entry Number 1-1              Page 110 of 198




                                                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
  STOCK COMPANY                         COMMERCIAL LINES POLICY

                Western World
                   INSURANCE          GROUP
                                                                          POLICY NUMBER: NPP1354747
                                                                           Prior Policy Number:   NPP1334835

 [Kl   WESTERN WORLD INSURANCE COMPANY          0   TUDOR INSURANCE COMPANY            0   STRATFORD INSURANCE COMPANY

COMMON POLICY DECLARATIONS                                                     SLA# 482773
                                                                 Agent/Broker# 7101
Named Insured and Mailing Address:                                             William P. Pinson Jr.
HURLEY SERVICES LLC                                                            TAPCO Underwriters, Inc.
                                                                               3060 South Church Street
                                                                               Burlington, NC 27215
836 LEBBY STREET

CHARLESTON, SC 29412


Producer:
ROE & ASSOCIATES INSURANCE & FINANCIAL SERVICES
7089 RIVERS AVE

CHARLESTON, SC 29406



Policy Period: (Mo./Day/Yr.)
From: 05/15/2013               To: 05/15/2014                 12:01 AM, standard time at your mailing address shown above.

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE
AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.
 THIS POLICY CONSISTS OF THE FOLLOWING COVERAGES FOR WHICH A PREMIUM IS INDICATED.
 THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                    Commercial Property Coverage Part                                               $ NOT COVERED
                    Commercial General Liability Coverage Part                                      $   1.144.00
                    Commercial Auto Coverage Part                                                   $ NOT COVERED
                    Commercial Inland Marine Coverage Part                                          $ NOT COVERED
                                                                                                    $
                                                                                                    $
Other Coverages:    Terrorism Risk Insurance Act                                                    $ NOT COVERED
                                                                                                    $
                                                                                                    $
                                                                                                    $
                                                                 TOTAL ADVANCE PREMIUM              $   1,144.00
                                                             Policy Fee                             $    100.00
                                                           Tax                                      $     74.64
                                                                                                    $
                                                                                                    $
Forms and endorsements applying to this policy and
attached at time of Issue:                                                                         $
                                                                                                   $
See Applicable Schedule Of Forms And Endorsements
                                                                                                   $
                                                                                 GRAND TOTAL       $    1,318.64

KHALL                                                   Page 1of2                                              WV\'~--   "' ....
                                                COMPANY                                                            HURLEY          6
          2:20-cv-00654-RMG             Date Filed 02/06/20               Entry Number 1-1                Page 111 of 198




                                                                                                                                                  ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                  COMMON POLICY DECLARATIONS (continued)


                                                                              POLICY NUMBER: NPP13547 47

  The Named Insured Is:
     Individual     Partnership    X Limited Liability Company    I     Organization/Corporation      I I Trust


  Location of Business:                                                  Business Description:
  836 LEBBY STREET, CHARLESTON, SC 29412                                HANDYMAN




THESE DECLARATIONS TOGETHER WITH THE COVERAGE PART DECLARATIONS, THE COMMON POLICY
CONDITIONS, COVERAGE FORM(S). AND FORMS AND ENDORSEMENTS, IF ANY, COMPLETE THE ABOVE NUMBERED
POLICY.




                          WESTERN WORLD INSURANCE GROUP
                                     Western World Insurance Company
                                        Tudor Insurance Company
                                       Stratford Insurance Company

                                                    Administrative Office
                                                   400 Parson's Pond Drive
                                           Franklin Lakes, New Jersey 07417-2600



We will provide the insurance described In this policy in return for the premium and compllance with all applicable
provisions of this policy. If required by state law, this policy shall not be valid unless countersigned by our authorized
representative.




    ~~
                     Secretary                                                             President




 Countersigned: TAPCO Underwriters, Inc.
                Burlington, NC                                                  By
                05/07/13       KHALL
                                                                                                   Authorized Representative




                                                          Page 2 of 2                                                      W'\ft'nnn   '"nU..4\


                                                                                                                               HURLEY 7
        2:20-cv-00654-RMG            Date Filed 02/06/20       Entry Number 1-1                 Page 112 of 198




                                                                                                                                   ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
               SCHEDULE OF FORMS AND ENDORSEMENTS
POLICY NUMBER:                                            NAMED INSURED
NPP1354747                                                HURLEY SERVICES LLC

Form/Endorsement No./Edition Date                 Title   (Nole- Titles are indications only. See actual form for correct name.)
WW230 (03/10)                   COMMON DECLARATIONS PAGE
TAP-CRF (10/12)                CLAIM REPORTING INFORMATION
WW13(06/12)                    CLASSIFICATION LIMITATION
WW615SC(03/11)                 SOUTH CAROLINA CANCELLATION & NO
IL0017(11/98)                  COMMON POLICY CONDITIONS
IL0021(09/08)                  NUCLEAR ENERGY LIABILITY EXCLUSI
WW232(01/12)                   COMMERCIAL LIABILITY COVERAGE PA
WW1(06/12)                     DEDUCTIBLE ENDORSEMENT
WW183(05/12)                   MINIMUM-EARNED PREMIUM (EXCEPT N
WW192(07/12)                   PREMIUM BASIS END 1 T
WW204A{02/13)                  STANDARD PROVISIONS ENDORSEMENT
WW251(12/94)                   EARTH MOVEMENT EXCL
WW252(09/12)                   LEAD CONTAMINATION EXCL {CONTRAC
WW254(06/12)                   WHEN OTHER INSURANCE APPLIES
WW257(06/12)                   EXCL-INJURY TO INDEP CONTRS
WW258A(06/12)                  NON-CUMULATION OF POLICY LIMITS
WW266{1/96)                    CROSS SUITS EXCLUSION
WW268(03/10)                   CONTINUOUS & PROGRESSIVE AI & PI
WW269(09/12)                   CONTINUOUS & PROGRESSIVE INJURY
WW401(06/12)                   TOTAL ASBESTOS EXCLUSION
WW419(03/10)                   PRIMARY INSURANCE - ADDITIONAL I
WW421(07/07)                   WAIVER OF TRANSFER OF RIGHTS REC
WW424(09/10)                   EXCL OF NUCLEAR/BIOLOGICAL/CHEM!
WW428(06/09)                   ROOFING EXCLUSION-OPS/COMPL OPS
WW456(01/12)                   COMMERCIAL GENERAL LIABILITY AME
CG0001(12/07)                  COMMERCIAL GENERAL LIABILITY COV
CG0068{05/09)                  RECORDING & DISTR OF MATERIAL/IN
CG2139(10/93)                  CONTRACTUAL LIAB LIMITITATION
CG2147(12/07)                  EMPLOYMENT-RELATED PRACTICES EXC
CG2167{12/04)                  FUNGI OR BACTERIA EXCLUSION
CG2173{01/08)                  EXCL-CERT ACTS OF TERROR
CG2186(12/04)                  EXCL-EXTERIOR INSUL/FINISH SYST
UTS-246s(8-96)                 CONTRACTORS SPEC COND




                                    ADDITIONAL FORMS AND ENDORSEMENTS




                                      COMPANY
                                                                                                                    HURLEY 8
                   2:20-cv-00654-RMG                                     Date Filed 02/06/20      Entry Number 1-1                    Page 113 of 198




                                                                                                                                                                  ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                                        COMMERCIAL LIABILITY COVERAGE PART
                                                                 DECLARATIONS
                                                                                                                    Effective Date: os/1s/2013
   Policy Number;           ""N"'"PP;;.;;1"'"3"""54"'-7;...;4..;.7_ _ _ __                                                          12:01 AM, Standard Time




   General Aggregate Limit (Other Than Products-Completed Operations) $                                    2,000,  ooo
   Products - Completed Operations Aggregate Limit                    $                                    1, ooo, ooo       t
   Personal and Advertising Injury Limit                                                              $.1,000,000            Any One Person or Organization
   Each Occurrence Limit                                                                              $·1,000,000

   Damage to Premises Rented to You                                                                   $ 100,000              Any One Premises
   Medical Expense Limit                                                                              $ 5,000                Any One Person
   Each Professional Incident Limit (if applicable)                   $ NOT covEREo
    t If the Limit Is shown as Included, Products-Completed Operations are subject to the General Aggregate Limit.
.J?-kefii111li
 ~ -~"- .. ~·-- ., ffl
                       ,·
                                                                                                       Rate                            Advance Premium
                                                                                 Premium
                Classification                                     Code No.       Basis       Pr/Co           All other           Pr/Co              All Other

Handyman                                                               95625   p Payroll         10. 730            32.170         161.00             483.00
                                                                               15,000




ADDITIONAL INSURED & PRIMARY                                                                                                                          250.00
NON·CONTRIBU'.rORY WORDING -
SEE FORM WW419




WAIVER OF SUBROGATION -                                                                                                                               250.00
SEE FORM WW421




                                                                                                  Total Advance Premium           $   1,144.00


                                                                                                   =r- .,     -~     - .•
Forms and Endorsements applying                                to this coverage part and made part of policy at time of issue:

                                                                        See Schedule of Forms and Endorsements



THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND
THE POLICY PERIOD.


                                                                                                                                                 ww 23:HURLEY 9
                                        2:20-cv-00654-RMG        Date Filed 02/06/20           Entry Number 1-1      Page 114 of 198




                                                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
      Policy number NPP1354747
                                                       RATING WORKSHEET                Inspection Ordered Yes _ No~
                                                       TAPCO Underwriters, Inc.        Date Inspection Ordered_ _ _ __
      Business description: HANDYMAN

      Program? Yes__! No_ (AMS rate sheet attached)
      GL LIMITS

      General Aggregate                   $    2.000.000

      ProductsfCompleted Operations       $    1.000.000

      Personal and Advertising Injury     $    1,000,000

      Occurrence                          $    1.000.000

                                          $    100,000
      Fire Damage

      Medical Expense                     $    5,000

      Each Professional Incident Limit    $    NOT COVERED

                                                                                                          Premiums
             Code                   Premium Basis          Products Ra1e    Prem/Ops Rate            Pr/Co        All Other
            95625            p Payroll        15,000            10.730            32.170               161.00     483.00
                                                                                                                   250.00

                                                                                                                   250.00




      Company Approval By_~~~~~~~~~~~~~~~~
      Application Requested Yes _ _ No~ Application N e e d e d - - - - - - - - - - - - - - - - - - - - - - - - - -
= Additional Comments             RATES PER TAPCO E-Z RATE CONTRACTORS PROGRAM cg]
§§                                RATEDSAMEASEXPIRING                          ~
5                                 ~~~                                                      D
I-'
=
           2:20-cv-00654-RMG           Date Filed 02/06/20          Entry Number 1-1             Page 115 of 198




                                                                                                                                 ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
  STOCK COMPANY                         COMMERCIAL LINES POLICY

                   Western World
                   INSURANCE          GROUP
                                                                        POLICY NUMBER: NPP1334835
                                                                         Prior Policy Number:   NEW
                                                                                                ........;..~~~~~~~-




 (Kl   WESTERN WORLD INSURANCE COMPANY         0    TUDOR INSURANCE COMPANY          0   STRATFORD INSURANCE COMPANY

COMMON POLICY DECLARATIONS                                                     SLA# 482773
                                                                 Agent/Broker# 7101
Named Insured and Mailing Address:                                             Wiiiiam P. Pinson Jr.
HURLEY SERVICES LLC                                                            TAPCO Underwriters, Inc.
                                                                               3060 South Church Street
                                                                               Burlington, NC 27215
201 SPARKLEBERRY LANE
                                                                        THIS COMPANY HAS BEEN APPROVED BY THE
LADSON, SC 29456                                                     blRl::CTOR OR HIS DESIGNEE OF THE SOUTH
                                                                     CAROLINA DEPARTMENT OF INSURANCE TO
                                                                     WRITE BUSINESS IN THIS STATE AS AN ELIGIBLE
Producer:
                                                                     SURPLUS LINES INSURER, BUT IT IS NOT
                                                                     AFFORDED GUARANTY FUND PROTECTION.
ROE & ASSOCIATES INSURANCE & FINANCIAL SERVICES
7089 RIVERS AVE

CHARLESTON, SC 29406



Polley Period: (Mo./Day/Yr.)
From: 05/15/2012               To:OS/15/2013                 12:01 AM, standard time at your mailing address shown above.

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE
AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY
 THIS POLICY CONSISTS OF THE FOLLOWING COVERAGES FOR WHICH A PREMIUM IS INDICATED.
 THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                    Commercial Property Coverage Part                                             $ NOT COVERED
                    Commercial General Liability Coverage Part                                    $   1144.00
                    Commercial Auto Coverage Part                                                 $
                                                                                                  $
                                                                                                  $
                                                                                                  $
Other Coverages:    Terrorism Risk Insurance Act                                                  $ NOT COVERED
                                                                                                  $
                                                                                                  $
                                                                                                  $
                                                                 TOTAL ADVANCE PREMIUM            $   1,144.00
                                                           Policy Fee                             $    100.00
                                                           Tax                                    $    74.64
                                                                                                  $
                                                                                                  $
Forms and endorsements applying to this policy and
attached at time of issue:                                                                        $
                                                                                                  $
See Applicable Schedule Of Forms And Endorsements
                                                                                                  $
                                                                              GRAND TOTAL         $   1,318.64
JENIF184                                                Page 1of2                                              w··--- ··-·· ..
                                               COMPANY                                                           HURLEY 11
          2:20-cv-00654-RMG                   Date Filed 02/06/20            Entry Number 1-1                Page 116 of 198




                                                                                                                                                 ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                     COMMON POLICY DECLARATIONS (continued)


                                                                                 POLICY NUMBER: NPP1334835

  The Named Insured Is:
     Individual       Partnership     X Limited Liability Company    I     Organization/Corporation      I I Trust
  =Other   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~--!




  Location of Business:                                                     Business Description:
  201 SPARKLEBERRY LANE, LADSON, SC 29456                                   HANDYPERSON




THESE DECLARATIONS TOGETHER WITH THE COVERAGE PART DECLARATIONS, THE COMMON POLICY
CONDITIONS, COVERAGE FORM(S), AND FORMS AND ENDORSEMENTS, IF ANY, COMPLETE THE ABOVE NUMBERED
POLICY.




                          WESTERN WORLD INSURANCE GROUP
                                        Western World Insurance Company
                                           Tudor Insurance Company
                                          Stratford Insurance Company

                                                        Administrative Office
                                                      400 Parson's Pond Drive
                                              Franklin Lakes, New Jersey 07417-2600



We will provide the insurance described in this policy in return for the premium and compliance with all applicable
provisions of this policy. If required by state law, this policy shall not be valid unless countersigned by our authorized
representative.




    ~~
                       Secretary                                                              President




 Countersigned: TAPCO Underwriters, Inc.
                  Burlington, NC                                                   By
                  05/23/12         JENIF184
                                                                                                      Authorized Representative




                                                             Page 2 of 2                                                      w···--- ·-··· ..
                                                                                                                                  HURLEY 12
        2:20-cv-00654-RMG             Date Filed 02/06/20       Entry Number 1-1                Page 117 of 198




                                                                                                                                   ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
               SCHEDULE OF FORMS AND ENDORSEMENTS
POLICY NUMBER:                                            NAMED INSURED
NPP1334835                                                HURLEY SERVICES LLC

Form/Endorsement No./Editlon Date                 Title   (Note- Titles are indications only. See actual form for correct name.)
WW230 (03/10)                  COMMON DECLARATIONS PAGE
WW13(09/10)                    CLASSIFICATION LIMITATION
WW615SC(03/11)                 SOUTH CAROLINA CANCELLATION & NO
IL0017(11/98)                  COMMON POLICY CONDITIONS
IL0021{09/08)                  NUCLEAR ENERGY LIABILITY EXCLUSI
WW232(01/12)                   COMMERCIAL LIABILITY COVERAGE PA
WW1(09/10)                     DEDUCTIBLE ENDORSEMENT
WW183(03/ll)                   MINIMUM-EARNED PREMIUM (EXCEPT N
WW192(10/10)                   PREMIUM BASIS END'T
WW204A(09/10)                  STANDARD PROVISIONS ENDORSEMENT
WW248(08/04)                   CONDO/THOUSE PROD/COMP OP EXCL
WW251(12/94)                   EARTH MOVEMENT EXCL
WW252(03/10)                   LEAD CONTAMINATION EXCL (CONTRAC
WW254(03/10)                   WHEN OTHER INSURANCE APPLIES
WW257(09/07)                   EXCL-INJURY TO INDEP CONTRS
WW258A(03/10)                  NON-CUMULATION OF POLICY LIMITS
WW266(1/96)                    CROSS SUITS EXCLUSION
WW268(03/10)                   CONTINUOUS & PROGRESSIVE AI & PI
WW269(03/10)                   CONTINUOUS & PROGRESSIVE INJURY
WW401(03/10)                   TOTAL ASBESTOS EXCLUSION
WW419(03/12)                   PRIMARY INSURANCE - ADDITIONAL I
WW421(07/07)                   WAIVER OF TRANSFER OF RIGHTS REC
WW424(09/10)                   EXCL OF NUCLEAR/BIOLOGICAL/CHEMI
WW428(06/09)                   ROOFING EXCLUSION-OPS/COMPL OPS
WW456(01/12)                   COMMERCIAL GENERAL LIABILITY AME
CG0001(12/07)                  COMMERCIAL GENERAL LIABILITY COV
CG0068(05/09)                  RECORDING & DISTR OF MATERIAL/IN
CG2139(10/93)                  CONTRACTUAL LIAB LIMITITATION
CG2147(12/07)                  EMPLOYMENT-RELATED PRACTICES EXC
CG2167(12/04)                  FUNGI OR BACTERIA EXCLUSION
CG2173(01/08)                  EXCL-CERT ACTS OF TERROR
CG2186(12/04)                  EXCL-EXTERIOR INSUL/FINISH SYST
UTS-246s(8-96)                 CONTRACTORS SPEC COND




                                    ADDITIONAL FORMS AND ENDORSEMENTS




                                      COMPANY
                                                                                                                   HURLEY 13
            2:20-cv-00654-RMG                              Date Filed 02/06/20     Entry Number 1-1                    Page 118 of 198




                                                                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                              COMMERCIAL LIABILITY COVERAGE PART
                                                       DECLARATIONS
                                                                                                    Effective Date:    os/1s/~012
 Policy Number: .;;.;N"'"'PP;;..;;1=:>"'"H;:.;:a=~"'"s- - - - -                                                        12:01 AM, Standard Ttrne



 COMMERCIAL GENERAL LIABILITY· .LIMITS OF INSURANCE

  General Aggregate Limit (Other Than Products-Completed Operations) $                      2,000,\10\l

  Products - Completed Operations Aggregate Limit                    $                      1,000,000         t
  Personal and Advertising Injury Limit                                                 $.1,000,000           Any One Person or Organization
 Each Occurrence Limit                                                                  $·1 000 000

 Damage to Premises Rented to You                                                       $ 100,000             Any One Premises
 Medical Expense Limit                                                                  $   5,000             Any One Person
 Each Professional Incident Limit (if applicable)                     NOT COVERl':D     $
  t If the Limit Is shown as Included, Products-Completed Operations are subject to the General Aggregate Limit.
 PREMIUM
                                                                                        Rate                             Advance Premium
                                                                    Premium
           Classification                             Code No.       Basis      Pr/Co           All Other             Pr/Co                All other
                                                                                            I                                       I
Handyman                                                 9562~    p 1?a1•roll     10. 720            32.180           161. 00              483,00
                                                                  15,000




                                                                                                                                           ~50.00
l?R.!MAil.Y INSUR.ANCE - ADOITlONAL
INSURED • SEE FORM W\'1419




                                                                                                                                           250.00
WAIVER OF SUBROGATION •
SEE l'ORN WW42l




                                                                                   Total Advance Premium              $ 1,144.00

FORMS AND ENDORSEMENTS
Forms and Endorsements applying to this coverage part and made part of policy at time of issue:

                                                          See Schedule of Forms and Endorsements



THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND
THE POLICY PERIOD.


                                                                                                                                        ww2:HURLEY 14
                                          2:20-cv-00654-RMG        Date Filed 02/06/20         Entry Number 1-1     Page 119 of 198




                                                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
        Policy number NPP1334835
                                                         RA TING WORKSHEET               Inspection Ordered Yes _ No...!_
                                                         TAPCO Underwriters, Inc.        Date Inspection Ordered _ _ _ __
        Business description: HANDYPERSON

        Program? Yes__! No_ (AMS rate sheet attached)
        GL LIMITS

        General Aggregate                   $    2.000.000

        Products/Completed Operations       $    1.000.000

        Personal and Advertising Injury     $    1,000,000

        Occurrence                          $    1.000.000

        Fire Damage                         $    100,000

        Medical Expense                     $    5,000

        Each Professional Incident Limit    $    NOT COVERED


                                                                                                          Premiums
               Code                   Premium Basis          Products Rate    Prem/Ops Rate          Pr/Co       All other
              95625            p Payroll        15,000            10.720            32.180             161.00     483.00

                                                                                                                  250.00

                                                                                                                  250.00




        Company Approval By __________________
        Application Requested         Yes _ _ No _x_ Application N e e d e d - - - - - - - - - - - - - - - - - - - - - - - - - - -
:::c Additional Comments RATES PER TAPCO E-Z RATE CONTRACTORS PROGRAM                        CE]
§3                                  RATED SAME AS EXPIRING                                   D
5                                   ~00~~                                                    ~
f---'
(Tl
       2:20-cv-00654-RMG              Date Filed 02/06/20          Entry Number 1-1      Page 120 of 198




                                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                    HOWELL, GIBSON AND HUGHES, P.A.
                                         ATTORNEYS AT LAW
                                                    Post Office Box 40
                                           Beaufort, South Carolina 29901-0040               25 RUE DU BOIS
STEPHEN P. HUGHES
                                                                                             LADY'S ISLAND
PATRICK M. HIGGINS*                                www.hghpa.com                      BEAUFORT, SOUTH CAROLINA 29907
ROBERT W. ACHURCH III *
DAVIDS. BLACK
MARY BASS LOHR
                                                                                         TELEPHONE: 843 - 522-2400
THOMAS A. BENDLE, JR.
                                                                                         FAX NUMBER: 843 - 522-2429
                                                                                         E-Mail: sphughes@hghpa.com
                                                                                        WRITER'S DIRECT: 843-522-2414
MATT WILLIAMS
WILLIAM H. COX, III


JAMES S. GIBSON, JR.*
    Of Counsel

*Certified Mediator



       VIA US MAIL
       June 14, 2017

       Western World Insurance Group
       300 Kimball Drive, Suite 300
       Parsippany, NJ 07054

        Re:           The Retreat at Charleston National Country Club Home Owners
                      Association, Inc., et al vs. Winston Carlyle Charleston National, LLC,
                      Builders FirstSource-Southeast Group, LLC, etc.
                      Civil Action No.:     2016-CP-10-03783
                      Pending:              Court of Common Pleas, Charleston County, SC
                      Project Name:         The Retreat at Charleston National Country Club,
                                            National Drive, Mt. Pleasant, SC 29466
                      Your Insured:         WS Contractors, LLC
                      Liability Carrier:    Western World Insurance Group
                      Our File No.:         11981 SPH

       To Whom It May Concern:

       This firm has been retained to represent the interests of Builders FirstSource-
       Southeast Group, LLC, in connection with the defense of its interests against
       those claims asserted, in the captioned action, by Amended Complaint of the
       Plaintiffs, The Retreat at Charleston National Country Club Home Owners
       Association, Inc. and The Retreat at Charleston National Country Club Horizontal
       Property Regime. By that action, the Plaintiffs have sought recovery of damages
       allegedly occasioned by deficiencies in the design, development, construction,
       and/or component materials of The Retreat at Charleston National Country Club,
       townhome/condominium project, in Charleston County, South Carolina.
       Damages, as asserted by the Plaintiffs, include damages purportedly relating to
       alleged defects in framing, inclusive of the installation of windows and doors at all
       or a portion of the project. A review of the relevant subcontract agreements
       reveals that your insured, WS Contractors, LLC, was responsible for performing
       this work.
2:20-cv-00654-RMG       Date Filed 02/06/20    Entry Number 1-1     Page 121 of 198




                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
The relevant subcontract agreements, as executed between Builders
FirstSource-Southeast Group, LLC, as "Contractor", and WS Contractors, LLC,
as "Subcontractor", required that Builders FirstSource-Southeast Group, LLC be
designated as an additional insured, for ongoing and completed operations,
under any comprehensive general liability policy or policies issued in favor of WS
Contractors, LLC in connection with its services at The Retreat at Charleston
National Country Club project. The subcontract agreements further required that
coverage afforded to Builders FirstSource-Southeast Group, LLC, as an
additional insured, be primary for any claim associated with, arising out of, or in
any way related to, the work performed at The Retreat at Charleston National
Country Club.       The subcontract agreements further required that WS
Contractors, LLC to indemnify and hold harmless Builders FirstSource-Southeast
Group, LLC against claims arising out of the subcontractor's acts or omissions.

Moreover, it is my understanding that the relevant policies issued in favor of WS
Contractors, LLC in fact identified Builders FirstSource-Southeast Group, LLC as
an additional insured thereunder. Those policies include (perhaps among
others), the following:

Western World Insurance Group
      Policy# - NPP1396038
      Effective November 20, 2014 through November 20, 2015

       Policy# - NPP1367611
       Effective November 20, 2013 through November 20, 2014

       Policy# - NPP1324654
       Effective November 20, 2011 through November 20, 2013

Please consider this correspondence as a formal demand, on behalf of Builders
FirstSource-Southeast Group, LLC, that WS Contractors, LLC defend, indemnify,
and hold harmless Builders FirstSource-Southeast Group, LLC from and against
any and all liability, loss, or damage arising out of defects and/or deficiencies in
performance of the work by WS Contractors, LLC, at The Retreat at Charleston
National Country Club townhome/condominium project, specifically to include
claims relating to and/or arising out of the acts and/or omissions of WS
Contractors, LLC. Additionally, please consider this as a formal demand, on
behalf of Builders FirstSource-Southeast Group, LLC, that all insurers of WS
Contractors, LLC, from the date of the subcontract agreements between Builders
FirstSource-Southeast Group, LLC, as "Contractor", and WS Contractors, LLC as
"Subcontractor" (dated December 31, 2009 and September 24, 2012), whether
or not such insurers are identified hereinabove, undertake the defense and
indemnification of Builders FirstSource-Southeast Group, LLC, as an additional
insured, against those claims asserted in the above referenced litigation. Copies
2:20-cv-00654-RMG      Date Filed 02/06/20   Entry Number 1-1    Page 122 of 198




                                                                                   ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
of the referenced Subcontracts are enclosed herewith, together with the related
Certificates of Insurance.

In the event that this correspondence has failed to reach the proper person or
entity, I would appreciate your cooperation in forwarding this correspondence to
such appropriate department or person within Western World Insurance Group,
for responsive action. Please contact me upon your receipt of this demand, so
that we may coordinate the participation of Western World Insurance Group in
providing a defense and indemnity in favor of Builders FirstSource-Southeast
Group, LLC in the captioned litigation.

Yours truly,

HOWELL, GIBSON AND HUGHES, P.A.



Stephen P. Hughes

SPH/hw

Enclosure
             2:20-cv-00654-RMG       Date Filed 02/06/20       Entry Number 1-1        Page 123 of 198




                                                                                                                   ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Sells, Leslie Wright

 From:                Greg Risco
 Sent:                6/23/2017 12:16 PM
 To:                  Stephen P. Hughes
 CC:
 BCC:


Attachments:

 Priority:            Normal
 Request:             None
 Security:            Normal
 Deliver After        O days(s)
 Subject:             The Retreat at Charleston Natl CC Your Client: Builders FirstSource Y# 11981 SPH Our lnsd:
                      Hurley Services 0# 132272


Good Afternoon Stephen:



Western World Insurance Company, as the commercial general liability insurance carrier for
Hurley Services LLC, acknowledges receipt of your tender letter dated June 14, 2017. Your letter
is our first notice of any incident. Kindly provide a copy of the following documents:



 1)           Copy of the original & amended S&C

2)            Copy of the third party S&C filed against our insured

3)            HO matrix

4)            Copy of the contracts &/or invoices between our mutual clients

5)      Tract & lot numbers that correlate the addresses in the complaint with the tract
numbers in the subcontracts

6)            Identify damages implicating W & S's work

7)            Copy of the defect list & cost of repair estimates

8)            Copy of any expert reports generated to date



Please note this is a separate request & file as I previously have spoken to you about W&S
Contractors who is also involved in this matter.
        2:20-cv-00654-RMG      Date Filed 02/06/20    Entry Number 1-1     Page 124 of 198




                                                                                                   ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Your immediate attention in providing these specifics will be greatly appreciated. Thank you!




Image


Greg Risco
Western World Claims I Claims Consultant
Western World Insurance Group
P: +1 (201) 847-2801
g. risco@westernworld.com <mailto:g.risco@westernworld .com>
www.westernworld.com




This communication and any attachment thereto may contain confidential and proprietary
material of Western World Insurance Group or others, the unauthorized disclosure of which to
third parties may cause permanent and irremediable damage.
If you believe you received this communication in error, please contact the sender and delete it
from any computer and other electronic devices on which it may have been stored. Thank you.
          2:20-cv-00654-RMG           Date Filed 02/06/20          Entry Number 1-1   Page 125 of 198




                                                                                                                   ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                     HOWELL, GIBSON AND HUGHES, P.A.
STEPHEN P. HUGHES                              ATTORNEYS AT LAW                          25 RUE DU BOIS
PATRICK M. HIGGINS*
ROBERT W. ACHURCH III *                            Post Office Box 40                     LADY'S ISLAND
DAVIDS. BLACK                              Beaufort, South Carolina 29901-0040    BEAUFORT, SOUTH CAROLINA 29907
MARY BASS LOHR                                      www.hghpa.com
THOMASA. BENDLE, JR.
                                                                                      TELEPHONE: 843 - 522-2400
                                                                                      FAX NUMBER: 843 - 522-2429
MATT WILLIAMS
WILLIAM H. COX, III


JAMES S. GIBSON, JR. *
   Of Counsel

*Certified Mediator
                                                  June 28, 2017
          VIA EMAIL ONLY

           Mr. Greg Risco
           Western World Insurance
           300 Kimball Drive, Suite 300
           Parsippany, NJ 07054

           Re:        The Retreat at Charleston National Country Club Home Owners
                      Association, Inc., et al vs. Winston Carlyle Charleston National, LLC,
                      Builders FirstSource-Southeast Group, LLC, etc.
                      File No:      11981 SPH
                      Civil Action: 2016-CP-10-03783
                      Your Insured: Hurley Services, LLC

           Dear Mr. Risco:

           I am responding to your email dated June 23, 2017 requesting documents
           relating to Western World Insurance Company's insured Hurley Services, LLC
           and the above referenced matter.

           Attached hereto are the summons and complaint and the subcontract between
           Builders FirstSource and Hurley Services, LLC. Additionally, in the subcontract
           attachments are the certificates of insurance provided from Hurley Services to
           Builders FirstSource for the underlying project.

           We are not in possession of a homeowner's matrix at this time, but will provide
           one once we obtain relevant information.

           Additionally, we are not in possession of any documents from the Plaintiffs in this
           matter and will provide them as the information becomes available to us.

           Should you have any question or comment as to any matters set forth herein,
           please feel free to contact me at your convenience.

           Sincerely,
2:20-cv-00654-RMG     Date Filed 02/06/20   Entry Number 1-1   Page 126 of 198




                                                                                 ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                    -2-

HOWELL, GIBSON AND HUGHES, P.A

 s/Witt

William H. Cox, Ill

WHC/whc
           2:20-cv-00654-RMG          Date Filed 02/06/20       Entry Number 1-1         Page 127 of 198




                                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Reception

Subject:                         FW: Retreat at Charleston Natl vs. Builders FirstSource & Hurley Services LLC WW#
                                 132272

PM Message ID:                   404092




From: Greg Risco [mailto:g.risco@westernworld.com]
Sent: Monday, August 07, 2017 8:33 AM
To: Witt Cox
Subject: Retreat at Charleston Natl vs. Builders FirstSource & Hurley Services LLC WW# 132272



Good Morning Witt:



In follow up to my prior request, please provide the following:



1)    Copy of the   3rd   party S & C filed against my insured & proof ofcservice if executed

2)    HO matrix

3)    Copy of Hurley invoices for work performed

4)   Tract & lot numbers that correlate the addresses I the complaint with the tract numbers in the
subcontracts

5)    Identify damages implicating Hurley's work

6)    Copy of the defect list & cost of repair estimates

7)    Copy of any expert reports generated to date



We have been unable to locate the insured & my information is that he left several years ago &
returned to Brazil. Does Builders FirstSource have their own insurance that is providing coverage for
this loss? Please advise on all of the above. Thank you!




                                                          1
         2:20-cv-00654-RMG       Date Filed 02/06/20    Entry Number 1-1     Page 128 of 198




                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Image


Greg Risco
Western World Claims I Claims Consultant
Western World Insurance Group
P: +1 (201) 847-2801
g.risco@westernworld.com <mailto:g.risco@westernworld.com>
www.westernworld.com




This communication and any attachment thereto may contain confidential and proprietary material of
Western World Insurance Group or others, the unauthorized disclosure of which to third parties may
cause permanent and irremediable damage.
If you believe you received this communication in error, please contact the sender and delete it from
any computer and other electronic devices on which it may have been stored. Thank you.




                                                  2
          2:20-cv-00654-RMG            Date Filed 02/06/20         Entry Number 1-1      Page 129 of 198




                                                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                    HOWELL, GIBSON AND HUGHES, P.A.
STEPHEN P. HUGHES                              ATTORNEYS AT LAW
PATRICKM. HIGGINS*                                                                       25 RUE DU BOIS
ROBERT W. ACHURCH III*                             Post Office Box 40                     LADY'S ISLAND
DAVIDS. BLACK                              Beaufort, South Carolina 29901-0040    BEAUFORT, SOUTH CAROLINA 29907
MARY BASS LOHR                                      www.hghpa.com
THOMAS A. BENDLE, JR.
                                                                                      TELEPHONE: 843 - 522-2400
                                                                                      FAX NUMBER: 843 - 522-2429
MATT WILLIAMS                                                                       WRITER'S EMMail: \vc~1~rifhgl1p~t,i:,:1)nl
WILLIAM H. COX, III                                                               PARALEGAL'S EMMail: b_gih'_b{{LfLt.thI.M·_!c:·OJn
                                                                                     WRITER'S DIRECT: 843-522-2413

JAMES S. GIBSON, JR.*
   Of Counsel

*Certified Mediator
                                                  August 7, 2017
          VIA EMAIL ONLY

           Mr. Greg Risco
           Western World Insurance
           300 Kimball Drive, Suite 300
           Parsippany, NJ 07054

           Re:        The Retreat at Charleston National Country Club Home Owners
                      Association, Inc., et al vs. Winston Carlyle Charleston National, LLC,
                      Builders FirstSource-Southeast Group, LLC, etc.
                      File No:      11981 SPH
                      Civil Action: 2016-CP-10-03783
                      Your Insured: Hurley Services, LLC

           Dear Greg:

           I am responding to your email dated August 7, 2017 requesting documents
           relating to Western World Insurance Company's insured Hurley Services, LLC
           and the above referenced matter.

           Attached hereto is Builders FirstSource's third-party summons and complaint in
           the above referenced matter. Also attached is a list of the street addresses
           provided by Plaintiffs' counsel for the above referenced matter.

           We are not in possession of any documents from the Plaintiffs (homeowner's
           matrix, defect list, cost of repair estimates, expert reports, etc.) in this matter, but
           will provide them as the information becomes available to us.

           If you will recall, the Plaintiffs have sought recovery of damages allegedly
           occasioned by deficiencies in the design, development, construction, and/or
           component materials of The Retreat at Charleston National Country Club,
           townhome/condominium project, in Charleston County, South Carolina.
           Damages, as asserted by the Plaintiffs, include damages purportedly relating to
           alleged defects in framing, inclusive of the installation of windows and doors at all
           or a portion of the project. A review of the relevant subcontract agreements
2:20-cv-00654-RMG       Date Filed 02/06/20   Entry Number 1-1      Page 130 of 198




                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                        -2-

reveals that your insured, Hurley Services, Inc., was responsible for performing
this work.

The relevant subcontract agreements, as executed between Builders
FirstSource-Southeast Group, LLC, as "Contractor", and Hurley Services, Inc., as
"Subcontractor", required that Builders FirstSource-Southeast Group, LLC be
designated as an additional insured, for ongoing and completed operations,
under any comprehensive general liability policy or policies issued in favor of
Hurley Services, Inc. in connection with its services at The Retreat at Charleston
National Country Club project.

The subcontract agreements further required that coverage afforded to Builders
FirstSource-Southeast Group, LLC, as an additional insured, be primary for any
claim associated with, arising out of, or in any way related to, the work performed
at The Retreat at Charleston National Country Club.                The subcontract
agreements further required that Hurley Services, Inc. indemnify and hold
harmless Builders FirstSource-Southeast Group, LLC against claims arising out
of the subcontractor's acts or omissions.

Moreover, it is my understanding that the relevant policies issued in favor of
Hurley Services, Inc. in fact identified Builders FirstSource-Southeast Group, LLC
as an additional insured thereunder. Those policies include (perhaps among
others), the following:

Western World Insurance Company
Policy#     NPP 1379743
Effective   05/15/2014 - 05/15/2015

Policy#       NPP 1354747
Effective     05/15/2013 - 05/15/2014

Policy#       NPP 1334835
Effective     05/15/2012 - 05/15/2013

Policy#       HIHCZ
Effective     05/15/2012 - 05/15/2013

Please consider this correspondence as a reminder of our formal demand, on
behalf of Builders FirstSource-Southeast Group, LLC, that Hurley Services, Inc.
defend, indemnify, and hold harmless Builders FirstSource-Southeast Group,
LLC from and against any and all liability, loss, or damage arising out of defects
and/or deficiencies in performance of the work by Hurley Services, Inc., at The
Retreat at Charleston National Country Club townhome/condominium project,
specifically to include claims relating to and/or arising out of the acts and/or
omissions of Hurley Services, Inc.. Additionally, please consider this as a
reiteration of our formal demand, on behalf of Builders FirstSource-Southeast
2:20-cv-00654-RMG      Date Filed 02/06/20   Entry Number 1-1     Page 131 of 198




                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                      -3-

Group, LLC, that all insurers of Hurley Services, Inc., from the date of the
subcontract agreements between Builders FirstSource-Southeast Group, LLC, as
"Contractor", and Hurley Services, Inc. as "Subcontractor" (dated December 18,
2014), whether or not such insurers are identified hereinabove, undertake the
defense and indemnification of Builders FirstSource-Southeast Group, LLC, as
an additional insured, against those claims asserted in the above referenced
litigation. Copies of the referenced Subcontracts are enclosed herewith, together
with the related Certificates of Insurance.

Should you have any question or comment as to any matters set forth herein,
please feel free to contact me at your convenience.

Sincerely,

HOWELL, GIBSON AND HUGHES, P.A

 s/Witt

William H. Cox, Ill

WHC/whc
             2:20-cv-00654-RMG          Date Filed 02/06/20        Entry Number 1-1        Page 132 of 198




                                                                                                               ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Hart, Quinn K.

 From:                   Greg Risco
 Sent:                   8/9/2017 08:22 AM
 To:                     Witt Cox
 CC:                     Cece A Boyne; Stephen P. Hughes
 BCC:

 Attachments:

 Priority:               Normal
 Request:                None
 Security:               Normal
 Deliver After           0 days(s)
 Subject:                RE: {Matter No.[11981 SPH]}{Retreat at Charleston National vs Builders FirstSource}


 Good Morning Witt:



 Has the     3rd   party complaint been served on Hurley Services yet? If so, please provide proof of
 service.



 The subcontract agreements provided are not job specific. Do you have any invoices or other
 documents to indicate which units Hurley worked on?



 Please advise. Thank you for your continued assistance with this matter




 Image


 Greg Risco
 Western World Claims I Claims Consultant
 Western World Insurance Group
 P: +1 (201) 847-2801

 www.westernworld.com
        2:20-cv-00654-RMG              Date Filed 02/06/20          Entry Number 1-1     Page 133 of 198




                                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                     HOWELL, GIBSON AND HUGHES, P.A.
                                          ATTORNEYS AT LAW
                                                     Post Office Box 40
                                           Be'aufort, South Carolina 29901-0040           25 RUE DU BOIS
STEPHEN P, HUGHES
                                                                                          LADY'S ISLAND
PATRICKM. HIGGINS*                                 www.hghpa.com                   BEAUFORT, SOUTH CAROLINA 29907
ROBERT W. ACHURCH III *
DAVID S. BLACK
MARY BASS LOHR
                                                                                        TELEPHONE: 843 - 522-2400
THOMAS A. BENDLE, JR.
                                                                                        FAX NUMBER: 843 - 522-2429
                                                                                        E-Mail: sphughes@hghpa.com
                                                                                       WRITER'S DIRECT: 843-522-2414
MATT WILLIAMS
WILLIAM H. COX, III


JAMES S. GIBSON, JR.*
    Of Counsel

* Certified Mediator

        BY PERSONAL SERVICE
        August 9, 2017

        Giovanni Mendes
        Hurley Services, Inc.

        Re:            The Retreat at Charleston National Country Club Home Owners
                       Association, Inc., et al vs. Winston Carlyle Charleston National, LLC,
                       Builders FirstSource-Southeast Group, LLC, etc.
                       Civil Action No.:     2016-CP-10-03783
                       Pending:              Court of Common Pleas, Charleston County, SC
                       Project Name:         The Retreat at Charleston National Country Club,
                                             National Drive, Mt. Pleasant, SC 29466
                       Our File No:          11981 SPH

        To Whom It May Concern:

        This firm has been retained to represent the interests of Builders FirstSource-
        Southeast Group, LLC, in connection with the defense of its interests against
        those claims asserted, in the captioned action, by Amended Complaint of the
        Plaintiffs, The Retreat at Charleston National Country Club Home Owners
        Association, Inc. and The Retreat at Charleston National Country Club Horizontal
        Property Regime. By that action, the Plaintiffs have sought recovery of damages
        allegedly occasioned by purported deficiencies in the design, development,
        construction, and/or component materials of structures within The Retreat at
        Charleston National Country Club, townhome/condominium project, in
        Charleston County, South Carolina. Damages, claimed by the Plaintiffs, include
        those purportedly relating to alleged improper installation of framing, including
        installation of windows and doors, during original construction. A review of the
        relevant subcontract agreements reveals Hurley Services, Inc. was responsible
        for performing this work.

        The relevant subcontract agreements, as executed between Builders
        FirstSource-Southeast Group, LLC, as "Contractor", and Hurley Services, Inc. as
2:20-cv-00654-RMG      Date Filed 02/06/20    Entry Number 1-1      Page 134 of 198




                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                         2


"Subcontractor", required that Builders FirstSource-Southeast Group, LLC be
designated as an additional insured, for completed operations, under any
comprehensive general liability policy or policies issued in favor of Hurley
Services, Inc., in connection with its services at the subject premises. The
subcontract agreements further required that coverage afforded to Builders
FirstSource-Southeast Group, LLC, as an additional insured, be primary for any
claim associated with, arising out of, or in any way related to, the work performed
at The Retreat at Charleston National Country Club. The subcontract agreement
further required that Hurley Services, Inc. indemnify and hold harmless Builders
FirstSource-Southeast Group, LLC against claims arising out of the
subcontractor's acts or omissions.

It is my understanding that the relevant policies issued in favor of Hurley
Services, Inc. in fact identified Builders FirstSource-Southeast Group, LLC as an
additional insured. Those policies include (perhaps among others), the following:

Western World Insurance Company
      Policy#      NPP 1379743
      Effective    05/15/2014 - 05/15/2015

       Policy#      NPP 1354747
       Effective    05/15/2013 - 05/15/2014

       Policy#      NPP 1334835
       Effective    05/15/2012 - 05/15/2013

       Policy#      HIHCZ
       Effective    05/15/2012 - 05/15/2013

Please consider this correspondence as a formal demand, on behalf of Builders
FirstSource-Southeast Group, LLC, that Hurley Services, defend, indemnify, and
hold harmless Builders FirstSource-Southeast Group, LLC from and against any
and all liability, loss, or damage arising out of defects and/or deficiencies in
performance in The Retreat at Charleston National Country Club structures,
specifically to include claims relating to and/or arising out of the acts and/or
omissions of Hurley Services, Inc.. Additionally, please consider this as a formal
demand, on behalf of Builders FirstSource-Southeast Group, LLC, that all
insurers of Hurley Services, Inc., from the date of the subcontract agreement with
Builders FirstSource-Southeast Group, LLC, to the present, whether noted
hereinabove or not, undertake the defense and indemnification of Builders
FirstSource-Southeast Group, LLC, as an additional insured, against those
claims asserted in the above captioned action.

Please advise those insurance companies referenced hereinabove, as well as
any other carriers potentially providing coverage in favor of Hurley Services, Inc.,
of the within demand. In the event, of course, that you have any question or
2:20-cv-00654-RMG    Date Filed 02/06/20   Entry Number 1-1   Page 135 of 198




                                                                                ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                    3


comment as to any matter addressed within this correspondence, please feel
free to contact me.

Yours truly,

HOWELL, GIBSON AND HUGHES, P.A.




Stephen P. Hughes

SPH/hw

Enclosure
             2:20-cv-00654-RMG      Date Filed 02/06/20       Entry Number 1-1         Page 136 of 198




                                                                                                           ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Hart, Quinn K.

 From:               Greg Risco
 Sent:               9/21/2017 09:44 AM
 To:                 Witt Cox
 CC:                 Cece A Boyne; Stephen P. Hughes
 BCC:

 Attachments:

 Priority:           Normal
 Request:            None
 Security:           Normal
 Deliver After       O days(s)
 Subject:            FW: {Matter No.[11981 SPH]}{Retreat at Charleston National vs Builders FirstSource}


 Good Morning Witt:



 Just another gentle reminder that I am awaiting a reply to my inquiries of 819 that are below.
 Thank you!




 Image


 Greg Risco
 Western World Claims I Claims Consultant
 Western World Insurance Group
 P: +1 (201) 847-2801

 www.westernworld.com




 From: Greg Risco
 Sent: Monday, September 11, 2017 9:31 AM
 To: 'Witt Cox' <WCox@hghpa.com>
 Cc: Cece A Boyne <caboyne@hghpa.com>; Stephen P. Hughes <SPHughes@hghpa.com>
 Subject: FW: {Matter No.[11981 SPH]}{Retreat at Charleston National vs Builders FirstSource}
             2:20-cv-00654-RMG      Date Filed 02/06/20        Entry Number 1-1        Page 137 of 198




                                                                                                         ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Hart, Quinn K.

 From:               Witt Cox
 Sent:               10/31/2017 10:27 AM
To:                  g. risco@westernworld.com
 CC:                 Cece A Boyne; Stephen P. Hughes
 BCC:

 Attachments:        452118.PDF

 Priority:           Normal
 Request:            None
 Security:           Normal
 Deliver After       0 days(s)
 Subject:            {Matter No.[11981 SPH]}{Retreat at Charleston National vs Builders FirstSource}


 Greg,



 Attached hereto is an Order For Service By Publication upon your insured, Hurley Services, LLC.



 I will update you the same once service has been perfected.



 Best,

 Witt Cox

 Howell, Gibson and Hughes, P.A.

 P.O. Box 40

 Beaufort, SC 29901

 843-522-2413




 Good Morning Witt:



 Just a gentle reminder that I am awaiting a reply to my inquiries of 8/9 that are below. Thank you!
          2:20-cv-00654-RMG            Date Filed 02/06/20         Entry Number 1-1     Page 138 of 198




                                                                                                                              ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                    HOWELL, GIBSON AND HUGHES, P.A.
STEPHEN P. HUGHES                              ATTORNEYS AT LAW
PATRICK M. HIGGINS*                                                                      25 RUE DU BOIS
ROBERT W. ACHURCH III*                             Post Office Box 40                     LADY'S ISLAND
DAVIDS. BLACK                              Beaufort, South Carolina 29901-0040    BEAUFORT, SOUTH CAROLINA 29907
MARY BASS LOHR                                      www.hghpa.com
THOMAS A. BENDLE, JR.
                                                                                      TELEPHONE: 843 - 522-2400
                                                                                      FAX NUMBER: 843 - 522-2429
MATT WILLIAMS                                                                       WRITER'S E-Mail: w.cn,,r1;;l111il1M·cnm
WILLIAM H. COX, III                                                               PARALEGAL'S E-Mail:
                                                                                     WRITER'S DIRECT: 843-~i22-2<113

JAMES S. GIBSON, JR.*
   Of Counsel

*Certified Mediator
                                               November 27, 2017
          VIA EMAIL ONLY

           Mr. Greg Risco
           Western World Insurance
           300 Kimball Drive, Suite 300
           Parsippany, NJ 07054

           Re:        The Retreat at Charleston National Country Club Home Owners
                      Association, Inc., et al vs. Winston Carlyle Charleston National, LLC,
                      Builders FirstSource-Southeast Group, LLC, etc.
                      File No:      11981 SPH
                      Civil Action: 2016-CP-10-03783
                      Your Insured: Hurley Services, LLC

           Dear Mr. Risco:

           This firm has been retained to represent the interests of Builders FirstSource-
           Southeast Group, LLC, in connection with the defense of its interests against
           those claims asserted, in the captioned action, by Amended Complaint of the
           Plaintiffs, The Retreat at Charleston National Country Club Home Owners
           Association, Inc. and The Retreat at Charleston National Country Club Horizontal
           Property Regime. By that action, the Plaintiffs have sought recovery of damages
           allegedly occasioned by purported deficiencies in the design, development,
           construction, and/or component materials of structures within The Retreat at
           Charleston National Country Club, townhome/condominium project, in
           Charleston County, South Carolina. Damages, claimed by the Plaintiffs, include
           those purportedly relating to alleged improper installation of framing, including
           installation of windows and doors, during original construction. A review of the
           relevant subcontract agreements reveals Hurley Services, Inc. was responsible
           for performing this work.

           The relevant subcontract agreements, as executed between Builders
           FirstSource-Southeast Group, LLC, as "Contractor", and Hurley Services, LLC as
           "Subcontractor", required that Builders FirstSource-Southeast Group, LLC be
           designated as an additional insured, for completed operations, under any
           comprehensive general liability policy or policies issued in favor of Hurley
2:20-cv-00654-RMG       Date Filed 02/06/20    Entry Number 1-1      Page 139 of 198




                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                        -2-

Services, LLC, in connection with its services at the subject premises. The
subcontract agreements further required that coverage afforded to Builders
FirstSource-Southeast Group, LLC, as an additional insured, be primary for any
claim associated with, arising out of, or in any way related to, the work performed
at The Retreat at Charleston National Country Club. The subcontract agreement
further required that Hurley Services, LLC indemnify and hold harmless Builders
FirstSource-Southeast Group, LLC against claims arising out of the
subcontractor's acts or omissions.

It is my understanding that the relevant policies issued in favor of Hurley
Services, LLC in fact identified Builders FirstSource-Southeast Group, LLC as an
additional insured. Those policies include (perhaps among others), the following:

Western World Insurance Company
      Policy#      NPP 1379743
      Effective    05/15/2014 - 05/15/2015

       Policy#       NPP 1354747
       Effective     05/15/2013 - 05/15/2014

       Policy#       NPP 1334835
       Effective     05/15/2012 - 05/15/2013

       Policy#       HIHCZ
       Effective     05/15/2012 - 05/15/2013

Please consider this correspondence a reiteration of our formal demand, on
behalf of Builders FirstSource-Southeast Group, LLC, that Hurley Services,
defend, indemnify, and hold harmless Builders FirstSource-Southeast Group,
LLC from and against any and all liability, loss, or damage arising out of defects
and/or deficiencies in performance in The Retreat at Charleston National Country
Club structures, specifically to include claims relating to and/or arising out of the
acts and/or omissions of Hurley Services, LLC. Additionally, please consider this
as a formal demand, on behalf of Builders FirstSource-Southeast Group, LLC,
that all insurers of Hurley Services, LLC, from the date of the subcontract
agreement with Builders FirstSource-Southeast Group, LLC, to the present,
whether noted hereinabove or not, undertake the defense and indemnification of
Builders FirstSource-Southeast Group, LLC, as an additional insured, against
those claims asserted in the above captioned action.

Enclosed herewith is a copy of the Affidavit of Publication for The Post and
Courier in which we served notice by publication against your insured Hurley
Services, LLC.

In the event, of course, that you have any question or comment as to any matter
addressed within this correspondence, please feel free to contact me.
2:20-cv-00654-RMG     Date Filed 02/06/20   Entry Number 1-1   Page 140 of 198




                                                                                 ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                    -3-


Sincerely,

HOWELL, GIBSON AND HUGHES, P.A

 s/Witt

William H. Cox, Ill

WHC/whc

Enclosures
          2:20-cv-00654-RMG           Date Filed 02/06/20          Entry Number 1-1      Page 141 of 198




                                                                                                                                 ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                    HOWELL, GIBSON AND HUGHES, P.A.
STEPHEN P. HUGHES                              ATTORNEYS AT LAW
PATRICK M. HIGGINS*                                                                      25 RUE DU BOIS
ROBERT W. ACHURCH III*                             Post Office Box 40                     LADY'S ISLAND
DAVIDS. BLACK                              Beaufort, South Carolina 29901-0040    BEAUFORT, SOUTH CAROLINA 29907
MARY BASS LOHR                                      www.hghpa.com
THOMAS A. BENDLE, JR.
                                                                                      TELEPHONE: 843 - 522-2400
                                                                                      FAX NUMBER: 843 - 522-2429
MATT WILLIAMS                                                                       WRITER'S E-Mail: wcnKillJll,gJ'HJrH'•
WILLIAM H. COX, III                                                               PARALEGAL'S E-Mail: il~·Jc~ 1Wli,f%hpr!,<rom
                                                                                     WRITER'S DIRECT: 843-5•22-2~113

JAMES S. GIBSON, JR.*
   Of Counsel

*Certified Mediator




           November 27, 2017


           Mr. Greg Risco
           Western World Insurance
           300 Kimball Drive, Suite 300
           Parsippany, NJ 07054

           Re:        The Retreat at Charleston National Country Club Home Owners
                      Association, Inc., et al vs. Winston Carlyle Charleston National, LLC,
                      Builders FirstSource-Southeast Group, LLC, etc.
                      Civil Action No.:     2016-CP-10-03783
                      Pending:              Court of Common Pleas, County, SC
                      Project Name:         The Retreat at Charleston National Country Club,
                                            National Drive, Mt. Pleasant, SC 29466
                      Your Insured:         WS Contractors, LLC
                      Liability Carrier:    Western World Insurance Group
                      Our File No.:         11981 SPH

           Dear Mr. Risco:

           This firm has been retained to represent the interests of Builders FirstSource-
           Southeast Group, LLC, in connection with the defense of its interests against
           those claims asserted, in the captioned action, by Amended Complaint of the
           Plaintiffs, The Retreat at Charleston National Country Club Home Owners
           Association, Inc. and The Retreat at Charleston National Country Club Horizontal
           Property Regime. By that action, the Plaintiffs have sought recovery of damages
           allegedly occasioned by deficiencies in the design, development, construction,
           and/or component materials of The Retreat at Charleston National Country Club,
           townhome/condominium project, in Charleston County, South Carolina.
           Damages, as asserted by the Plaintiffs, include damages purportedly relating to
           alleged defects in framing, inclusive of the installation of windows and doors at all
           or a portion of the project. A review of the relevant subcontract agreements
2:20-cv-00654-RMG       Date Filed 02/06/20   Entry Number 1-1      Page 142 of 198




                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
reveals that your insured, WS Contractors, LLC, was responsible for performing
this work.                  -

The relevant subcontract agreements, as executed between Builders
FirstSource-Southeast Group, LLC, as "Contractor", and WS Contractors, LLC,
as "Subcontractor", required that Builders FirstSource-Southeast Group, LLC be
designated as an additional insured, for ongoing and completed operations,
under any comprehensive general liability policy or policies issued in favor of WS
Contractors, LLC in connection with its services at The Retreat at Charleston
National Country Club project. The subcontract agreements further required that
coverage afforded to Builders FirstSource-Southeast Group, LLC, as an
additional insured, be primary for any claim associated with, arising out of, or in
any way related to, the work performed at The Retreat at Charleston National
Country Club.       The subcontract agreements further required that WS
Contractors, LLC to indemnify and hold harmless Builders FirstSource-Southeast
Group, LLC against claims arising out of the subcontractor's acts or omissions.

Moreover, it is my understanding that the relevant policies issued in favor of WS
Contractors, LLC in fact identified Builders FirstSource-Southeast Group, LLC as
an additional insured thereunder. Those policies include (perhaps among
others), the following:

Western World Insurance Group
      Policy# - NPP1396038
      Effective November 20, 2014 through November 20, 2015

       Policy# - NPP1367611
       Effective November 20, 2013 through November 20, 2014

       Policy# - NPP1324654
       Effective November 20, 2011 through November 20, 2013

Please consider this correspondence as a reiteration of our formal demand, on
behalf of Builders FirstSource-Southeast Group, LLC, that WS Contractors, LLC
defend, indemnify, and hold harmless Builders FirstSource-Southeast Group,
LLC from and against any and all liability, loss, or damage arising out of defects
and/or deficiencies in performance of the work by WS Contractors, LLC, at The
Retreat at Charleston National Country Club townhome/condominium project,
specifically to include claims relating to and/or arising out of the acts and/or
omissions of WS Contractors, LLC. Additionally, please consider this as a formal
demand, on behalf of Builders FirstSource-Southeast Group, LLC, that all
insurers of WS Contractors, LLC, from the date of the subcontract agreements
between Builders FirstSource-Southeast Group, LLC, as "Contractor", and WS
Contractors, LLC as "Subcontractor" (dated December 31, 2009 and September
24, 2012), whether or not such insurers are identified hereinabove, undertake the
defense and indemnification of Builders FirstSource-Southeast Group, LLC, as
2:20-cv-00654-RMG      Date Filed 02/06/20   Entry Number 1-1     Page 143 of 198




                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
an additional insured, against those claims asserted in the above referenced
litigation. Copies of the referenced Subcontracts are enclosed herewith, together
with the related Certificates of Insurance.

Please contact me upon your receipt of this demand, so that we may coordinate
the participation of Western World Insurance Group in providing a defense and
indemnity in favor of Builders FirstSource-Southeast Group, LLC in the captioned
litigation.

Yours truly,

HOWELL, GIBSON AND HUGHES, P.A.

 s/Witt

William H. Cox, Ill

WHC/whc
           2:20-cv-00654-RMG           Date Filed 02/06/20         Entry Number 1-1      Page 144 of 198




                                                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                    HOWELL, GIBSON AND HUGHES, P.A.
STEPHEN P. HUGHES                              ATTORNEYS AT LAW
PATRICKM. HIGGINS*                                                                             25 RUE DU BOIS
ROBERT W. ACHURCH III *                            Post Office Box 40                     LADY'S ISLAND
DAVIDS. BLACK                              Beaufort, South Carolina 29901-0040    BEAUFORT, SOUTH CAROLINA 29907
MARY BASS LOHR                                      www.hghpa.com
THOMAS A. BENDLE, JR.
                                                                                        TELEPHONE: 843 - 522-2400
                                                                                        FAX NUMBER: 843 - 522-2429
MATT WILLIAMS                                                                       WRITER'S E-Mail: \\Ct:<»l'9'111nma,rn
WILLIAM H. COX, III                                                               PARALEGAL'S E-Mail: "4'''-'''"'-'''"'-'''"'-''""
                                                                                     WRITER'S

JAMES S. GIBSON, JR. *
   Of Counsel

*Certified Mediator
                                                   May 10, 2018
          VIA EMAIL ONLY

          Mr. Greg Risco
          Western World Insurance
          300 Kimball Drive, Suite 300
          Parsippany, NJ 07054

           Re:        The Retreat at Charleston National Country Club Home Owners
                      Association, Inc., et al vs. Winston Carlyle Charleston National, LLC,
                      Builders FirstSource-Southeast Group, LLC, etc.
                      File No:      11981 SPH
                      Civil Action: 2016-CP-10-03783
                      Your Insured: Hurley Services, LLC

           Dear Mr. Risco:

           We have exchanged correspondence several times regarding our demand for
           defense and indemnity pursuant to our status as an additional insured of Hurley
           Serviecs, LLC in the above reference matter.

           As you are aware we have been retained to represent the interests of Builders
           FirstSource-Southeast Group, LLC, in connection with the defense of its interests
           against those claims asserted, in the captioned action, by Amended Complaint of
           the Plaintiffs, The Retreat at Charleston National Country Club Home Owners
           Association, Inc. and The Retreat at Charleston National Country Club Horizontal
           Property Regime. By that action, the Plaintiffs have sought recovery of damages
           allegedly occasioned by purported deficiencies in the design, development,
           construction, and/or component materials of structures within The Retreat at
           Charleston National Country Club, townhome/condominium project, in
           Charleston County, South Carolina. Damages, claimed by the Plaintiffs, include
           those purportedly relating to alleged improper installation of framing, including
           installation of windows and doors, during original construction. A review of the
           relevant subcontract agreements reveals Hurley Services, Inc. was responsible
           for performing this work.

           The relevant subcontract agreements, as executed between Builders
           FirstSource-Southeast Group, LLC, as "Contractor", and Hurley Services, LLC as
2:20-cv-00654-RMG       Date Filed 02/06/20    Entry Number 1-1      Page 145 of 198




                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
"Subcontractor", required that Builders FirstSource-Southeast Group, LLC be
designated as an additional insured, for completed operations, under any
comprehensive general liability policy or policies issued in favor of Hurley
Services, LLC, in connection with its services at the subject premises. The
subcontract agreements further required that coverage afforded to Builders
FirstSource-Southeast Group, LLC, as an additional insured, be primary for any
claim associated with, arising out of, or in any way related to, the work performed
at The Retreat at Charleston National Country Club. The subcontract agreement
further required that Hurley Services, LLC indemnify and hold harmless Builders
FirstSource-Southeast Group, LLC against claims arising out of the
subcontractor's acts or omissions.

It is my understanding that the relevant policies issued in favor of Hurley
Services, LLC in fact identified Builders FirstSource-Southeast Group, LLC as an
additional insured. Those policies include (perhaps among others), the following:

Western World Insurance Company
      Policy#      NPP 1379743
      Effective    05/15/2014 - 05/15/2015

       Policy#       NPP 1354747
       Effective     05/15/2013 - 05/15/2014

       Policy#       NPP 1334835
       Effective     05/15/2012 - 05/15/2013

       Policy#       HIHCZ
       Effective     05/15/2012 - 05/15/2013

Please consider this correspondence a third reiteration of our formal demand, on
behalf of Builders FirstSource-Southeast Group, LLC, that Hurley Services,
defend, indemnify, and hold harmless Builders FirstSource-Southeast Group,
LLC from and against any and all liability, loss, or damage arising out of defects
and/or deficiencies in performance in The Retreat at Charleston National Country
Club structures, specifically to include claims relating to and/or arising out of the
acts and/or omissions of Hurley Services, LLC. Additionally, please consider this
as a formal demand, on behalf of Builders FirstSource-Southeast Group, LLC,
that all insurers of Hurley Services, LLC, from the date of the subcontract
agreement with Builders FirstSource-Southeast Group, LLC, to the present,
whether noted hereinabove or not, undertake the defense and indemnification of
Builders FirstSource-Southeast Group, LLC, as an additional insured, against
those claims asserted in the above captioned action.

In the event, of course, that you have any question or comment as to any matter
addressed within this correspondence, please feel free to contact me.

Sincerely,
2:20-cv-00654-RMG     Date Filed 02/06/20   Entry Number 1-1   Page 146 of 198




                                                                                 ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
HOWELL, GIBSON AND HUGHES, P.A

 s/Witt

William H. Cox, 111

WHC/whc

Enclosures
             2:20-cv-00654-RMG      Date Filed 02/06/20       Entry Number 1-1        Page 147 of 198




                                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Hart, Quinn K.

 From:               Witt Cox
 Sent:               4/23/201911:14AM
 To:                 Greg Risco
 CC:
 BCC:

 Attachments:        467646.docx

 Priority:           Normal
 Request:            None
 Security:           Normal
 Deliver After       0 days(s)
 Subject:            Claim #132227 {Matter No.[11981 SPH]}{Retreat at Charleston National vs Builders FirstSource}


 Greg,



 I hope you are doing well. In reviewing this file, I noticed that you have yet to respond to our
 demands for defense and indemnity pursuant to our status as an additional insured of WS
 Contractors in this matter. While I'm sure this was an oversight, please let me know your
 position with this regard.



 Best,

 Witt Cox

 Howell, Gibson and Hughes, P.A.

 P.O. Box40

 Beaufort, SC 29901

 843-522-2400
                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Page 148 of 198
Entry Number 1-1
Date Filed 02/06/20
2:20-cv-00654-RMG
2:20-cv-00654-RMG       Date Filed 02/06/20   Entry Number 1-1   Page 149 of 198




                                                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
STATE OF SOUTH CAROLINA                       )   IN THE COURT OF COMMON PLEAS
                                              )   FOR THE NINTH JUDICIAL CIRCUIT
COUNTY OF CHARLESTON                          )   CASE NO. 2016-CP-10-3455
                                              )
SIX FIFTY SIX OWNERS ASSOCIATION,             )
INC. and ROBERT JOHN NUTLEY, and              )
SYLVIA PLAYER HORRES, both                    )
individually, and on behalf of all others     )
similarly situated,                           )
                                              )
                 Plaintiffs,                  )
                                              )      THIRD AMENDED SUMMONS
vs.                                           )         (Defective Construction)
                                              )              (Class Action)
WINSOR SOUTH, LLC AND JEFFREY M.              )          (Jury Trial Demanded)
THOMAS; SOUTHEASTERN                          )
RECAPITALIZATION GROUP, LLC; WCM              )
CONSTRUCTION, LLC; JONATHAN J.                )
THOMAS; AC HEATING AND AIR                    )                                                 ~


CONDITIONING SERVICE, INC.; ACME              )
                                                                  ::u
                                                                  ~   ..
                                                                           c·; - :
                                                                                                =
                                                                                                u::i
                                                                                                (.._.     ;\•.~,)~:~·y
                                                                           1-·- -·-
DOORS, INC.; ALPHA OMEGA                      )                             !..f'.   I'    ·,   :ca-
                                                                            ::.<.:) c_          ~c:       ~r~-r.-..:.':::~.


CONSTRUCTION GROUP, INC.; ATLANTIC            )                             :'.:i(               l
                                                                                                           'Zi':.:::·~~~




CONSTRUCTION SERVICES, INC.; BUCK             )                   lfu       0
                                                                             .-.,:
                                                                                     :·c:•
                                                                                       _.,.,~




                                                                                       r''~
                                                                                                \.0        ~
                                                                                                            r1!·~...,
                                                                             C')                 ::l:P      Pt
LUMBER AND BUILDING SUPPLY, INC.;             )                               c~;
                                                                                       (.j
                                                                                        --       :T.         ,;.,,_,£:..,,;1.'.:i1!'



BUILDERS FIRSTSOURCE, INC.;                   )
                                                                              .-·~



                                                                              ;;.-:i    ....-
                                                                                        ·-;·

                                                                                                  -c...      t,,,,,,J

BUILDERS FIRSTSOURCE-ATLANTIC                 )                                          C~'
                                                                                                  .i:-
GROUP, LLC; BUILDERS FIRS TSO URCE-           )
FLORIDA, LLC A/KlA BUILDERS                   )
FIRSTSOURCE-FLORIDA DESIGN                    )
CENTER, LLC; BUILDERS FIRSTSOURCE-            )
SOUTHEAST GROUP, LLC; CHARLOTTE               )
FLOORING, INC.; DIRIA TAWI PAINTING,          )
INC.; EAST COAST WALL SYSTEMS, INC.;          )
FOGEL SERVICES, INC.; G&S HOME                )
REMODELING, LLC; GUARANTEED                   )
FRAMING, LLC; J. MORA BRICK & BLOCK           )
MASON, LLC; LAND/SITE SERVICES, INC.;         )
LANDMARK CONSTRUCTION COMPANY,                )
INC.; LUTZEN CONSTRUCTION, INC.; NEW          )
HORIZON SHUTTERS, INC. A/KlA NEW              )
HORIZON SHUTTERS INTERN ATI ON AL,            )


                                                                           EXHIBIT C
  2:20-cv-00654-RMG         Date Filed 02/06/20     Entry Number 1-1       Page 150 of 198




                                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
  LLC; PJ SANCHEZ MASONRY, LLC;                    )
  SCREENS PLUS, INC.; SIMONS                       )
  CONSTRUCTION COMPANY, LLC; STUCCO                )
  BY DESIGN, LLC; FINE BUILDERS, LLC;              )
  SPEEDTRUSS, INC.; ARGENTINO JOSE                 )
  CAMPOS D/B/A AS CONSTRUCTION;                    )
  JAVIER MORALES MERINO; NOV AC                    )
  CONSTRUCTION, INC.; MJG                          )
  CONSTRUCTION, INC.; ADVANCE                      )
  PLUMBING, HEATING & AIR, INC.;                   )
  CAHILL CONTRACTING, LLC; COHEN'S                 )
  DRYWALL, INC.; BOB PORTERD/B/A                   )
  CUSTOM INTERIOR CONSTRUCTION;                    )
  RB'S TRIM, INC.; SHARON'S PAINTING,              )
  LLC; DA VIS TILE; TIMOTHY MITCHELL;              )
  ELECTRICAL DESIGN & CONSTRUCTION,                )
  INC.; HURLEY SERVICES, LLC;                      )
  CHARLESTON EXTERIORS LLC; JORGE                  )
  DIAZ A/KIA JORGE LOUIS DIAZ PAZ;                 )
  SAN LUIS CONSTRUCTION, INC. NIKIA                )
  ROOFING AMERICA MET AL                           )
  FABRICATIONS, LLC; ROGERIO DOS                   )
  SANTOS D/B/A ROGERIO SANTOS                      )
  CONSTRUCTION; FABIO OLIVIERA                     )
  D/B/A FOUR SEASON SIDING; SUNRISE                )
  SIDING; GARCIA ROOFING, LLC.;                    )
  ESPINO ROOFING, LLC; MIGUEL                      )
  PAINTING, LLC; HORACIO JASSO;                    )
  STANDARD PRECAST WALLS, LLC;                     )
  ALFONSO RODRIGUEZ A/KIA ALFONSO                  )
  RODRIGUEZ, JR. D/B/A AR SERVICES                 )
  CO.; ALFONSO RODRIGUEZ VASQUEZ                   )
  A/KIA ALFONSO RODRIGUEZ, SR.; AND                )
  JOHN DOE 55 -75,                                 )
                                                   )
                     Defendants.
       YOU ARE HEREBY SUMMONED and required to answer the Third Amended

Complaint herein, a copy of which is served upon you, and to serve a copy of your answer to said

Third Amended Complaint upon the subscriber at his office at 415 Mill Street, Mt. Pleasant, South

                                               2
  2:20-cv-00654-RMG          Date Filed 02/06/20      Entry Number 1-1        Page 151 of 198




                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Carolina 29464, within thirty (30) days after the service hereof, exclusive of the day of such

service, and if you fail to answer within the prescribed time, a judgment by default will be rendered

against you for the remedy requested in the attached Third Amended Complaint plus interest and

costs.

                                                      Respectfully submitted,




                                              By:




                                                     Post Office Box 806
                                                     Mount Pleasant, SC 29465-0806
                                                     (843) 849-8400 phone
                                                     (843) 849-8406 fax
                                                     jlucey@lucey-law.com
                                                     jevans@lucey-law.com
                                                     lfloyd@lucey-law.com
                                                     cfuller@lucey-law.com
  I   /-;      2019
~~uth Carolina




                                                 3
  2:20-cv-00654-RMG        Date Filed 02/06/20   Entry Number 1-1   Page 152 of 198




                                                                                                                                 ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
STATE OF SOUTH CAROLINA                      )   IN THE COURT OF COMMON PLEAS
                                             )   FOR THE NINTH JUDICIAL CIRCUIT
COUNTY OF CHARLESTON                         )   CASE NO. 2016-CP-10-3455
                                             )
SIX FIFTY SIX OWNERS ASSOCIATION,            )
INC., and ROBERT JOHN NUTLEY and             )
SYLVIA PLAYER HORRES, both                   )
individually, and on behalf of all others    )
similarly situated,                          )
                                             )
                 Plaintiffs,                 )
                                             )      THIRD AMENDED COMPLAINT
vs.                                          )          (Defective Construction)
                                             )               (Class Action)
WINSOR SOUTH, LLC AND JEFFREY M.             )           (Jury Trial Demanded)
THOMAS; SOUTHEASTERN                         )
RECAPITALIZATION GROUP, LLC; WCM             )
CONSTRUCTION, LLC; JONATHAN J.               )
THOMAS; AC HEATING AND AIR                   )
CONDITIONING SERVICE, INC.; ACME             )                        :::;;_1
                                                                                                    I'"-..)


DOORS, INC.; ALPHA OMEGA                     )                        -<                    'c·     =
                                                                                f.~J                '-°
                                                                                                              t·:;n:;·:~·\'

CONSTRUCTION GROUP, INC.; ATLANTIC           )
                                                                                r~-
                                                                                            --·-    L..
                                                                                r-r; ii ;           ;:o..            ~     l:
                                                                                -'·' 1:_,,
                                                                                _........
                                                                                                    z         ~:-:;.:;zr!'r,1·

CONSTRUCTION SERVICES, INC.; BUCK            )                                                        I       ..~
                                                                                                              i:'/t:!..Z.~.;.'

                                                                                c-,
LUMBER AND BUILDING SUPPLY, INC.;            )                        ,M        -q
                                                                                                    l...O


BUILDERS FIRSTSOURCE, INC.;
BUILDERS FIRSTSOURCE-ATLANTIC
                                             )
                                             )
                                                                                ("''}
                                                                                r_::) (/.1
                                                                                            --·
                                                                                     ., :";:i
                                                                                                    ::t:n>
                                                                                                    ::ri::
                                                                                                    -..
                                                                                                              ~.MJUt,1,,
                                                                                                               -.          .
                                                                                                               \~:"·;~~,,:;·


                                                                                            ,_, '   0
GROUP, LLC; BUILDERS FIRS TSO UR CE-         )                                                      CJ1
FLORIDA, LLC A/K/ A BUILDERS                 )
FIRSTSOURCE-FLORIDA DESIGN                   )
CENTER, LLC; BUILDERS FIRSTSOURCE-           )
SOUTHEAST GROUP, LLC; CHARLOTTE              )
FLOORING, INC.; DIRIA TAWI PAINTING,         )
INC.; EAST COAST WALL SYSTEMS, INC.;         )
FOGEL SERVICES, INC.; G&S HOME               )
REMODELING, LLC; GUARANTEED                  )
FRAMING, LLC; J. MORA BRICK & BLOCK          )
MASON, LLC; LAND/SITE SERVICES, INC.;        )
LANDMARK CONSTRUCTION COMPANY,               )
INC.; LUTZEN CONSTRUCTION, INC.; NEW         )
HORIZON SHUTTERS, INC. A/KlA NEW             )
HORIZON SHUTTERS INTERNATI ON AL,            )
 2:20-cv-00654-RMG         Date Filed 02/06/20         Entry Number 1-1   Page 153 of 198




                                                                                                   ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
LLC; PJ SANCHEZ MASONRY, LLC;                      )
SCREENS PLUS, INC.; SIMONS                         )
CONSTRUCTION COMPANY, LLC; STUCCO                  )
BY DESIGN, LLC; FINE BUILDERS, LLC;                )
SPEEDTRUSS, INC.; ARGENTINO JOSE                   )
CAMPOS D/B/A AS CONSTRUCTION;                      )
JAVIER MORALES MERINO; NOV AC                      )
CONSTRUCTION, INC.; MJG                            )
CONSTRUCTION, INC.; ADVANCE                        )
PLUMBING, HEATING & AIR, INC.;                     )
CAHILL CONTRACTING, LLC; COHEN'S                   )
DRYWALL, INC.; BOB PORTER D/B/A                    )
CUSTOM INTERIOR CONSTRUCTION;                      )
RB'S TRIM, INC.; SHARON'S PAINTING,                )
LLC; DAVIS TILE; TIMOTHY MITCHELL;                 )
ELECTRICAL DESIGN & CONSTRUCTION,                  )
INC.; HURLEY SERVICES, LLC;        )
CHARLESTON EXTERIORS LLC; JORGE )
DIAZ A/KlA JORGE LOUIS DIAZ PAZ;   )
SAN LUIS CONSTRUCTION, INC. NIKIA )
ROOFING AMERICA METAL              )
FABRICATIONS, LLC; ROGERIO DOS     )
SANTOS D/B/A ROGERIO SANTOS        )
CONSTRUCTION; FABIO OLIVIERA       )
D/B/A FOUR SEASON SIDING; SUNRISE )
SIDING, LLC; GARCIA ROOFING, LLC.; )
ESPINO ROOFING, LLC; MIGUEL        )
PAINTING, LLC; HORACIO JASSO;      )
STANDARD PRECAST WALLS, LLC;       )
ALFONSO RODRIGUEZ A/KIA ALFONSO )
RODRIGUEZ, JR. D/B/A AR SERVICES   )
CO.; ALFONSO RODRIGUEZ VASQUEZ )
A/KlA ALFONSO RODRIGUEZ, SR.; AND )
JOHN DOE 55 -75,                   )
                                                   )
                  Defendants.



       The Plaintiffs, Six Fifty Six Owners Association, Inc., Robert John Nutley, individually,

and on behalf of all others similarly situated, and Sylvia Player Horres, individually, and on

                                               2
  2:20-cv-00654-RMG          Date Filed 02/06/20       Entry Number 1-1        Page 154 of 198




                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
behalf of all others similarly situated, complaining of the Defendants named herein, would

respectfully allege and show the Court as follows:

                                             THE PARTIES

        1.     Plaintiff Six Fifty Six Owners Association, Inc. (hereinafter "Association"), is a

non-profit corporation organized and existing under the laws of the State of South Carolina.

       2.      The Association is the property owners association for Six Fifty Six Horizontal

Property Regime.

       3.      The Six Fifty Six Horizontal Property Regime (hereinafter "656 Coleman

Townhomes") is a Horizontal Property Regime which exists by virtue of a Master Deed dated

March 19, 2007, and recorded on March 20, 2007, in the RMC Office of Charleston County, SC,

in Book E619, Page 738.

       4.      656 Coleman Townhomes consists of fifty-two (52) townhomes in twelve (12)

buildings and related common elements. Construction began in 2006 and the final Certificate of

Occupancy was issued on June 18, 2014. The Developers turned over control of the Association

to the homeowners on March 22, 2016.

        5.     By virtue of governing documents and the South Carolina Horizontal Property

Regime Act, S.C. Code§§ 27-31-10, et. seq., the Association is charged with certain duties,

powers, rights and authority in connection with 656 Coleman Townhomes.

        6.     By virtue of the Master Deed and/or Bylaws, the Association is charged with, inter

alia, the management and administration of 656 Coleman Townhomes, the investigation,

maintenance and repair of 656 Coleman Townhomes' Common Elements and Areas of

Responsibility, and has the right and authority to bring this action on behalf of the Association and

its members.



                                                 3
  2:20-cv-00654-RMG         Date Filed 02/06/20      Entry Number 1-1       Page 155 of 198




                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
         7.   The Association duly noticed and convened a Meeting of the Association wherein

members of the Association overwhelmingly approved the Association's commencement of this

litigation.

         8.    The Association is the assignee of the claims of one or more of the homeowners.

        9.     Plaintiff Robert John Nutley (hereinafter "Plaintiff Nutley") is a citizen of

Charleston County, South Carolina, and is an owner of a townhome constructed by The Ryland

Group, Inc. within 656 Coleman, more particularly described as 656 Coleman Blvd., Unit 204,

Mount Pleasant, South Carolina, 29464.

        10.    Plaintiff Nutley entered into a contract to purchase the above-described real

property on or about March 14, 2014.

        11.    Plaintiff Sylvia Player Horres (hereinafter "Plaintiff Horres") is a citizen of

Charleston County, South Carolina, and is an owner of a townhome constructed by Winsor

South, LLC within 656 Coleman, more particularly described as 656 Coleman Blvd., Unit

602, Mount Pleasant, South Carolina, 29464.

        12.    Plaintiff Horres entered into a contract to purchase the above-described real

property on or about May 20, 2014.

        13.    By virtue of their property ownership m 656 Coleman, Plaintiff Nutley and

Plaintiff Horres bring this action on behalf of themselves and a Proposed Class of other similarly

situated property owners. In addition to their common ownership interest, Plaintiff Nutley,

Plaintiff Horres, and the Proposed Class are also members of the Association. Consequently,

Plaintiff Nutley and Plaintiff Horres fairly and adequately represent the interests of the entire

Association membership - as members of the Association, Plaintiff Nutley and Plaintiff Horres

share common interests with other Association members regarding the resolution of this matter



                                                4
  2:20-cv-00654-RMG         Date Filed 02/06/20      Entry Number 1-1        Page 156 of 198




                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
and Plaintiff Nutley and Plaintiff Horres are able and committed to prosecuting these common

interests.

         14.   Defendant Winsor South, LLC, is a limited liability company organized under the

laws of the State of South Carolina. At all times relevant to this action, Winsor South, LLC, was

engaged in the business of developing, designing, constructing, repairing and/or selling

townhomes in Charleston County, South Carolina.

         15.   Upon infonnation and belief, Defendant Jeffrey M. Thomas is an individual

residing in Charleston, South Carolina. At all times relevant to this action, Jeffrey M. Thomas was

engaged in the business of developing, designing, constructing, repairing and/or selling

townhomes in Charleston County, South Carolina.

         16.   Defendants Winsor South, LLC, and Jeffrey M. Thomas were the initial builders of

the 656 Coleman Townhomes. Winsor South, LLC, and Jeffrey M. Thomas constructed

buildings 400, 500, and 600 (the "Winsor Buildings")

         17.   Defendant WCM Construction, LLC, is a limited liability company organized

under the laws of the State of South Carolina.       At all times relevant to this action, WCM

Construction, LLC, was engaged in the business of developing, designing, constructing, repairing

and/or selling townhomes in Charleston County, South Carolina.

        18.    Upon information and belief, Defendant Jonathan J. Thomas is an individual

residing in Middlesex, Massachusetts. At all times relevant to this action, Defendant Jonathan J.

Thomas was engaged in the business of developing, designing, constructing, repairing, and/or

selling townhomes in Charleston County, South Carolina

        19.    Jonathan J. Thomas served as the second developer of the 656 Coleman

Townhomes.



                                                5
  2:20-cv-00654-RMG         Date Filed 02/06/20      Entry Number 1-1        Page 157 of 198




                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
       20.     Defendant Southeastern Recapitalization Group, LLC, is a limited liability

company organized and existing under the laws of the State of South Carolina.

        21.    Defendant Southeastern Recapitalization purchased Building 400 and six (6)

finished townhomes from the original Developer, WCB, LLC, pursuant to a Limited Warranty

Deed executed on December 31, 2008, and filed with the Charleston County Register of Deeds on

December 31, 2008, at Book 0027, Page 504.

       22.     Upon information and belief~ Defendant Southeastern Recapitalization finished the

design and construction of Building 400 and placed new townhouses into the stream of

commerce.

       23.     WCM Construction served as the general contractor for Southeastern

Recapitalization, and completed construction of Building 400.

       24.     The Ryland Group, Inc. (hereinafter "Ryland") is the developer and general

contractor that constructed the 35 homes in Buildings 100, 200, 300, 700, 800, 900, 1000,

1100, and 1200 (the "Ryland Buildings").

       25.     This lawsuit involves all 12 buildings that comprise the 656 Coleman

Townhomes. Plaintiffs are distinguishing between buildings solely to specify which

defendants worked on each set of buildings.

                                 Winsor South Subcontractors

       26.     Defendant AC Heating and Air Conditioning Service, Inc., fonnerly identified as

John Doe #1 (hereinafter "AC Heating and Air"), is a corporation organized and existing under

the laws of the State of South Carolina. Upon information and belief, at all times relevant to this

action, AC Heating and Air performed certain work and/or repairs as a subcontractor at the 656

Townhomes and/or supplied certain materials/products used in the construction of the 656



                                                6
 2:20-cv-00654-RMG          Date Filed 02/06/20      Entry Number 1-1        Page 158 of 198




                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Townhomes, including but not limited to the supply and installation of the HV AC systems and

associated components in some or all of the Winsor Buildings.

       27.     Defendant Acme Doors, Inc., fonnerly identified as John Doe #2 (hereinafter

"Acme Doors"), is a corporation organized and existing under the laws of the State of South

Carolina. Upon information and belief, at all times relevant to this action, Acme Doors performed

certain work and/or repairs as a subcontractor at the 656 Townhomes and/or supplied certain

materials/products used in the construction of the 656 Townhomes, including but not limited to

the supply and installation of the garage doors in some or all of the Winsor Buildings.

       28.     Defendant Atlantic Construction Services, Inc., formerly identified as John Doe #4

(hereinafter "Atlantic Construction"), is a corporation organized and existing under the laws of the

State of South Carolina. At all times relevant to this action, Atlantic Construction performed

certain work and/or repairs as a subcontractor at the 656 Townhomes and/or supplied certain

materials/products used in the construction of the 656 Townhomes, including but not limited to

the supply and installation of the framing members, windows, doors, and related components on

Buildings 500 and 600.

       29.     Defendant Buck Lumber and Building Supply, Inc., formerly identified as John

Doe #5 (hereinafter "Buck Lumber"), is a corporation organized and existing under the laws of the

State of South Carolina. At all times relevant to this action, Buck Lumber performed certain work

and/or repairs as a subcontractor at the 656 Townhomes and/or supplied certain materials/products

used in the construction of the 656 Townhomes, including but not limited to the supply and

installation of the framing members, windows, doors, and related components on some or all of

the Winsor Buildings.

       30.     Defendant J. Mora Brick & Block Mason, LLC, formerly identified as John Doe

#16 (hereinafter "J. Mora Brick"), is a company organized and existing under the laws of the State
                                                 7
  2:20-cv-00654-RMG         Date Filed 02/06/20       Entry Number 1-1       Page 159 of 198




                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
of South Carolina. At all times relevant to this action, J. Mora Brick perfonned certain work and/or

repairs as a subcontractor at the 656 Townhomes and/or supplied certain materials/products used

in the construction of the 656 Townhomes, including but not limited to the supply and installation

of the masonry veneer, masonry columns, concrete footings, masonry foundations, and related

components in some or all of the Winsor Buildings.

       31.      Defendant G&S Home Remodeling, LLC, fonnerly identified as John Doe # 14

(hereinafter "G&S Home"), is a company organized and existing under the laws of the State of

South Carolina. At all times relevant to this action, G&S Home performed certain work and/or

repairs as a subcontractor at the 656 Townhomes and/or supplied certain materials/products used

in the construction of the 656 Townhomes, including but not limited to the supply and installation

of the gutters and associated components on some or all of the Winsor Buildings.

       32.      Defendant Guaranteed Framing, LLC, formerly identified as John Doe #15

(hereinafter "Guaranteed Framing"), is a company organized and existing under the laws of the

State of South Carolina. At all times relevant to this action, Guaranteed Framing performed certain

work and/or repairs as a subcontractor at the 656 Townhomes and/or supplied certain

materials/products used in the construction of the 656 Townhomes, including but not limited to

the supply and installation of the framing members, windows, doors, and related components in

Building 400.

       33.      Defendant Landmark Construction Company, Inc., formerly identified as John Doe

#18 (hereinafter "Landmark Construction"), is a company organized and existing under the laws

of the State of South Carolina.    At all times relevant to this action, Landmark Construction

performed certain work and/or repairs as a subcontractor at the 656 Townhomes and/or supplied

certain materials/products used in the construction of the 656 Townhomes, including but not

limited to performing the site work for Winsor South.
                                                 8
  2:20-cv-00654-RMG         Date Filed 02/06/20      Entry Number 1-1        Page 160 of 198




                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
       34.     Defendant New Horizon Shutters, Inc. a/k/a New Horizon Shutters International, LLC,

fonnerly identified as John Doe #20 (hereinafter "New Horizon"), is a company organized and

existing under the laws of the State of South Carolina. At all times relevant to this action, New

Horizon perfonned certain work and/or repairs as a subcontractor at the 656 Townhomes and/or

supplied certain materials/products used in the construction of the 656 Townhomes, including but

not limited to the supply and installation of the shutters on some or all of the Winsor Buildings.

       35.     Defendant Screens Plus, Inc., formerly identified as John Doe #22 (hereinafter

"Screens Plus"), is a company organized and existing under the laws of the State of South Carolina.

At all times relevant to this action, Screens Plus performed certain work and/or repairs as a

subcontractor at the 656 Townhomes and/or supplied certain materials/products used in the

construction of the 656 Townhomes, including but not limited to the supply and installation of the

screens and related components in some or all of the Winsor Buildings.

       36.     Defendant Stucco By Design, LLC, formerly identified as John Doe #24 (hereinafter

"Stucco By Design"), is a company organized and existing under the laws of the State of South

Carolina. At all times relevant to this action, Stucco By Design perfonned certain work and/or

repairs as a subcontractor at the 656 Townhomes and/or supplied certain materials/products used

in the construction of the 656 Townhomes, including but not limited to the supply and installation

of the stucco, insulation, caulking, sealant, and related components on some or all of the Winsor

Buildings.

       37.     Defendant Fine Builders, LLC, formerly identified as John Doe #25 (hereinafter

"Fine Builders"), is a company organized and existing under the laws of the State of South

Carolina. At all times relevant to this action, Fine Builders performed certain work and/or repairs

as a sub-subcontractor of Defendant Atlantic Construction at the 656 Townhomes and/or supplied

certain materials/products used in the construction of the 656 Townhomes, including but not
                                                9
  2:20-cv-00654-RMG         Date Filed 02/06/20      Entry Number 1-1       Page 161 of 198




                                                                                                     ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
    .
limited to the supply and installation of the framing, related components, and other work on

Building 500.

        38.     Defendant Speedtruss, Inc., fonnerly identified as John Doe #26 (hereinafter

"Speedtruss"), is a company organized and existing under the laws of the State of New Jersey. At

all times relevant to this action, Speedtruss performed certain work and/or repairs as a sub-

subcontractor of Defendant Atlantic Construction at the 656 Townhomes and/or supplied certain

materials/products used in the construction of the 656 Townhomes, including but not limited to

the supply and installation of the framing, related components, and other work on Building 600.

        39.     Defendant Argentino Jose Campos d/b/a AS Construction, formerly identified as

John Doe #27 (hereinafter AS Construction), is an individual residing in Goose Creek, South

Carolina. At all times relevant to this action, AS Construction performed certain work and/or

repairs as a sub-subcontractor of Defendant Atlantic Construction at of the 656 Townhomes and/or

supplied certain materials/products used in the construction of the 656 Townhomes, including but

not limited to the supply and installation of the framing, related components, and other work on

Building 600.

        40.     Upon Infonnation and belief, Defendant Javier Morales Merino, formerly

identified as John Doe #28, is a citizen and resident of the State of South Carolina. At all times

relevant to this action, Defendant Merino installed certain stucco cladding and provided other

materials and/or performed other work on some or all of the Winsor Buildings.

        41.     Upon information and belief, Defendant MJG Construction, Inc., formerly

identified as John Doe #30 (hereinafter "MJG"), is an entity organized and existing under the laws

of the State of Texas. At all times relevant to this action, Defendant MJG perfonned certain

concrete work and/or repairs on some or all of the Winsor Buildings.



                                               10
  2:20-cv-00654-RMG         Date Filed 02/06/20      Entry Number 1-1        Page 162 of 198




                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
       42.     Defendant Advance Plumbing, Heating and Air, Inc., formerly identified as John Doe

#31 (hereinafter "Advance Plumbing"), is an entity organized and existing under the laws of the

State of South Carolina. At all times relevant to this action, Advance Plumbing performed certain

work and/or repairs as a subcontractor at the 656 Townhomes and/or supplied certain

materials/products used in the construction of the 656 Townhomes, including but not limited to

plumbing work on the Winsor Buildings.

       43.     Defendant Cahill Contracting, LLC, formerly identified as John Doe #33

(hereinafter "Cahill"), is an entity organized and existing under the laws of the State of South

Carolina. At all times relevant to this action, Cahill performed certain work and/or repairs as a

subcontractor at the 656 Townhomes and/or supplied certain materials/products used in the

construction of the 656 Townhomes, including but not limited to roofing work on the Winsor

Buildings.

       44.     Defendant Cohen's Drywall, Inc., fonnerly identified as John Doe #34 (hereinafter

"Cohen's"), is an entity organized and existing under the laws of the State of South Carolina. At

all times relevant to this action, Cohen's performed certain work and/or repairs as a subcontractor

at the 656 Townhomes and/or supplied certain materials/products used in the construction of the

656 Townhomes, including but not limited to insulation work on the Winsor Buildings.

       45.     Defendant Bob Porter d/b/a Custom Interior Construction, fonnerly identified as John

Doe #35 (hereinafter "Custom Interior"), is a citizen and resident of the State of South Carolina.

At all times relevant to this action, Custom Interior performed certain work and/or repairs as a

subcontractor at the 656 Townhomes and/or supplied certain materials/products used in the

construction of the 656 Townhomes, including but not limited to interior trim work on the Winsor

Buildings.



                                                11
  2:20-cv-00654-RMG          Date Filed 02/06/20       Entry Number 1-1        Page 163 of 198




                                                                                                         ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
       46.     Defendant RB's Trim, Inc., formerly identified as John Doe #36 (hereinafter "RB's

Trim"), is an entity organized and existing under the laws of the State of South Carolina. At all

times relevant to this action, RB's Trim performed certain work and/or repairs as a subcontractor

at the 656 Townhomes and/or supplied certain materials/products used in the construction of the

656 Townhomes, including but not limited to interior trim work on the Winsor Buildings.

       47.     Defendant Sharon's Painting and Construction a/k/a Sharon's Painting, LLC,

formerly identified as John Doe #37 (hereinafter "Sharon's Painting"), is an entity organized and

existing under the laws of the State of South Carolina. At all times relevant to this action, Sharon's

Painting perfonned certain work and/or repairs as a subcontractor at the 656 Townhomes and/or

supplied certain materials/products used in the construction of the 656 Townhomes, including but

not limited to paint work on the Winsor Buildings.

       48.     Defendant Davis Tile, formerly identified as John Doe #38, is an entity organized

and existing under the laws of the State of South Carolina. At all times relevant to this action,

Davis Tile performed certain work and/or repairs as a subcontractor at the 656 Townhomes and/or

supplied certain materials/products used in the construction of the 656 Townhomes, including but

not limited to tile work on the Winsor Buildings.

       49.     Defendant Timothy Mitchell, formerly identified as John Doe #39 (hereinafter

"Mitchell"), is a citizen and resident of the State of South Carolina. At all times relevant to this

action, Mitchell performed certain work and/or repairs as a subcontractor at the 656 Townhomes

and/or supplied certain materials/products used in the construction of the 656 Townhomes,

including but not limited to concrete work on the Winsor Buildings.

        50.    Defendant Electrical Design & Construction, Inc., formerly identified as John Doe

#40 (hereinafter "Electrical Design"), is an entity organized and existing under the laws of the

State of South Carolina. At all times relevant to this action, Electrical Design performed certain

                                                 12
  2:20-cv-00654-RMG        Date Filed 02/06/20    Entry Number 1-1       Page 164 of 198




                                                                                                 ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
work and/or repairs as a subcontractor at the 656 Townhomes and/or supplied certain

materials/products used in the construction of the 656 Townhomes, including but not limited to

electrical work on the Winsor Buildings.

       51.    Defendant Jorge Diaz a/k/a Jorge Louis Diaz Paz, formerly identified as John

Doe #43 (hereinafter "Diaz"), upon information and belief, is a citizen and resident of the

State of South Carolina. At all times relevant to this action, Diaz performed certain work

and/or repairs as a sub-subcontractor for Defendant Guaranteed Framing at the 656

Townhomes and/or supplied certain materials/products used in the construction of the 656

Townhomes, including but not limited to the supply and installation of the framing members,

windows, doors, and related components on Building 400.

       52.    Defendant San Luis Construction, Inc., n/k/a Roofing America Metal

Fabrications, LLC, formerly identified as John Doe #44 (hereinafter "Roofing America"), is,

upon information and belief, a limited liability company organized and existing under the

laws of the State of South Carolina. At all times relevant to this action, Roofing America

performed various work and/or repairs as a sub-subcontractor for Defendant Cahill

Contracting at the 656 Townhomes and/or supplied certain materials/products used in the

construction of the 656 Townhomes, including but not limited to the installation of the

roofing and related waterproofing, flashing, and other associated components on some or all

of the Winsor Buildings.

       53.    Defendant Rogerio Dos Santos d/b/a Rogerio Santos Construction, formerly

identified as John Doe #45 (hereinafter "Santos Construction"), is, upon information and

belief, a person doing business in the State of South Carolina. At all times relevant to this

action, Santos Construction performed various work and/or repairs as a sub-subcontractor

for Defendant Simons Construction at the 656 Townhomes and/or supplied certain
                                             13
  2:20-cv-00654-RMG         Date Filed 02/06/20     Entry Number 1-1       Page 165 of 198




                                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
materials/products used in the construction of the 656 Townhomes, including but not limited

to the supply and installation of the window and door flashing and related components on

Building 400.

       54.      Defendant Fabio De Oliviera d/b/a Four Season Siding, formerly identified as

John Doe #46 (hereinafter "Four Season Siding"), is, upon information and belief, an person

doing business in the State of South Carolina. At all times relevant to this action, Four Season

Siding performed various work and/or repairs as a sub-subcontractor for Defendant Simons

Construction at the 656 Townhomes and/or supplied certain materials/products used in the

construction of the 656 Townhomes, including but not limited to the supply and installation

of the exterior cladding, siding, exterior trim, and related components on some or all of the

Winsor Buildings.

       55.      Defendant Standard Precast Walls, LLC, formerly identified as John Doe #52

(hereinafter "Precast Walls"), is, upon information and belief, a limited liability company

organized and existing under the laws of the State of Georgia. At all times relevant to this

action, Precast Walls performed various work and/or repairs as a subcontractor at the 656

Townhomes and/or supplied certain materials/products used in the construction of the 656

Townhomes, including but not limited to the design, manufacture, supply and installation of

the precast walls, related sealant joints, waterproofing, flashing, and other associated

components on Building 400.

                                    Ryland Subcontractors

       56.      Defendant Alpha Omega Construction Group, Inc., formerly identified as John Doe

#3 (hereinafter "Alpha Omega"), is a corporation organized and existing under the laws of the

State of North Carolina. At all times relevant to this action, Alpha Omega performed certain work

and/or repairs as a subcontractor at the 656 Townhomes and/or supplied certain materials/products
                                               14
  2:20-cv-00654-RMG          Date Filed 02/06/20       Entry Number 1-1        Page 166 of 198




                                                                                                         ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
used in the construction of the 656 Townhomes, including but not limited to the installation of the

roofing and related waterproofing, flashing, and other associated components on some or all of the

Ryland Buildings.

       57.     Defendant Builders FirstSource, Inc., fonnerly identified as John Doe #6

(hereinafter "Builders FirstSource"), is a corporation organized and existing under the laws of the

State of Delaware. At all times relevant to this action, Builders FirstSource performed certain

work and/or repairs as a subcontractor at the 656 Townhomes and/or supplied certain

materials/products used in the construction of the 656 Townhomes, including but not limited to

the supply and installation of the windows and related waterproofing, flashing, and other

associated components on some or all of the Ryland Buildings.

        58.    Defendant Builders FirstSource-Atlantic Group, LLC, formerly identified as John

Doe #7 (hereinafter "Builders FirstSource-Atlantic"), is a company organized and existing under

the laws of the State of Delaware. At all times relevant to this action, Builders FirstSource-Atlantic

performed certain work and/or repairs as a subcontractor at the 656 Townhomes and/or supplied

certain materials/products used in the construction of the 656 Townhomes, including but not

limited to the supply and installation of the windows and related waterproofing, flashing, and other

associated components on some or all of the Ryland Buildings.

        59.    Defendant Builders FirstSource-Florida, LLC a/k/a Builders FirstSource-Florida

Design Center, LLC, formerly identified as John Doe #8 (hereinafter "Builders FirstSource-

Florida"), is a company organized and existing under the laws of a State other than South Carolina.

At all times relevant to this action, Builders FirstSource-Florida performed certain work and/or

repairs as a subcontractor at the 656 Townhomes and/or supplied certain materials/products used

in the construction of the 656 Townhomes, including but not limited to the supply and installation



                                                 15
  2:20-cv-00654-RMG         Date Filed 02/06/20      Entry Number 1-1        Page 167 of 198




                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
of the windows and related waterproofing, flashing, and other associated components on some or

all of the Ryland Buildings.

       60.     Defendant Builders FirstSource-Southeast Group, LLC, formerly identified as John

Doe #9 (hereinafter "Builders FirstSource-Southeast"), is a company organized and existing under

the laws of the State of Delaware. At all times relevant to this action, Builders FirstSource-

Southeast performed certain work and/or repairs as a subcontractor at the 656 Townhomes and/or

supplied certain materials/products used in the construction of the 656 Townhomes, including but

not limited to the supply and installation of the windows and related waterproofing, flashing, and

other associated components on some or all of the Ryland Buildings.

       61.     Defendant Charlotte Flooring, Inc., formerly identified as John Doe #10

(hereinafter "Charlotte Flooring"), is a company organized and existing under the laws of the State

of North Carolina. At all times relevant to this action, Charlotte Flooring performed certain work

and/or repairs as a subcontractor at the 656 Townhomes and/or supplied certain materials/products

used in the construction of the 656 Townhomes, including but not limited to the supply and

installation of the ceramic tile and other associated components on some or all of the Ryland

Buildings.

       62.     Defendant Diria Tawi Painting, Inc., formerly identified as John Doe #11

(hereinafter "Diria Tawi"), is a company organized and existing under the laws of the State of

South Carolina. At all times relevant to this action, Diria Tawi performed certain work and/or

repairs as a subcontractor at the 656 Townhomes and/or supplied certain materials/products used

in the construction of the 656 Townhomes, including but not limited to the supply and installation

of the paint, caulking, and related waterproofing, flashing, and other associated components on

some or all of the Ryland Buildings.



                                                16
  2:20-cv-00654-RMG          Date Filed 02/06/20      Entry Number 1-1        Page 168 of 198




                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
       63.     Defendant Fogel Services, Inc., formerly identified as John Doe #13 (hereinafter

"Fogel Services"), is a company organized and existing under the laws of the State of South

Carolina. At all times relevant to this action, Fogel Services performed certain work and/or repairs

as a subcontractor at the 656 Townhomes and/or supplied certain materials/products used in the

construction of the 656 Townhomes including but not limited to the supply and installation of the

HV AC systems and associated components in some or all of the Ryland Buildings.

       64.     Defendant Land/Site Services, Inc., formerly identified as John Doe #17 (hereinafter

"Land/Site Services"), is a company organized and existing under the laws of the State of South

Carolina. At all times relevant to this action, Land/Site Services performed certain work and/or

repairs as a subcontractor at the 656 Townhomes and/or supplied certain materials/products used

in the construction of the 656 Townhomes, including but not limited to performing the site work

and related components in the construction of the Ryland Buildings.

       65.     Defendant Lutzen Construction, Inc., formerly identified as John Doe #19

(hereinafter "Lutzen Construction"), is a company organized and existing under the laws of the

State of South Carolina. At all times relevant to this action, Lutzen Construction performed certain

work and/or repairs as a subcontractor at the 656 Townhomes and/or supplied certain

materials/products used in the construction of the 656 Townhomes, including but not limited to

the supply and installation of the foundations, concrete slabs, and other related components in the

construction of the Ryland Buildings.

       66.     Defendant PJ Sanchez Masonry, LLC, formerly identified as John Doe #21

(hereinafter "P J Sanchez Masonry"), is a company organized and existing under the laws of the

State of South Carolina. At all times relevant to this action, PJ Sanchez Masonry performed certain

work and/or repairs as a subcontractor at the 656 Townhomes and/or supplied certain

materials/products used in the construction of the 656 Townhomes, including but not limited to
                                                17
  2:20-cv-00654-RMG         Date Filed 02/06/20      Entry Number 1-1        Page 169 of 198




                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
the supply and installation of the masonry veneer, masonry columns, concrete footings, masonry

foundations, and related components in some or all of the Ryland Buildings.

       67.     Defendant Novae Construction, Inc., formerly identified as John Doe #29

(hereinafter "Novae Construction"), is a corporation organized and existing under the laws of the

State of South Carolina. At all times relevant to this action, Novae Construction performed certain

work and/or repairs as a subcontractor at the 656 Townhomes and/or supplied certain

materials/products used in the construction of the 656 Townhomes, including but not limited to

the supply and installation of the framing members, windows, doors, and related components and

perfonned other work on some or all of the Ryland Buildings.

       68.     Defendant Hurley Services, LLC, formerly identified as John Doe #41

(hereinafter "Hurley Services"), is an entity organized and existing under the laws of the

State of South Carolina. At all times relevant to this action, Hurley Services performed

certain work and/or repairs as a sub-subcontractor for Defendant Builders First Source at

the 656 Townhomes and/or supplied certain materials/products used in the construction of

the 656 Townhomes, including but not limited to the supply and installation of the windows,

doors, and related waterproofing, flashing, and other associated components on some or all

of the Ryland Buildings.

       69.     Defendant Charleston Exteriors LLC, formerly identified as John Doe #42

(hereinafter "Charleston Exteriors"), is an entity organized and existing under the laws of

the State of South Carolina. At all times relevant to this action, Charleston Exteriors

performed certain work and/or repairs as a sub-subcontractor for Defendant Builders First

Source at the 656 Townhomes and/or supplied certain materials/products used in the

construction of the 656 Townhomes, including but not limited to the supply and installation



                                                18
  2:20-cv-00654-RMG        Date Filed 02/06/20     Entry Number 1-1      Page 170 of 198




                                                                                                 ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
of the windows, doors, and related waterproofing, flashing, and other associated components

on some or all of the Ryland Buildings.

       70.    Defendant Sunrise Siding, LLC formerly identified as John Doe #47, is, upon

information and belief, a limited liability corporation organized in the State of South

Carolina. At all times relevant to this action, Sunrise Siding performed various work and/or

repairs as a sub-subcontractor for Defendant Simons Construction at the 656 Townhomes

and/or supplied certain materials/products used in the construction of the 656 Townhomes,

including but not limited to the supply and installation of the exterior cladding, siding,

exterior trim, and related components on some or all of the Ryland Buildings.

       71.    Defendant Garcia Roofing, LLC, formerly identified as John Doe #48

(hereinafter "Garcia"), is, upon information and belief, a limited liability corporation

organized under the laws of the State of South Carolina. At all times relevant to this action,

Garcia Roofing, LLC, performed various work and/or repairs as a sub-subcontractor for

Defendant Alpha Omega at the 656 Townhomes and/or supplied certain materials/products

used in the construction of the 656 Townhomes, including but not limited to the installation

of the roofing and related waterproofing, flashing, and other associated components on some

or all of the Ryland Buildings.

       72.    Defendant Espino Roofing, LLC, formerly identified as John Doe #49

(hereinafter "Espino"), is, upon information and belief, a limited liability corporation

organized under the laws of the State of South Carolina. At all times relevant to this action,

Espino performed various work and/or repairs as a sub-subcontractor for Defendant Alpha

Omega at the 656 Townhomes and/or supplied certain materials/products used in the

construction of the 656 Townhomes, including but not limited to the installation of the



                                              19
  2:20-cv-00654-RMG        Date Filed 02/06/20    Entry Number 1-1       Page 171 of 198




                                                                                                 ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
roofing and related waterproofing, flashing, and other associated components on some or all

of the Ryland Buildings.

       73.    Defendant Miguel Painting, LLC, formerly identified as John Doe #50

(hereinafter "Miguel"), is, upon information and belief, a limited liability corporation

organized under the laws of the State of South Carolina. At all times relevant to this action,

Miguel performed various work and/or repairs as a sub-subcontractor for Defendant Diria

Tawi at the 656 Townhomes and/or supplied certain materials/products used in the

construction of the 656 Townhomes, including but not limited to the supply and installation

of the paint, caulking, and related waterproofing, flashing, and other associated components

on some or all of the Ryland Buildings.

       74.    Defendant Horacio Jasso, formerly identified as John Doe #51 (hereinafter

"Jasso"), is, upon information and belief, a citizen of and resident of the State of South

Carolina. At all times relevant to this action, Jasso performed various work and/or repairs

as a sub-subcontractor for Defendant Diria Tawi at the 656 Townhomes and/or supplied

certain materials/products used in the construction of the 656 Townhomes, including but not

limited to the supply and installation of the paint, caulking, and related waterproofing,

flashing, and other associated components on some or all of the Ryland Buildings.

       75.    Defendant Alfonso Rodriguez a/k/a Alfonso Rodriguez, Jr. d/b/a AR Services

Co. formerly identified as John Doe #53 (hereinafter "AR Services"), is, upon information

and belief, an individual that resides in Orangeburg County and performs HV AC

installation in Charleston County, South Carolina. At all times relevant to this action, AR

Services performed various work and/or repairs as a subcontractor for Defendant Fogel

Services at the 656 Townhomes, including but not limited to the supply and installation of

the HV AC systems and associated components in some or all of the Ryland Buildings.
                                             20
  2:20-cv-00654-RMG            Date Filed 02/06/20    Entry Number 1-1         Page 172 of 198




                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
       76.     Defendant Alfonso Rodriguez Vasquez a/k/a Alfonso Rodriguez, Sr. formerly

identified as John Doe #54 (hereinafter "Alfonso Vasquez"), is, upon information and belief,

an individual that resides in Dorchester County and performs HV AC installation in

Charleston County, South Carolina. At all times relevant to this action, Alfonso Vasquez

performed various work and/or repairs as a subcontractor for Defendant Fogel Services at

the 656 Townhomes, including but not limited to the supply and installation of the HV AC

systems and associated components in some or all of the Ryland Buildings.

                                  Dual Provider Subcontractors

       77.     Defendant East Coast Wall Systems, Inc., formerly identified as John Doe #12

(hereinafter "East Coast Wall Systems"), is a company organized and existing under the laws of

the State of North Carolina.      At all times relevant to this action, East Coast Wall Systems

performed certain work and/or repairs as a subcontractor at the 656 Townhomes and/or supplied

certain materials/products used in the construction of the 656 Townhomes, including but not

limited to the supply and installation of the drywall, painting, and related waterproofing, flashing,

and other associated components on some or all of the homes.

        78.    Defendant Simons Construction Company, LLC, formerly identified as John Doe

#23 (hereinafter "Simons Construction"), is a company organized and existing under the laws of

the State of South Carolina. At all times relevant to this action, Simons Construction performed

certain work and/or repairs as a subcontractor at the 656 Townhomes and/or supplied certain

materials/products used in the construction of the 656 Townhomes, including but not limited to

the supply and installation of the exterior cladding, siding, exterior trim, and related components

on some or all of the homes.

        79.    East Coast Wall Systems and Simons Construction performed work on both

the Winsor Buildings and the Ryland Buildings at the project.
                                                 21
  2:20-cv-00654-RMG          Date Filed 02/06/20       Entry Number 1-1      Page 173 of 198




                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
        80.    John Doe Defendants 55-75 are the designers, subcontractors, suppliers and/or

other entities involved in the design, construction, material manufacturing and/or supplying

and/or repair of the 656 Coleman Townhomes, whose identity and location are unknown at

this time.

                                  FACTUAL ALLEGATIONS

        81.    This matter arises out of the design, development, construction, repair and sale of

the 656 Coleman Townhomes.

        82.    At the time the Certificates of Occupancy were issued, the 656 Coleman

Townhomes contained latent building defects.

       83.     The latent building defects in combination with fortuitous events, weather, repeated

water intrusion, and/or other events have resulted in consequential damage to non-defective

building components and other property.

        84.    A preliminary inspection of 656 Coleman Townhomes evidences failure of one or

more components of the exterior building envelopes; water intrusion into and through the exterior

building envelope; and resulting consequential damage to non-defective building components.

Inspection also reveals failure of other various and sundry building components, with

consequential damages resulting there from.

        85.    Defendants had a duty to design, develop, construct, and repair 656 Coleman

Townhomes in a workmanlike manner with suitable materials and free from all defects.

        86.    The aforementioned deficiencies and consequential damages evidence that

Defendants breached their duties to Plaintiffs.

        87.    The Defendants' acts and omissions have resulted m building deficiencies,

consequential damages, and partial loss of use and enjoyment.



                                                  22
  2:20-cv-00654-RMG          Date Filed 02/06/20       Entry Number 1-1        Page 174 of 198




                                                                                                         ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
        88.    Remedying the above-wrongs will result in additional consequential damages and

loss of use.

        89.    As a direct and proximate result of Defendants' violation of their legal duties,

Plaintiff and class members have been proximately damaged in an amount to be determined by the

trier of fact, and have had to incur reasonable attorney's fees and costs for the retention of experts

to determine the damage and the scope of work for repair.

        90.    Upon information and belief, the water intrusion and resulting consequential

damages commenced shortly after completion and have occurred and have been occurring in each

and every year since commencement and constitute "occurrences" and "property damage" under

the standard and/or typical commercial general liability policies.

                       PLAINTIFFS CLASS ACTION ALLEGATIONS

        91.    Pursuant to the common law of South Carolina and Rule 23 of the South Carolina

Rules of Civil Procedure ("SCRCP"), Plaintiff Nutley and Plaintiff Horres bring this action both

individually and as a proposed class action against Defendants on behalf of themselves and all

other similarly situated persons and entities, who own, per the class definition, a townhome within

656 Coleman Townhomes (hereinafter collectively referred to as the "Class"). The Class is

particularly defined as follows:

               All persons and entitles that own a condominium within 656
               Coleman Townhomes located in the Town of Mt. Pleasant,
               Charleston County, South Carolina.

               Excluded from the Class are: (a) any Judge presiding over this action
               and members of their families; (b) Defendants and any entity in
               which Defendants have a controlling interest or which have a
               controlling interest in Defendants and their legal representatives,
               assigns and successors of Defendants and Defendants' current or
               fonner employees, investors, members, or officers; and (c) all
               persons who properly execute and file a timely request for exclusion
               from the Class.


                                                 23
  2:20-cv-00654-RMG          Date Filed 02/06/20      Entry Number 1-1        Page 175 of 198




                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
       92.     Plaintiff Nutley and Plaintiff Horres will each represent a sub-class, where

Plaintiff Nutley represents the Class Members who own homes built by Ryland and its

subcontractors, and Plaintiff Horres represents the Class Members who own homes built by

Winsor South and its subcontractors.

       93.    Numerosity:      The Class 1s composed of in excess of fifty (50) persons

geographically dispersed throughout the State of South Carolina, the joinder of whom in one action

is impractical. When spouses and co-owners are considered, the Class is expected to be in

excess of one hundred members.

       94.     Commonality: Questions of law and fact common to the Class exist as to all

members of the Class and predominate over any questions affecting only individual members of

the Class. These common legal and factual issues include the following:

       (a) Whether Defendants negligently designed, developed constructed and/or repaired 656
           Coleman Townhomes;
       (b) Whether the construction and/or repair of 656 Coleman Townhomes was defective;
       (c) Whether Defendants knew or should have known of the original defects;
       (d) Whether Defendants have acted or refused to act on grounds generally applicable to the
           Class;
       (e) Whether Plaintiff and the Class are entitled to compensatory damages, including,
           among other things: (i) compensation for all out-of-pocket monies expended by other
           members of the Class for repair of their townhomes as well as repair/replacement of
           other property damage; (ii) temporary repairs and (iii) compensation for loss of use;
           and,
       (f) Whether the Plaintiff and the Class are entitled to prejudgment interest, attorneys' fees
           and costs from Defendants.

       95.     Typicality: Plaintiffs' claims are typical of the claims of the members of the Class,

as all such claims arise out of Defendants' wrongful conduct in designing, developing,

constructing, repairing, and selling 656 Coleman Townhomes, Defendants' conduct in concealing

the defective condition of 656 Coleman Townhomes, and Plaintiffs' and Class Members'

purchasing homes containing building defects.

       96.    Adequate Representation: Plaintiff Nutley and Plaintiff Horres will fairly and
                                                24
  2:20-cv-00654-RMG          Date Filed 02/06/20        Entry Number 1-1      Page 176 of 198




                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
adequately protect the interests of the members of the Class and have no interests antagonistic to

those of the Class. Plaintiff Nutley and Plaintiff Horres have retained counsel experienced in the

prosecution of construction defect claims and complex litigation, including consumer class actions

involving product liability and product design defects.

       97.     Predominance and Superiority: This class action is appropriate for certification

because questions oflaw and fact common to the members of the Class predominate over questions

affecting only individual members, and a class action is superior to other available methods for the

fair and efficient adjudication of this controversy, since individual joinder of all members of the

Class is impracticable. Should individual Class Members be required to bring separate actions, this

Court would be confronted with a multiplicity of lawsuits burdening the court system while also

creating the risk of inconsistent rulings and contradictory judgments. In contrast to proceeding on

a case-by-case basis, in which inconsistent results will magnify the delay and expense to all parties

and the court system, this class action presents far fewer management difficulties while providing

unitary adjudication, economies of scale and comprehensive supervision by a single Court.

Additionally, given potential overlapping ownership of some building elements, the class action

is the superior mechanism for the presentation of this action.

       98.     Further, class certification is necessary because of the co-ownership of many of the

building components require that Plaintiffs' claims be prosecuted together.

       99.     Defendants have acted on grounds generally applicable to the Class. Class

certification is appropriate under South Carolina law because Defendants engaged in a uniform

and common practice. All Class Members have the same legal right to and interest in redress for

damages associated with the defective conditions existing within 656 Coleman Townhomes.

       100.    Plaintiff Nutley, Plaintiff Horres and the Class envision no unusual difficulty in

the management of this action as a class action.
                                                   25
  2:20-cv-00654-RMG          Date Filed 02/06/20      Entry Number 1-1        Page 177 of 198




                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
        101.    Each Class Member has an interest of more than $100.00.

        102.    The relationship of the class claims with each other and with the Association claims

makes piece meal litigation and individual claims difficult.

                     ESTOPPEL FROM PLEADING AND TOLLING OF
                       APPLICABLE STATUTES OF LIMITATIONS

        103.    Defendants are estopped from relying on any statutes of limitation or repose by

virtue of their acts. Upon infonnation and belief, Defendants should have known 656 Coleman

Townhomes was defectively constructed and failed to alert the Plaintiffs of 656 Coleman

Townhomes' defective condition.

        104.    Defendants had a duty to inform Plaintiffs of the defects described herein, which

they should have known. Notwithstanding their duty, Defendants never disclosed the defects to

Plaintiffs.

        105.    Despite exercising reasonable diligence, Plaintiffs could not have discovered the

defective condition of 656 Coleman Townhomes due to their latency.

        106.    Given Defendants' failure to disclose this non-public information about the

defective nature of 656 Coleman Townhomes - information over which they had exclusive control

- and because Plaintiffs could not reasonably have known of 656 Coleman Townhomes' defective

nature, Defendants are estopped from relying on any statutes of limitations or repose that might

otherwise be applicable to the claims asserted herein.

                ESTOPPEL FROM PLEADING WARRANTY OBLIGATION

        107.    Defendants are also estopped from relying on any warranty obligation as a defense

to Plaintiffs' claims.

        108.    By virtue of Defendants' acts, the work performed and/or materials supplied at 656

Coleman Townhomes have not lived up to Defendants' warranties and representations, and given


                                                 26
  2:20-cv-00654-RMG          Date Filed 02/06/20         Entry Number 1-1    Page 178 of 198




                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
the defective condition of 656 Coleman Townhomes and the premature deterioration of the life

expectancy of 656 Coleman Townhomes' building components that require unexpected

maintenance, wear and/or replacement, the building components have not proven to be of value

when compared to other building components.

        109.   Defendants, in the exercise ofrequired diligence, which negligently failed to occur,

should have known that 656 Coleman Townhomes was defective in design, construction and/or

repair, and its building components were not fit for their ordinary and intended use, were not

merchantable, and failed to perform in accordance with the advertisements, marketing materials

and warranties disseminated by Defendants or with the reasonable expectations of ordinary

consumers such as Plaintiff and the Class. In fact, Defendants have previously seen other similar

failures at other projects they have constructed.

        110.   Accordingly, any warranty provided by Defendants fails its essential purpose

because its purports to warrant that 656 Coleman Townhomes and/or its building components will

be free from defects for a limited period of time when in fact 656 Coleman Townhomes and/or its

building components fail far short of the expected life cycle of the townhomes.

       111.     Moreover, Defendants' warranties are woefully inadequate to repair and replace

failed building components, let alone reimburse for any damage suffered to the underlying

structure. The remedies available under Defendants' warranties are limited to such an extent that

they do not provide a minimum adequate remedy.

       112.    Moreover, given the comparative posture, resources, sophistication, and knowledge

of the parties, the warranty limitations are procedurally unconscionable; and given Defendants

knew or should have known that the defects existed at the time they issued the warranty, the

limitations are substantively unconscionable.

       113.    As a result, any limitations on the remedies encompassed within Defendants'
                                                    27
  2:20-cv-00654-RMG             Date Filed 02/06/20      Entry Number 1-1        Page 179 of 198




                                                                                                          ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
warranties are unconscionable and unenforceable, and therefore, Defendants are estopped from

relying on the same.

             ESTOPPEL FOR PLEADING NOTICE OF OPPORTUNITY TO CURE

        114.       The Defendants are further estopped from relying on the Notice of Opportunity to

Cure Act to stay the progression of Plaintiffs' claims.

        115.       Upon information and belief, one or more of the Defendants were put on sufficient

notice of 656 Coleman Townhomes' defective condition within any statutory period prescribed by

the Act.

        116.       Therefore, the Defendants were provided an opportunity to cure 656 Coleman

Townhomes' defective condition previously, but failed to adequately perform.

                                FOR A FIRST CAUSE OF ACTION
                         (Negligence/Gross Negligence as to All Defendants)

           11 7.   Plaintiffs repeat and re-allege the allegations contained in the above paragraphs as

if more fully set forth herein.

           118.    At all times relevant hereto, the Defendants, their agents, servants, employees, and

subcontractors undertook and had a duty to Plaintiffs to exercise and use due care in the design,

construction and repair of 656 Coleman Townhomes in a good workmanlike manner and with

suitable materials, in accordance with the applicable building codes, state law, good design, and

in conformance with the prevailing industry standards.

           119.    Defendants breached their duties to Plaintiff and the Class in a manner that was

negligent, careless, reckless, grossly negligent, willful, and wanton in the following particulars:

               (a) In failing to construct 656 Coleman Townhomes in accordance with
                   building code, the plans and specifications, and good workmanship;
               (b) In failing to properly supervise the work and construction of 656 Coleman
                   Townhomes;
               (c) In failing to properly coordinate the subcontractors;
               (d) In failing to construct an adequate exterior building envelope;
                                                    28
  2:20-cv-00654-RMG           Date Filed 02/06/20     Entry Number 1-1        Page 180 of 198




                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
            (e) In failing to act as a reasonable person would in the circumstances then and there
                prevailing;
            (f) In covering up their own defective work and the defective work of others;
            (g) In failing to make proper repairs; and
            (h) Such other failures to be proven at trial.

        120.    Plaintiffs have been damaged as a direct and proximate result of the negligence,

carelessness, recklessness, gross negligence, willfulness, and wantonness of the Defendants.

        121.    If it is shown that said failures were committed with gross negligence and/or

reckless disregard for the rights of others, and/or constituted negligence per se, Plaintiffs are

entitled to an award of punitive damages against the Defendants.

                             FOR A SECOND CAUSE OF ACTION
                            (Breach of Warranty as to all Defendants)

        122.    Plaintiffs repeat and re-allege the allegations contained in the above paragraphs as

if more fully set forth herein.

        123.    The design, construction, sale, and repair of 656 Coleman Townhomes came with

implied warranties that the work would be perfonned in a careful, diligent and workmanlike

manner and that 656 Coleman Townhomes would be constructed with suitable materials and

components and free from all defects and be of superior quality befitting of an upscale

condominium complex.

        124.    The design, construction, sale and/or repair of 656 Coleman Townhomes, and the

components used therein, came with implied warranties of fitness, merchantability and

workmanship and with a warranty of habitability.

        125.    Defendants have breached their warranties by constructing and/or repairing 656

Coleman Townhomes in a defective manner as set forth above.

        126.    As a direct and proximate result of the Defendants' breach of the implied warranty,

Plaintiffs' have suffered actual and consequential damages.


                                                29
  2:20-cv-00654-RMG             Date Filed 02/06/20     Entry Number 1-1      Page 181 of 198




                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                            FOR A THIRD CAUSE OF ACTION
 (Strict Liability in Tort: S.C. Code Ann.§§ 15-73-10, et seq. as to Atlantic Construction
   Services, Inc.; Buck Lumber and Building Supply, Inc.; Builders FirstSource, Inc.;
  Builders FirstSource-Atlantic Group, LLC; Builders FirstSource-Florida, LLC a/k/a
Builders FirstSource-Florida Design Center, LLC; Builders FirstSource-Southeast Group,
   LLC; New Horizon Shutters, Inc. a/k/a New Horizon Shutters International, LLC;
                    Standard Precast Walls, LLC; and Speedtruss, Inc.)

        127.   Plaintiffs repeat and re-allege the allegations contained in the above paragraphs if

more fully set forth herein.

        128.   In manufacturing and supplying products for the construction of the 656 Coleman

Townhomes, Atlantic Construction Services, Inc.; Buck Lumber and Building Supply, Inc.;

Builders    FirstSource,       Inc.;   Builders   FirstSource-Atlantic   Group,   LLC;   Builders

FirstSource-Florida, LLC a/k/a Builders FirstSource-Florida Design Center, LLC; Builders

FirstSource-Southeast Group, LLC; New Horizon Shutters, Inc. a/k/a New Horizon Shutters

International, LLC; Standard Precast Walls, LLC; and Speedtruss, Inc., placed products into

the stream of commerce.

        129.   By introducing their products into the stream of commerce, these Defendants

represented said products were safe and suitable for their foreseeable use.

        130.   In the manufacture and supply of products to the 656 Coleman Townhomes, these

Defendants, anticipated and expected that their products would reach the public in substantially

the same condition in which they were designed, developed, constructed, and sold.

       131.    These Defendants, have supplied and manufactured their products in a defective

manner unreasonably dangerous to persons or property other than the products themselves, which

has resulted in repeated water intrusion into and damage to the 656 Coleman townhomes and other

building deficiencies.

       132.    Plaintiffs could not have discovered the product defects through the exercise of

reasonable care.
                                                   30
  2:20-cv-00654-RMG             Date Filed 02/06/20      Entry Number 1-1          Page 182 of 198




                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
        133.    The cost of altering the design, construction, and/or repair of the products supplied

to the 656 Coleman Townhomes was substantially less than the resulting damage, cost, and injury

suffered by the Plaintiffs.

        134.    The design and manufacture of the products supplied to the 656 Coleman

Townhomes was inherently defective as sold was a direct and proximate cause of the damages

suffered by Plaintiffs.

        135.   These Defendants, are therefore liable to Plaintiffs under the doctrine of strict

liability in an amount to be determined by the trier of fact.

        WHEREFORE, Plaintiffs demand a trial by jury and pray for:

                1.        a judgment against the Defendants that supplied labor and/or materials to

               the Winsor South Buildings, joint and several;

               2.         a judgment against the Defendants that supplied labor and/or materials to

               the Ryland Buildings, joint and several;

               3.         actual and consequential damages;

               4.         punitive damages;

               5.         reasonable attorneys' fees;

               6.         costs of suit;

               7.         prejudgment interest;

               8.         such further relief as the Court deems just and proper.

                                                         Respectfully submitted,




                                                  By:




                                                    31
2:20-cv-00654-RMG   Date Filed 02/06/20   Entry Number 1-1     Page 183 of 198




                                                                                 ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                          Collin H. Fuller
                                          415 Mill Street
                                          Post Office Box 806
                                          Mount Pleasant, SC 29465-0806
                                          (843) 849-8400 phone
                                          (843) 849-8406 fax
                                          jlucey@lucey-law.com
                                          jevans@lucey-law.com
                                          lfloyd@lucey-law.com
                                          cfuller@lucey-law.com




                                    32
       2:20-cv-00654-RMG       Date Filed 02/06/20      Entry Number 1-1                Page 184 of 198




                                                                                                                      ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                                   CERTIFICATE OF SERVICE
        I, Lee Weiland, an employee of the law offices of Justin O'Toole Lucey, P.A., attorney
for the Plaintiffs, hereby certifies that on January 7, 2019, I have served the below-listed counsel
and parties in this action with a copy of the foregoing by mailing and/or emailing a copy of same
to the following address:
Stephen L. Brown, Esquire                          Mark A. Mason. Esquire
Catherine H. Chase, Esquire                        The Mason Law Firm, P.A.
Young Clement Rivers, LLP                          Tidewatch Centre on Shem Creek
P.O. Box 993                                       465 W. Coleman Boulevard, Suite 302
Charleston, SC 29402                               Mount Pleasant, SC 29464
sbrown@ycrlaw.com                                  mark@masonlawfirm.com
cchase@ycrlaw.com                                 Attorneys for the Southeastern Recapitalization
Attorneys for Winsor South, LLC and               Group, LLC and WCM Construction, LLC
Jeffrey M. Thomas

Alan R. Belcher, Jr., Esquire                      Ian W. Freeman, Esquire
Derek Newberry, Esquire                            Walker Gressette, Freeman, & Linton
Hall Booth Smith, PC                               PO Box 22167                   ~··
                                                                                  _,_
111 Coleman Blvd., Suite 301                       Charleston, SC 29413
Mt. Pleasant, SC 29464                             freeman@wgfllaw.com                 ,,c_;. . i;~····;
abelcher@hallboothsmith.com                       Attorney for Screens Plus, Inc.            &3 , ..
                                                                                                  ~·~~-~ ;·~.,
                                                                                                                  I
dnewberry@hallboothsmith.com                                                                                     \D

Attorneys for Guaranteed Framing, LLC
                                                                                                  ____ ,.-

Kevin W. Mims, Esquire                            Michelle Endemann, Esq.
                                                                                                                 0
Ran C. Stoney, III, Esquire                       Jeffrey Crudup, Esquire                                        Ul
Luzuriaga Mims, LLP                               Clarkson, Walsh, & Coulter, PA
50 Immigration Street, Suite 200                   1233 Ben Sawyer Blvd., Ste. 900
Charleston, SC 29403                              PO Box 2219
kmims@lmlawllp.com                                Mt. Pleasant, SC 29465
                                                  jcrudup@clarksonwalsh.com
rstoney@lmlawllp.com
                                                  mendemann@clarksonwalsh.com
Attorneys for Simons Constructions Company,
                                                  Attorney for New Horizon Shutters, Inc. alk/a
LLC
                                                  New Horizon Shutters International, LLC
Allen Leland DuPre, Esquire                        Saunders M. Bridges, Jr., Esquire
Lee Ann Walters, Esquire                           Aiken Bridges Elliott Tyler & Saleeby, PA
Lyles & Lyles, LLC                                 PO Drawer 193 1
342 East Bay Street                                Florence, SC 29503-1931
Charleston, SC 2940 I                              smbjr@aikenbridges.com
ald@lylesfirm.com                                 Attorney for Atlantic Construction Services, Inc.
lw@lylesfirm.com
Attorney for Buck Lumber &     Building Supply,
Inc.
   2:20-cv-00654-RMG            Date Filed 02/06/20         Entry Number 1-1         Page 185 of 198




                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
John E. Rogers, II, Esquire                             Robert B. Hawk, Esquire
C. Reed Teague, Esquire                                 R. Michael Ethridge, Esquire
Ginger Goforth, Esquire                                 Ethridge Law Group, LLC
The Ward Law Firm, P.A.                                 P.O. Box 20969
P.O. Box 5663                                           Charleston, SC 29413
Spartanburg, SC 29304                                   rhawk@ethridgelawgroup.com
j rogers@wardfirm.com                                   mhemingway@ethridgelawgroup.com
rteague@wardfirm.com                                    Attorneys for Stucco By Design, LLC and PJ
cgraham@wardfirm.com                                    Sanchez Masonry, LLC
Attorneys for Land/Site Services, Inc. and
J. Mora Brick & Block Mason, LLC

 David A. Anderson, Esquire                             Everett A. Kendall, II, Esquire
James B. Robey, III, Esquire                            Richard E. McLawhom, Jr., Esquire
Richardson Plowden & Robinson, PA                       Sweeny, Wingate & Barrow, PA
P.O. Drawer 7788                                        PO Box 12129
Columbia, SC 29202                                      Columbia, SC 29211
danderson@richardsonplowden.com                         eak@swblaw.com
jrobey@richardsonplowden.com                            rem@swblaw.com
-and-                                                   Attorneys for Fogel Services, Inc.
Joshua D. Shaw, Esquire
Soroush Moghaddassi, Esq.
 1301 Gervais Street, Suite 1900
Columbia, SC 29202
jshaw@hedrickgardner.com
smoghaddassi@hedrickgardner.com
Attorneys for Stucco By Design, LLC

Bachman S. Smith, IV, Esquire                           Brent M. Boyd, Esquire
Haynsworth Sinkler Boyd, PA                             Murphy & Grantland, PA
P.O. Box 340                                            P.O. Box 6648
Charleston, SC 29402                                    Columbia, SC 29260
bsmithiv@hsblawfirm.com                                 bboyd@murphygrantland.com
Attorney for G&S Home Remodeling, LLC                   Attorney for Diria Tawi Painting, Inc.

Stephen P. Hughes, Esquire                              Danielle F. Payne, Esquire
Howell Gibson and Hughes                                McAngus Goudelock and Courie
P.O. Box 40                                             735 Johnnie Dodds Blvd., Suite 200
Beaufort, SC 29901                                      Mount Pleasant, SC 29464
sphughes@hghpa.com                                      danielle.payne@mgclaw.com
Attorney for Builders FirstSource, Inc.; Builders       -and-
FirstSource -Atlantic Group, LLC; Builders              s. Markey Stubbs, Esquire
FirstSource-Florida, LLC; and Builders                  Baker, Ravenel & Bender, L.L.P.
FirstSource - Southeast Group, LLC                      P.O. Box 8057
                                                        Columbia, SC 29202
                                                        Attorneys for AC Heating and Air Conditioning
                                                        Service, Inc.


                                                    2
   2:20-cv-00654-RMG            Date Filed 02/06/20       Entry Number 1-1           Page 186 of 198




                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Ian W. Freeman, Esq.                                  Patrick T. Morrissey, Esquire
P.O. Drawer 22167                                     Clawson & Staubes, LLC
Charleston, SC 29413-2216                             126 Seven Farms Drive, Suite 200
freeman@wgflaw.com                                    Charleston, SC 29492-8144
Attorneys for Hurley Services, LLC                    pmorrissey@clawsonandstaubes.com
                                                      Attorneys for Lutzen Construction, Inc. and San
                                                      Luis Construction, Inc. nlk/a Roofing America
                                                      Metal Fabrications, LLC

Clark W. DuBose, Esquire                              John A. "Jay" Jones, Esquire
Haynsworth Sinkler Boyd, PA                           Paige C. Ornduff, Esquire
1201 Main Street, 22nd Floor                          Gallivan White & Boyd, PA
P.O. Box 11889 (29211)                                P.O. Box 22768
Columbia, SC 29201                                    Charleston, SC 29413-2768
cdubose@hsblawfirm.com                                jjones@gwblawfirm.com
Attorney for Javier Morales Merino                    pcomduff@gwblawfirm.com
                                                      Attorney for East Coast Wall Systems, Inc.

Neil S. Haldrup, Esquire                              0. Carlisle Edwards, Jr., Esquire
Wall Templeton & Haldrup, P.A.                        McAngus Goudelock & Courie, LLC
145 King Street, Suite 300                            735 Johnnie Dodds Blvd., Suite 200
Charleston, SC 2940 I                                 Mount Pleasant, SC 29465
neil.haldrup@walltempleton.com                        cedwards@mgclaw.com
-and-                                                 Attorney for Charlotte Flooring, Inc.
L. Dean Best, Esquire
Best Honeycutt, P.A.                                  G. Troy Thames, Esquire
PO Box 13466                                          Willson Jones Carter & Baxley, P.A.
8 Sawgrass Road, Suite A (29412)                      421 Wando Park Blvd., Suite 100
Charleston, SC 29422                                  Mount Pleasant, SC 29464
dean@besthoneycutt.com                                tthames@wjlaw.net
Telephone: 843-793-4744; 843-793-4278                 Attorney for RB's Trim
dean@besthoneycutt.com
Attorneys for Alpha Omega
Construction Group, Inc.

Christine C. Varnado, Esquire                         Thomas F. Dougall, Esquire
The Seibels Law Firm, P.A.                            Michal Kalwajtys, Esquire
38 Broad Street, Suite 200                            Dougall & Collins
Charleston, SC 2940 I                                 1700 Woodcreek Farms Road
cvamado@seibelsfirm.com                               Elgin, SC 29045
Attorney for Sharon's Painting and Construction       tdougall@dougallfirm.com
a/kla Sharon's Painting, LLC                          mkalwajtys@dougallfirm.com
                                                      Attorneys for Cohen's Drywall, Inc.




                                                  3
   2:20-cv-00654-RMG            Date Filed 02/06/20         Entry Number 1-1     Page 187 of 198




                                                                                                       ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Jonathan J. Anderson, Esquire                        William J. Horvath, Esquire
Curtis B. Martin, Esquire                            Turner Padget Graham & Laney P.A.
Anderson Reynolds & Stephens, LLC                    40 Calhoun Street, Suite 200 (2940 I)
3 7 Yi Broad Street                                  PO Box 22129
PO Box 87                                            Charleston, South Carolina 29413
Charleston, SC 29401                                 whorvath@turnerpadget.com
janderson@arslawsc.com                               Attorneys for Electrical Design & Construction,
cmartin@arslawsc.com                                 Inc.
Attorneys for Cahill Contracting, LLC

S. Markey Stubbs, Esquire                            Caroline C. Mcintosh, Esquire
Baker, Ravenel & Bender, L.L.P.                      Timothy C. Dargan, Esquire
3 710 Landmark Drive, Suite 400                      Luzuriaga Mims, LLP
Post Office Box 8057                                 50 Immigration Street, Suite 200
Columbia, South Carolina 29202                       Charleston, SC 29403
mstubbs@brblegal.com                                 cmcintosh@lmlawllp.com
Attorney for DVS, Inc.                               tdargan@lmlawllp.com
                                                     Attorneys for Fine Builders, LLC

Sarah L. Fragale, Esquire                            Danielle F. Payne, Esquire
Turner Padget Graham & Laney P.A.                    McAngus Goudelock & Courie, L.L.C.
40 Calhoun Street, Suite 200 (2940 I)                PO Box 650007
PO Box 22129                                         735 Johnnie Dodds Blvd, Suite 200 (29464)
Charleston, SC 29413                                 Mt. Pleasant, SC 29465
sfragale@turnerpadget.com                            danielle.payne@mgclaw.com
-and-
F. Heyward Grimball, Esquire                         Patrick J. McDonald, Esq.
James Elliott, Esq.                                  Resnick & Louis, P.C.
Richardson, Plowden & Robinson, PA                   234 Seven Farms Drive, Suite 128
171 Church St, Suite 150                             Charleston, SC 29492
Charleston, SC 2940 I                                pmcdonald@rlattorneys.com
fhgrimball@richardsonplowden.com                     Attorneys for Advance Plumbing Heating & Air,
JElliott@RichardsonPlowden.com                       Inc.
Attorneys for Bob Porter dlbla Custom Interior
Construction

C. Clay Olson, Esquire                               Thomas F. Dougall, Esquire
Harper Whitwell PLLC                                 William A. Collins, Jr., Esquire
164 Meeting Street, Suite 139                        Michal Kalwajtys, Esquire
Charleston, SC 29401                                 Dougall & Collins
clay@harperwhitwell.com                              1700 Woodcreek Farms Road, Suite I 00
Attorney for Charleston Exteriors, LLC               Elgin, SC 29045
                                                     wcollins@dougallfirm.com
                                                     mkalwajtys@dougallfirm.com
                                                     Attorneys for Timothy Mitchell




                                                 4
   2:20-cv-00654-RMG            Date Filed 02/06/20     Entry Number 1-1        Page 188 of 198




                                                                                                        ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Paul R. Rahn, Esquire                               Shanna Milcetich Stephens, Esq.
Jillian S. Barton, Esquire                          Thomas F. Drazan, Esq.
Robertson, Hollingsworth, Manos & Rahn              3 7 Yz Broad Street (2940 I)
550 King Street, Suite 300                          P.O. Box 87
Charleston, SC 29403                                Charleston, SC 29402
prr@roblaw.net                                      sstephens@arslawsc.com
jsb@roblaw.net                                      tdrazan@arslawsc.com
-AND-                                               Attorneys for MJG Construction, Inc.
James D. Smith, Jr., Esquire
McAngus, Goudelock & Courie, LLC
735 Johnnie Dodds Blvd, Suite 200
Mount Pleasant, SC 29465
843-576-2904
jsmith@mgclaw.com
Attorneys for Landmark Construction Co., Inc.

Kevin W. Mims, Esquire                              Robert B. Hawk, Esq.
Randell C. Stoney, III, Esquire                     Andrew R. De Holl, Esq.
Luzuriaga Mims, LLP                                 Ethridge Law Group
50 Immigration Street, Suite 200                    P.O. Box 20969
Charleston, SC 29403                                Charleston, South Carolina 29413
kmims@lmlawllp.com                                  rhawk@ethridgelawgroup.com
rstoney@lmlawllp.com                                adeholl@ethridgelawgroup.com
Attorneys for Simons Construction Company,          Attorneys for Jorge Diaz a/kla Jorge Louis Diaz
LLC                                                 Paz

Karl S. Brehmer                                     M. Shanter Chaparro, Esq.
1720 Main Street, Suite 201                         Best Honeycutt, P.A.
Post Office Box 7966                                PO Box 13466
Columbia, SC 29202                                  102 Wappoo Creek Drive
(803) 771-6600                                      Suite 8 (29412)
ksb@brownandbrehmer.com                             Charleston, SC 29422
                                                    shanter@besthoneycutt.com
-and-
                                                    Attorneys for Miguel Painting, LLC
Christopher M. Adams, Esquire
Collins and Lacy, P.C.
P.O. Box 12487
Columbia, SC 29202
cadams@collinsandlacy.com
Attorneys for Horacio Jasso

David S. Cobb, Esq.                                 Claude T. Prevost, III, Esq.
Turner Padget Graham & Laney P.A.                   Charles A. Kinney, Esq.
40 Calhoun Street                                   PO Box 12487
Suite 201                                           Columbia, SC 29211
Charleston, SC 2940 I                               cprevost@collinsandlacy.com
dcobb@tumerpadget.com                               Attorneys for Fabio de Oliviera dlbla Four Season
Attorneys for Standard Pre-Cast LLC and Novae       Siding and Sunrise Siding, LLC
Construction, Inc.

                                                5
   2:20-cv-00654-RMG           Date Filed 02/06/20    Entry Number 1-1        Page 189 of 198




                                                                                                ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Andrew N. Cole, Esq.                               Laura Paton, Esquire
James L. Williams, Esq.                            Alexander Davis, Esquire
Collins & Lacy, PC                                 Carlock Copeland
PO Box 12487                                       40 Calhoun Street, Suite 400
Columbia, SC 29211                                 Charleston, SC 29401
acole@collinsandlacy.com
                                                   lpaton@carlockcopeland.com
jwilliams@collinsandlacy.com
                                                   adavis@carlockcopeland.com
Attorneys for Espino Roofing
                                                   Attorneys for AS Construction




                                                     By:
                                                             Lee Weiland
Charleston, South Carolina




                                               6
         2:20-cv-00654-RMG         Date Filed 02/06/20          Entry Number 1-1       Page 190 of 198




                                                                                                                    ELECTRONICALLY FILED - 2019 Dec 30 4:12 PM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
                          JUSTIN O'TOOLE LUCEY,                              pA
                                             Attorneys at law
                                 415 Mill Street, Mount Pleasant, SC 29464                           Anna S. McCann
Justin Lucey
Joshua F. Evans               Reply to: P.O. Box 806, Mount Pleasant, SC 29465                      Lauren M. Milton
Stephanie D. Drawdy    Phone: 843.849.8400 ·Fax: 843.849.8406 ·office@lucey-law.com                 Taylor M. Morris
Dabny Lynn                                                                                         Sohayla R. Townes
James L. Floyd, III                                                                                   Collin H. Fuller




                                                January 7, 2019

      VIA U.S. MAIL
      The Honorable Julie J. Annstrong
      Charleston County Clerk of Court
      100 Broad Street, Suite 106
      Charleston, SC 29401

              Re:     Six Fifty Six Owners Association, Inc., et al v. Winsor South, LLC, et al
                      Case No.: 2016-CP-10-3455

      Dear Ms. Armstrong:

             Please find enclosed for filing the one (1) original and one ( 1) copy of Plaintiffs' Third
      Amended Summons and Third Amended Complaint in the above-referenced matter. Please
      forward these documents to the appropriate person for filing, and return a file-stamped copy in the
      enclosed, self-addressed envelope.

              Please feel free to contact me should you have any questions or concerns regarding this
      matter. Thank you in advance for your attention to this request.

                                                                Sincerely,



                                                                Lee Weiland
                                                                Paralegal to James L. Floyd, Ill ("Lee")

      Enclosures (as stated)
      cc: All parties of record
  2:20-cv-00654-RMG           Date Filed 02/06/20       Entry Number 1-1         Page 191 of 198




                                                                                                           ELECTRONICALLY FILED - 2020 Jan 17 9:18 AM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
STATE OF SOUTH CAROLINA                        )       IN THE COURT OF COMMON PLEAS
                                               )       FOR THE NINTH JUDICIAL CIRCUIT
COUNTY OF CHARLESTON                           )       CASE NO.: 2019-CP-10-6671
                                               )
Builders FirstSource - Southeast Group,        )
LLC,                                           )
                                               )
               Plaintiff,                      )
                                               )         AFFIDAVIT OF SERVICE
       vs.                                     )          VIA CERTIFIED MAIL
                                               )
Arch Specialty Insurance Company and           )
Western World Insurance Company,               )
                                               )
               Defendants.                     )
                                               )


       The below individual hereby states that she is employed with the law firm of Simons & Dean

located at 147 Wappoo Creek Drive, Charleston, South Carolina 29412.

       She further states that the Defendant Western World Insurance Company, by and through

its legal agency the South Carolina Department of Insurance, was properly served via certified mail,

return receipt, restricted delivery on January 8, 2020 with the Summons and Complaint filed in this

matter and Plaintiff’s First Set of Interrogatories and Plaintiff’s First Set of Requests for Production

as evidenced by the Return Receipt from the United States Post Office attached hereto as Exhibit

A along with the South Carolina Department of Insurance’s letter to Defendant Western World

Insurance Company informing them of its acceptance of service attached hereto as Exhibit B. Said

service was performed in accordance with the South Carolina Rules of Civil Procedure.

       FURTHER AFFIANT SAYETH NOT.




                                             Page 1 of 2
                      ELECTRONICALLY FILED - 2020 Jan 17 9:18 AM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Page 192 of 198
Entry Number 1-1
Date Filed 02/06/20
2:20-cv-00654-RMG
                      ELECTRONICALLY FILED - 2020 Jan 17 9:18 AM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Page 193 of 198




                                                                                                                    EXHIBIT A
Entry Number 1-1
Date Filed 02/06/20
2:20-cv-00654-RMG
                      ELECTRONICALLY FILED - 2020 Jan 17 9:18 AM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671




                                                                                                                    EXHIBIT B
Page 194 of 198
Entry Number 1-1
Date Filed 02/06/20
2:20-cv-00654-RMG
  2:20-cv-00654-RMG           Date Filed 02/06/20       Entry Number 1-1         Page 195 of 198




                                                                                                           ELECTRONICALLY FILED - 2020 Jan 17 9:18 AM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
STATE OF SOUTH CAROLINA                        )       IN THE COURT OF COMMON PLEAS
                                               )       FOR THE NINTH JUDICIAL CIRCUIT
COUNTY OF CHARLESTON                           )       CASE NO.: 2019-CP-10-6671
                                               )
Builders FirstSource - Southeast Group,        )
LLC,                                           )
                                               )
               Plaintiff,                      )
                                               )         AFFIDAVIT OF SERVICE
       vs.                                     )          VIA CERTIFIED MAIL
                                               )
Arch Specialty Insurance Company and           )
Western World Insurance Company,               )
                                               )
               Defendants.                     )
                                               )


       The below individual hereby states that she is employed with the law firm of Simons & Dean

located at 147 Wappoo Creek Drive, Charleston, South Carolina 29412.

       She further states that the Defendant Arch Specialty Insurance Company, by and through its

legal agency the South Carolina Department of Insurance, was properly served via certified mail,

return receipt, restricted delivery on January 8, 2020 with the Summons and Complaint filed in this

matter and Plaintiff’s First Set of Interrogatories and Plaintiff’s First Set of Requests for Production

as evidenced by the Return Receipt from the United States Post Office attached hereto as Exhibit

A along with the South Carolina Department of Insurance’s letter to Defendant Arch Specialty

Insurance Company informing them of its acceptance of service attached hereto as Exhibit B. Said

service was performed in accordance with the South Carolina Rules of Civil Procedure.

       FURTHER AFFIANT SAYETH NOT.




                                             Page 1 of 2
                      ELECTRONICALLY FILED - 2020 Jan 17 9:18 AM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Page 196 of 198
Entry Number 1-1
Date Filed 02/06/20
2:20-cv-00654-RMG
                      ELECTRONICALLY FILED - 2020 Jan 17 9:18 AM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671
Page 197 of 198




                                                                                                                    EXHIBIT A
Entry Number 1-1
Date Filed 02/06/20
2:20-cv-00654-RMG
                      ELECTRONICALLY FILED - 2020 Jan 17 9:18 AM - CHARLESTON - COMMON PLEAS - CASE#2019CP1006671




                                                                                                                    EXHIBIT B
Page 198 of 198
Entry Number 1-1
Date Filed 02/06/20
2:20-cv-00654-RMG
